Exhibit 10.83

CREDIT AGREEMENT

by and between

CLEAN COAL SOLUTIONS, LLC

as Borrower,

and

COBIZ BANK

(D/B/A COLORADO BUSINESS BANK IN THE STATE OF COLORADO),

as Lender

$10,000,000 Senior Secured Revolving Facility

dated as of

March 30, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.  

ARTICLE I TERMS DEFINED

     1   

Section 1.1

   Definitions      1   

Section 1.2

   Accounting Terms and Determinations      9   

Section 1.3

   Money      10   

Section 1.4

   Terms Generally; References and Titles      10   

Section 1.5

   Joint Preparation      10   

ARTICLE II THE CREDIT

     11   

Section 2.1

   Commitment      11   

Section 2.2

   Method of Borrowing      11   

Section 2.3

   Evidence of Debt      11   

Section 2.4

   Interest Rates; Payments      12   

Section 2.5

   Calculation of Interest and Fees      12   

Section 2.6

   Mandatory Prepayments      13   

Section 2.7

   Voluntary Prepayments      13   

Section 2.8

   Voluntary Reduction of Commitments      13   

Section 2.9

   Repayment and Amortization of Loans      13   

Section 2.10

   Facility Fee      14   

ARTICLE III GENERAL PROVISIONS AS TO PAYMENTS

     14   

Section 3.1

   Payments Generally      14   

Section 3.2

   Payments on Business Days      14   

Section 3.3

   Automatic Deductions from Borrower Accounts      14   

Section 3.4

   Application of Payments      15   

ARTICLE IV COLLATERAL

     15   

Section 4.1

   Security      15   

Section 4.2

   Financing Statement Authorization      16   

ARTICLE V CONDITIONS PRECEDENT

     16   

Section 5.1

   Conditions to Initial Borrowing      16   

Section 5.2

   Conditions to Each Borrowing      19   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     19   

Section 6.1

   Corporate Existence and Power      19   

Section 6.2

   Restricted Person and Governmental Authorization; Contravention      19   

Section 6.3

   Binding Effect      20   

Section 6.4

   Financial Information      20   

Section 6.5

   Capital Structure and Subsidiaries      20   

Section 6.6

   Litigation      20   

Section 6.7

   ERISA      20   

Section 6.8

   Taxes and Filing of Tax Returns      21   

Section 6.9

   Ownership of Properties Generally; Insurance      21   

Section 6.10

   Licenses, Permits, Etc.      22   

Section 6.11

   Compliance with Laws and Agreements      22   

Section 6.12

   Full Disclosure      22   

Section 6.13

   Environmental Matters      22   

 

i



--------------------------------------------------------------------------------

Section 6.14

   Labor Matters      22   

Section 6.15

   Burdensome Obligations      23   

Section 6.16

   No Default      23   

Section 6.17

   Regulation U; Government Regulation      23   

Section 6.18

   Insider      24   

Section 6.19

   Solvency      24   

ARTICLE VII AFFIRMATIVE COVENANTS

     24   

Section 7.1

   Financial Statements and Reports      24   

Section 7.2

   Notices of Defaults and other Material Events      25   

Section 7.3

   Business of Borrower and its Subsidiaries      27   

Section 7.4

   Maintenance of Existence, Etc.      27   

Section 7.5

   Books and Records; Right of Inspection      27   

Section 7.6

   Maintenance of Insurance      27   

Section 7.7

   Payment of Taxes and Claims      28   

Section 7.8

   Compliance with Laws and Documents      28   

Section 7.9

   Maintenance of Properties      28   

Section 7.10

   Environmental Law Compliance      28   

Section 7.11

   ERISA Reporting Requirements      28   

Section 7.12

   Borrower Accounts      29   

Section 7.13

   Further Assurances      29   

ARTICLE VIII NEGATIVE COVENANTS

     30   

Section 8.1

   Incurrence of Indebtedness      30   

Section 8.2

   Restricted Payments      30   

Section 8.3

   Negative Pledge      30   

Section 8.4

   Fundamental Changes      31   

Section 8.5

   Asset Dispositions      31   

Section 8.6

   Amendments to Organizational Documents or Material Agreements      31   

Section 8.7

   Use of Proceeds      32   

Section 8.8

   Investments      32   

Section 8.9

   Transactions with Affiliates      32   

Section 8.10

   ERISA      32   

Section 8.11

   Fiscal Year      32   

Section 8.12

   Change in Business      32   

Section 8.13

   Restrictive Agreements      32   

Section 8.14

   Limitation on Hedging      33   

ARTICLE IX FINANCIAL COVENANTS

     33   

Section 9.1

   Debt Service Coverage      33   

ARTICLE X DEFAULTS

     33   

Section 10.1

   Events of Default      33   

Section 10.2

   Rights and Remedies      36   

ARTICLE XI CHANGE IN CIRCUMSTANCES

     37   

Section 11.1

   Increased Cost and Reduced Return      37   

Section 11.2

   Taxes      38   

 

ii



--------------------------------------------------------------------------------

ARTICLE XII MISCELLANEOUS

     39   

Section 12.1

   Notices      39   

Section 12.2

   No Waivers      39   

Section 12.3

   Expenses; Indemnification; Damage Waiver      40   

Section 12.4

   Right of Set-off      42   

Section 12.5

   Amendments and Waivers      42   

Section 12.6

   Survival      42   

Section 12.7

   Limitation on Interest      42   

Section 12.8

   Invalid Provisions      43   

Section 12.9

   Assignments      43   

Section 12.10

   GOVERNING LAW      44   

Section 12.11

   Consent to Jurisdiction; Waiver of Immunities      44   

Section 12.12

   Third Party Beneficiaries      44   

Section 12.13

   Counterparts; Effectiveness      44   

Section 12.14

   No Third Party Beneficiaries      45   

Section 12.15

   COMPLETE AGREEMENT      45   

Section 12.16

   Essence of Time      45   

Section 12.17

   USA Patriot Act      45   

Section 12.18

   WAIVER OF JURY TRIAL      45   

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A    FORM OF LOAN NOTICE EXHIBIT B    FORM OF BORROWER PLEDGE AGREEMENT
(CLOSING DATE) EXHIBIT C    FORM OF BORROWER PLEDGE AGREEMENT (POST-CLOSING)
EXHIBIT D    FORM OF COMPLIANCE CERTIFICATE

SCHEDULES

SCHEDULE 1                DISCLOSURE SCHEDULE

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement is entered into as of the 30th day of March, 2011, by and
between Clean Coal Solutions, LLC, a Colorado limited liability company, as
Borrower, and CoBiz Bank, a bank doing business in the State of Colorado as
Colorado Business Bank, as Lender.

Recitals

Borrower has requested that Lender provide Borrower with a senior revolving
facility in an aggregate principal amount not to exceed $10,000,000, and Lender
is willing to provide such facility on the terms and subject to the conditions
set forth herein and in the other Loan Documents (as defined below).

Agreement

In consideration of the premises, the representations, warranties, covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower and Lender
agree as follows:

ARTICLE I

TERMS DEFINED

Section 1.1 Definitions. For all purposes of this Agreement (including the
introductory paragraph and recitals above), except as otherwise expressly
provided or unless the context otherwise requires: the terms defined in this
Section 1 have the meanings assigned to them in this Section; all accounting
terms not otherwise defined herein have the meanings assigned to them in
accordance with GAAP; all terms not otherwise defined herein have the meanings
assigned to them in the UCC; and if a term has a meaning assigned to it in
accordance with GAAP and in the UCC, the UCC definition shall apply.

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that in no case shall Lender or any Affiliate of Lender be deemed to be
an Affiliate of Borrower or any of Borrower’s Subsidiaries for purposes of this
Agreement or any other Loan Document.

“Agreement” means this Credit Agreement as the same may hereafter be amended,
restated, replaced, supplemented, substituted or otherwise modified from time to
time.

“Amortization Date” (a) if Lender has received from Borrower on or prior to
September 30, 2011 a Clean Coal Transaction LOI, March 30, 2012 and (b) if
Lender has not received from Borrower on or prior to September 30, 2011 a Clean
Coal Transaction LOI, September 30, 2011.

“Applicable Environmental Law” means any federal, state or local law, common
law, ordinance, regulation or policy, as well as order, decree, permit, judgment
or injunction issued, promulgated, approved, or entered thereunder, relating to
the environment, health and safety, or Hazardous Substances (including the use,
handling, transportation, production, disposal, discharge or storage thereof) or
to industrial hygiene or the environmental conditions on, under, or about any
real property owned, leased or operated at any time by any Restricted Person or
any real property owned, leased or operated by any other party including soil,
groundwater, and indoor and ambient air conditions.

 

-1-



--------------------------------------------------------------------------------

“Borrower” means Clean Coal Solutions, LLC, a Colorado limited liability
company.

“Borrower Account” means (i) the cash account held in Denver, Colorado, U.S.A.,
with Lender with account number 3235270 held in the name of Borrower and
(ii) such other account(s) as may be substituted for or replace or supersede any
such account from time to time with the prior written consent of Lender (which
consent may be granted or withheld in Lender’s sole discretion).

“Borrower Pledge Agreements” means, collectively, the Borrower Pledge Agreement
(Closing Date), each pledge agreement executed and delivered by Borrower to
Lender pursuant to Section 4.1(b) and each Borrower Pledge Agreement
(Post-Closing).

“Borrower Pledge Agreement (Closing Date)” means a Pledge Agreement
substantially in the form of Exhibit B attached hereto (with applicable
conforming changes) to be executed by Borrower.

“Borrower Pledge Agreement (Post-Closing)” means a Pledge Agreement
substantially in the form of Exhibit C attached hereto (with applicable
conforming changes) to be executed by Borrower.

“Borrowing” means a borrowing consisting of simultaneous Loans pursuant to
Section 2.1.

“Business Day” means any day except a Saturday, Sunday or other day on which
national banks in Denver, Colorado, are authorized by Law to close.

“Change of Control” means that, for any reason, (a) ADA-ES, Inc. and NexGen
Refined Coal, LLC collectively shall cease, directly or indirectly, to own and
Control legally and beneficially at least 70% of the issued and outstanding
Equity of Borrower, (b) NexGen Refined Coal, LLC shall cease, directly or
indirectly, to own and Control legally and beneficially at least 35% of the
issued and outstanding Equity of Borrower, (c) Borrower shall cease, directly or
indirectly, to own and Control legally and beneficially at least 95% of the
issued and outstanding Equity of any Material Subsidiary of Borrower, except as
a result of the consummation of a Clean Coal Transaction so long as the Clean
Coal Transaction Requirements are satisfied as of immediately following
consummation of such Clean Coal Transaction.

“Clean Coal Transaction” means a renewable energy project that (i) involves the
sale and installation of one or more facilities that produce Borrower’s patented
refined coal product, CyClean, and (ii) is intended to qualify for refined coal
production tax credits under Section 45 of the Code.

“Clean Coal Transaction LOI” means a fully executed letter of intent or similar
agreement between Borrower (or one or more Subsidiaries of Borrower) and a
utility, with respect to a Clean Coal Transaction to be consummated after the
Closing Date and on or before December 31, 2011.

“Clean Coal Transaction Requirements” means, at any time of determination,
either (A) all of the Obligations shall have been paid in full in cash or
otherwise performed in full and Lender shall have no further commitment to lend
or to make any other credit extension to Borrower under any Loan Document or
(B) (1) no Event of Default or, in the case of any event described in
Section 10.1(a), Section 10.1(b), Section 10.1(g) or Section 10.1(h), Default,
then exists, (2) Borrower has made (or will timely make) all associated
mandatory prepayments required under Section 2.6 in accordance with Section 2.6
and (3) Borrower has complied (and, if applicable, caused each applicable
Subsidiary to comply) with the requirements of Article IV of this Agreement and
Section 7.13(b) of the Borrower Pledge Agreement (Closing Date) (or any similar
provision of any pledge agreement executed and delivered by Borrower to Lender
pursuant to Section 4.1(b)).

 

-2-



--------------------------------------------------------------------------------

“Closing Date” means the date upon which all of the conditions precedent set
forth in Section 5.1 have been satisfied; provided that, in no event shall such
date be later than March 31, 2011.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all property of any kind which is subject to a Lien in favor
of Lender or which, under the terms of any Loan Document, is purported to be
subject to such a Lien.

“Commitment” means the commitment of Lender to make Loans hereunder in an
initial amount of $10,000,000, as such amount shall be reduced from time to time
pursuant to Section 2.6(b) or Section 2.8.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any condition or event that constitutes an Event of Default or
that with the giving of notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

“Default Rate” means, at the time in question, the rate per annum equal to five
percent (5%) above the highest Interest Rate otherwise applicable to any amounts
then outstanding with respect to any principal of any Loan or any other amount
payable by Borrower under any Loan Document that is not paid when due (whether
at stated maturity, by acceleration, or otherwise); provided that no Default
Rate charged by any Person shall ever exceed the Maximum Lawful Rate.

“Disclosure Schedule” means Schedule 1 hereto.

“Draw Period” means the period from the Closing Date to the earliest of: (i) the
Amortization Date; (ii) the date of termination of the Commitment pursuant to
Section 2.8; and (iii) the date of termination of the commitment of Lender to
make Loans pursuant to Section 10.2.

“EBITDA” means, for any period, net earnings of Borrower and its Subsidiaries
(on a consolidated basis), plus, to the extent deducted in the calculation of
net earnings, the sum of interest expense, taxes, depreciation and amortization;
less, to the extent included in the calculation of net earnings, extraordinary
losses or gains.

“Environmental Complaint” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, proceeding, judgment, letter
or other communication from any federal, state or municipal authority against
any Restricted Person involving (a) a Hazardous Discharge from, onto or about
any real property owned, leased or operated at any time by any Restricted
Person, (b) a Hazardous Discharge caused, in whole or in part, by any Restricted
Person or by any Person acting on behalf of or at the instruction of any
Restricted Person, or (c) any violation of any Applicable Environmental Law by
any Restricted Person.

“Equity” means, with respect to any Person, all of the shares of capital stock,
membership interests, partnership interests, trust interests or other ownership
or profit interests in such Person, all of the warrants, options or other rights
for the purchase or acquisition from such Person of shares of capital stock or
other such ownership or profit interests in such Person, all of the securities
convertible into or exchangeable for shares of capital stock of or other such
ownership or profit interests in such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares or such other
interests, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

 

-3-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any corporation or trade or business under common
control with any Restricted Person as determined under section 4001(a)(14) of
ERISA.

“Events of Default” has the meaning specified in Section 10.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fiscal Quarter” means the fiscal quarter of Borrower and its Subsidiaries,
ending on the last day of each March, June, September and December of each year.

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries, ending on
December 31.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Indebtedness of any other Person
and, without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to
keep-well, to purchase assets, goods, securities or services, to take-or-pay, or
to maintain financial statement conditions, by “comfort letter” or other similar
undertaking of support or otherwise) or (b) entered into for the purpose of
assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), provided, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Discharge” means any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping of any Hazardous Substance from or onto any real property owned, leased
or operated at any time by any Restricted Person or any real property owned,
leased or operated by any other party.

“Hazardous Substance” means any pollutant, toxic substance, hazardous waste,
compound, element or chemical that is defined as hazardous, toxic, noxious,
dangerous or infectious pursuant to any Applicable Environmental Law or which is
otherwise regulated by any Applicable Environmental Law or is required to be
investigated or remediated by or pursuant to any Applicable Environmental Law.

 

-4-



--------------------------------------------------------------------------------

“Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, equity or equity index swaps or options, bond or bond price
or bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Indebtedness” means, for any Person at any time, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) all other indebtedness
(including capitalized lease obligations) of such Person on which interest
charges are customarily paid or accrued, (d) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (e) any amount owed by such Person representing the
deferred purchase price of property or services other than accounts payable
incurred in the ordinary course of business and in accordance with customary
trade terms and that are not more than one hundred twenty (120) days past the
invoice date, (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed or is limited in recourse,
(g) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit, letters of guaranty and similar instruments,
(h) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, (i) all off-sheet balance liabilities of such Person,
(j) all obligations and indebtedness of such Person with respect to any Hedge
Contract, and (k) all Guarantees by such Person in respect of the foregoing. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity.

“Indemnitee” has the meaning set forth in Section 12.3(b).

“Interest Rate” means, for any day, the rate per annum equal to the higher of
(a) the Prime Rate for such day plus 1.00% and (b) 5.00%; provided that the
Interest Rate charged by any Person shall never exceed the Maximum Lawful Rate.
Any change in the Interest Rate due to a change in the Prime Rate shall be
effective automatically and without notice to Borrower on the effective date of
such change in the Prime Rate.

“Investment” means, with respect to any Person, any loan, advance, extension of
credit, capital contribution to, investment in or purchase of the stock or other
securities of, or interests in, any other Person; provided, that, “Investment”
shall not include current customer and trade accounts that are payable in
accordance with customary trade terms.

“Laws” means all applicable statutes, laws, ordinances, regulations, orders,
writs, injunctions, or decrees of any state, commonwealth, nation, territory,
possession, county, township, parish, municipality or Governmental Authority.

 

-5-



--------------------------------------------------------------------------------

“Lender” means CoBiz Bank, a bank doing business in the State of Colorado as
Colorado Business Bank.

“Lending Office” means Lender’s office located at its address identified on the
signature pages hereof or such other office of Lender (or an affiliate of
Lender) as Lender may from time to time specify to Borrower by written notice in
accordance with the terms hereof as the office by which Loans are to be made and
maintained.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan” has the meaning set forth in Section 2.1(a).

“Loan Documents” means this Agreement, the Note, each Borrower Pledge Agreement,
and all other certificates, documents or instruments delivered in connection
with this Agreement, as the foregoing may be amended, restated, replaced,
supplemented, substituted or otherwise modified from time to time.

“Loan Notice” means with respect to any request for Borrowing of Loans
hereunder, a notice from Borrower, substantially in the form of, and containing
the information prescribed by, Exhibit A, delivered to Lender.

“Margin Regulations” means Regulations T, U and X of the Board of Governors of
the Federal Reserve System, as in effect from time to time.

“Margin Stock” means “margin stock” as defined in Regulation U.

“Material Adverse Effect” means a material adverse change in or a material
adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of Borrower, individually, or the
Restricted Persons, taken as a whole, (b) the ability of Borrower (or, if
applicable, any other Subsidiary) to perform its obligations under the Loan
Documents, (c) the validity or enforceability of any Loan Document against
Borrower or, if applicable, any Subsidiary, that is a party thereto or (d) to
the extent not covered by the foregoing clause (c), the rights and remedies of
Lender under the Loan Documents.

“Material Agreement” means any material written or oral agreement, contract,
commitment, or understanding to which a Person is a party, by which such Person
is directly or indirectly bound, or to which any assets of such Person may be
subject, that is not cancelable by such Person upon notice of ten (10) days or
less without liability for further payment.

“Material Subsidiary” means, as of the Closing Date or any other date of
determination, any Subsidiary that either owns or holds title to assets in
excess of $100,000 (as determined in accordance with GAAP) as of such date.

“Maturity Date” means March 30, 2013; provided, however, if Lender has not
received from Borrower on or prior to September 30, 2011 a Clean Coal
Transaction LOI, the “Maturity Date” shall mean September 30, 2012.

 

-6-



--------------------------------------------------------------------------------

“Maximum Lawful Rate” means the maximum rate (or, if the context so permits or
requires, an amount calculated at such rate) of interest that, at the time in
question would not cause the interest charged on the portion the Loans (or, if
applicable, any other Obligations) owed to Lender at such time to exceed the
maximum amount that Lender would be allowed to contract for, charge, take,
reserve, or receive under applicable Laws after taking into account, to the
extent required by applicable Laws, any and all relevant payments or charges
under the Loan Documents.

“Non-Excluded Taxes” has the meaning specified in Section 11.2(a).

“Note” has the meaning set forth in Section 2.3(b), and includes all
modifications, extensions, renewals, restatements, replacements and
rearrangements thereof.

“Obligations” means all present and future indebtedness, obligations and
liabilities, and all renewals and extensions thereof, or any part thereof, of
Borrower to Lender or any Affiliate of Lender arising pursuant to the Loan
Documents, and all interest accrued thereon and costs, expenses, and attorneys’
fees incurred in the enforcement or collection thereof, regardless of whether
such indebtedness, obligations and liabilities are direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several or joint and several.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
declaration of trust or the partnership, joint venture or other applicable
agreement of formation or organization and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Taxes” has the meaning specified in Section 11.2(b).

“Outstanding Credit” means, on any date, the aggregate outstanding principal
balance of Loans on such date, including the amount of any Borrowing to be made
on such date.

“Patriot Act” has the meaning specified in Section 12.17.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Liens” means with respect to any asset:

(a) Liens securing the Obligations and Liens securing Indebtedness permitted
under Section 8.1(b);

(b) mechanic’s, materialmen’s, warehouseman’s, journeyman’s and carrier’s Liens
and other similar Liens arising by operation of Law in the ordinary course of
business that are not more than thirty (30) days delinquent (except to the
extent permitted by Section 7.7);

 

-7-



--------------------------------------------------------------------------------

(c) Liens for Taxes or assessments not yet due or not yet delinquent, or, if
delinquent, that are being contested in good faith in the normal course of
business by appropriate action, as permitted by Section 7.7;

(d) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other similar social security
legislation, excluding any Lien imposed by ERISA;

(e) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business, except
in each case any such Liens securing Indebtedness (other than, for the avoidance
of doubt, Liens securing the Obligations or any other Indebtedness permitted
under Section 8.1(e));

(f) easements, rights of way, restrictions and other similar encumbrances
affecting real property and incurred in the ordinary course of business that, in
the aggregate, are not material in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the use of such property or the ordinary conduct of the business
of the applicable Person; and

(g) Liens securing Indebtedness permitted under Section 8.1(e); provided that
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and proceeds thereof.

“Person” means an individual, a corporation, a limited liability company, a
partnership, a joint venture, an association, a trust or any other entity or
organization, including a Government Authority.

“Plan” means (a) with respect to a Restricted Person, an employee benefit plan
within the meaning of section 3(3) of ERISA, and any other similar plan, policy
or arrangement, including an employment contract, whether formal or informal and
whether legally binding or not, under which any Restricted Person has any
current or future obligation or liability or under which any present or former
employee of any Restricted Person, or such present or former employee’s
dependents or beneficiaries, has any current or future right to benefits
resulting from the present or former employee’s employment relationship with any
Restricted Person, and (b) with respect to an ERISA Affiliate, a plan described
in clause (a) preceding if, and only if, such plan is subject to Title IV of
ERISA.

“Prime Rate” means the floating commercial loan rate index known as the WALL
STREET JOURNAL PRIME RATE, adjusted in each case as of the day in which a change
in the WALL STREET JOURNAL PRIME RATE occurs (but not more often than each day).
The WALL STREET JOURNAL PRIME RATE may not be the lowest rate charged by Lender
on its commercial or other loans. In the event that the WALL STREET JOURNAL
PRIME RATE becomes unavailable, Lender, in its sole discretion, may designate a
substitute index, which substitute index may or may not be announced to the
public and may or may not be the lowest rate charged by Lender for commercial or
other loans.

“Purchasers” has the meaning specified in Section 12.9(b).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, 12 C.F.R. Part 221, as in effect from time to time.

 

-8-



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, trustees, employees, affiliates,
shareholders, Controlling persons, agents and advisors of such Person and of
such Person’s Affiliates.

“Restricted Persons” means, collectively, Borrower and each Material Subsidiary
of Borrower, and “Restricted Person” means any one of the foregoing.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Solvent” means, with respect to any Person, as of any date of determination,
(a) the amount of the “present fair saleable value” of the property of such
Person will, as of such date, exceed the amount of all “debts of such Person at
a fair valuation, contingent or otherwise”, as of such date, (b) such Person
will not have, as of such date, an unreasonably small amount of capital with
which to conduct its business, and (c) such Person will generally be able to pay
its debts as they mature. For purposes of this definition, (i) ”debt” means
liability on a “claim”, (ii) ”claim” means any (x) right to payment, whether or
not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured, and (iii) all quoted
phrases and other terms used in this definition shall be determined in
accordance with applicable federal and state statutes and corresponding
interpretive case laws governing determinations of the insolvency of debtors,
except that terms used herein which are defined elsewhere in this Agreement are
used as so defined.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. The term “Subsidiary” shall include
Subsidiaries of Subsidiaries (and so on). Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Borrower. For the avoidance of doubt, the parties
acknowledge and agree that Clean Coal Solutions Services, LLC, a Colorado
limited liability company formerly known as Clean Coal Services, LLC, is a
sister company to Borrower and is not a Subsidiary of Borrower.

“Taxes” means all taxes, assessments, filing or other fees, levies, imposts,
duties, deductions, withholdings, stamp taxes, capital transaction taxes,
foreign exchange taxes or other charges, or other charges of any nature
whatsoever, from time to time or at any time imposed by Law or any Governmental
Authority. “Tax” means any one of the foregoing.

“UCC” means the Uniform Commercial Code as in effect in the State of Colorado
from time to time, or in any jurisdiction the laws of which may be applicable to
or in connection with the creation, perfection or priority of any security
interest purported to be created under this Agreement or any other Loan
Document, as applicable.

Section 1.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be expressed in U.S. dollars and shall be prepared
in accordance with GAAP, applied on a consistent basis, as in effect from time
to time;

 

-9-



--------------------------------------------------------------------------------

provided that, if at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
Borrower or Lender shall so request, Lender and Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of Borrower and
Lender); provided further that, until so amended, (a) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (b) Borrower shall provide to Lender financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

Section 1.3 Money. Unless expressly stipulated otherwise, all references herein
to “dollars,” “money,” “funds,” “payments,” “prepayments” or similar financial
or monetary terms, are references to currency of the United States of America.

Section 1.4 Terms Generally; References and Titles. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall include all exhibits, schedules, annexes and attachments thereto and shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, restated, replaced, extended, supplemented or
otherwise modified (subject to any restrictions on such amendments,
restatements, replacements, extensions, supplements or modifications set forth
herein or in any other Loan Document), (b) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (c) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Annexes,
Exhibits and Schedules, without further qualification, shall be construed to
refer to Articles, Sections of, and Annexes, Exhibits and Schedules to, this
Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights (provided that this clause (f) shall not expand,
enlarge, add to or otherwise increase the list of assets, properties or other
interests which are subject to (or are purported to be subject to) a Lien in
favor of Lender under any of the Loan Documents). Titles appearing at the
beginning of any subdivisions are for convenience only and do not constitute any
part of such subdivisions and shall be disregarded in construing the language
contained in such subdivisions. The phrases “this Section” and “this Subsection”
and similar phrases refer only to the sections or subsections hereof in which
such phrases occur. The word “or” is not exclusive. References to “days” shall
mean calendar days, unless the term “Business Day” is used.

Section 1.5 Joint Preparation. This Agreement and the other Loan Documents have
been reviewed and negotiated by sophisticated parties with access to legal
counsel and no rule of construction shall apply hereto or thereto that would
require or allow any Loan Document to be construed against any party because of
its role in drafting such Loan Document.

 

-10-



--------------------------------------------------------------------------------

ARTICLE II

THE CREDIT

Section 2.1 Commitment.

(a) Lender agrees, subject to Section 2.1(b), Section 5.1 and Section 5.2 and
the other terms and conditions set forth in this Agreement, to make revolving
loans (each such loan, a “Loan”) to Borrower from time to time, on any Business
Day during the Draw Period, in an aggregate amount not to exceed at any time
outstanding the amount of Lender’s Commitment. Subject to the foregoing
limitations and the other provisions of this Agreement, during the Draw Period,
Borrower may borrow under this Section 2.1(a), repay amounts borrowed and
request new Borrowings to be made under this Section 2.1(a).

(b) Notwithstanding anything contained herein or any other Loan Document to the
contrary, Lender will not be obligated to lend to Borrower hereunder, and
Borrower shall not be entitled to borrow hereunder, in an amount that would
cause the Outstanding Credit to exceed the Commitment then in effect.

Section 2.2 Method of Borrowing.

(a) Each Borrowing of new Loans under Section 2.1 shall be made upon Borrower’s
irrevocable notice to Lender, which may be given by telephone or electronic
transmission (e-mail). Each such notice must be received by Lender not later
than 3:00 p.m., Denver, Colorado time, on the Business Day of the date of the
proposed Borrowing. Each telephonic notice by Borrower pursuant to this
Section 2.2(a) must be confirmed promptly by delivery to Lender of a written
Loan Notice.

(b) Following receipt of a Loan Notice, upon satisfaction of the applicable
conditions set forth in Sections 5.1 and 5.2, Lender shall make funds available
to Borrower either by (i) crediting the account of Borrower on the books of
Lender with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to Lender by Borrower.

Section 2.3 Evidence of Debt; Determinations by Lender.

(a) Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of Borrower to Lender resulting from each
Loan made by Lender, including the amounts of principal and interest payable and
paid to Lender from time to time hereunder. The entries made in the accounts
maintained pursuant to this Section 2.3(a) shall be conclusive and binding
evidence, absent manifest error, of the existence and amounts of the obligations
recorded therein; provided that the failure of Lender to maintain such accounts
or any error therein shall not in any manner affect the obligation of Borrower
to repay the Loans and other Obligations in accordance with the terms of this
Agreement and the other Loan Documents.

(b) Lender may request that Loans made by it be evidenced by a promissory note.
In such event, Borrower shall prepare, execute and deliver to Lender a
promissory note payable to the order of Lender (or, if requested by Lender, to
Lender and its registered assigns) and in a form approved by Lender (the
“Note”). Thereafter, the Loans evidenced by the Note and interest thereon shall
at all times (including after assignment pursuant to Section 12.9) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns). The Note and the Obligations evidenced
thereby shall be governed by, subject to and benefit from all of the terms and
conditions of this Agreement and the other Loan Documents and shall be secured
by the Collateral.

 

-11-



--------------------------------------------------------------------------------

Section 2.4 Interest Rates; Payments.

(a) The principal amount of each Loan outstanding from day to day shall bear
interest at a rate per annum equal to the Interest Rate in effect from day to
day. Interest on each Loan shall be payable as it accrues (i) (A) from the
Closing Date to (and including) the Amortization Date, on the last day of each
March, June, September and December to occur during such period (commencing
June 30, 2011) and (B) after the Amortization Date, on each date specified in
Section 2.9(b), (ii) upon any prepayment of that Loan (to the extent accrued on
the amount being prepaid) and (iii) at final maturity (whether by scheduled
maturity, by acceleration or otherwise).

(b) Notwithstanding anything to the contrary set forth in Section 2.4(a) above
or any other provision of this Agreement or any other Loan Document, while any
Event of Default exists, the outstanding principal balance of the Loans, and to
the extent permitted by Law, the past due but unpaid interest on the Loans and
all other past due Obligations, shall bear interest (including post-petition
interest in any proceeding under any applicable bankruptcy, insolvency or other
similar Law), payable upon demand, at a rate per annum equal to the Default
Rate.

(c) Notwithstanding the foregoing, if at any time the rate of interest
calculated with reference to the Interest Rate hereunder (the “Contract Rate”)
is limited to the Maximum Lawful Rate, any subsequent reductions in the Contract
Rate shall not reduce the rate of interest on any Loan (or, if applicable, any
of the other Obligations) below the Maximum Lawful Rate until the total amount
of interest accrued equals the amount of interest that would have accrued if the
Contract Rate had at all times been in effect. In the event that at maturity
(stated or by acceleration), or at final payment of any Loan (or, if applicable,
any of the other Obligations), the total amount of interest paid or accrued on
such Loan (or, if applicable, other Obligations) is less than the amount of
interest that would have accrued if the Contract Rate had at all times been in
effect with respect thereto, then at such time, to the extent permitted by law,
Borrower shall pay to the holder of such Loan (or, if applicable, other
Obligations) an amount equal to the difference between (i) the lesser of the
amount of interest that would have accrued if the Contract Rate had at all times
been in effect and the amount of interest that would have accrued if the Maximum
Lawful Rate had at all times been in effect, and (ii) the amount of interest
actually paid on such Loan (or, if applicable, other Obligations).

Section 2.5 Calculation of Interest and Fees.

(a) All interest and fees shall be calculated on the basis of a 360-day year for
the actual days elapsed. Each determination of an interest rate or fee by Lender
pursuant to any provision of this Agreement or any other Loan Document shall be
conclusive and binding, absent manifest error. Lender shall as soon as
practicable notify Borrower of the effective date and the amount of each such
change in any interest rate. Lender shall, at the request of Borrower, deliver
to Borrower a statement showing the quotations, if any, used by Lender in
determining any interest rate pursuant to this Agreement or any other Loan
Document.

(b) Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 3.1, bear interest for one
day.

 

-12-



--------------------------------------------------------------------------------

Section 2.6 Mandatory Prepayments.

(a) If at any time for any reason the Outstanding Credit exceeds the Commitment
then in effect, Borrower shall immediately prepay the principal of the Loans in
an aggregate amount at least equal to such excess.

(b) In the event Borrower or any Subsidiary shall receive any upfront cash
monetization fee(s) (whether in the form of prepaid rent or otherwise) in
connection with the consummation of a Clean Coal Transaction, Borrower shall,
substantially simultaneously with (and in any event not later than the third
Business Day following) the receipt of such fee(s) by Borrower or such
Subsidiary, apply an amount equal to 50% of such fee(s) (or such lesser amount
to repay the Obligations then outstanding in full) to prepayment of the Loans
and other Obligations then outstanding. Borrower shall deliver to Lender, at the
time of each prepayment required under this Section 2.6(b), (i) a certificate
signed by a Manager of Borrower, setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least one Business Day prior written notice of such prepayment. Each
prepayment under this Section 2.6(b) after the Amortization Date shall
automatically and permanently reduce the Commitment by the aggregate principal
amount of such prepayment.

(c) Each prepayment of Loans (or, if applicable, other Obligations) pursuant to
Section 2.6(a) or Section 2.6(b) above shall be accompanied by all accrued but
unpaid interest, costs, expenses and fees pertaining thereto. Mandatory
prepayments of the Loans made after the Amortization Date shall be applied in
reverse chronological order of maturity. Any principal or interest prepaid
pursuant to this Section 2.6 shall be in addition to, and not in lieu of, all
payments otherwise required to be paid under the Loan Documents.

Section 2.7 Voluntary Prepayments. Borrower may, in its sole discretion upon
irrevocable notice to Lender (specifying the date and amount of the prepayment),
at any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that such notice must be received by Lender
not later than 10:00 a.m., Denver, Colorado time, on the date of prepayment of
any Loans. Each prepayment of Loans (or, if applicable, other Obligations)
pursuant to this Section 2.7 shall be accompanied by all accrued but unpaid
interest, costs, expenses and fees pertaining thereto. Optional prepayments of
Loans after the Amortization Date shall be applied in reverse chronological
order of maturity. Any principal or interest prepaid pursuant to this
Section 2.7 shall be in addition to, and not in lieu of, all payments otherwise
required to be paid under the Loan Documents.

Section 2.8 Voluntary Reduction of Commitments. Borrower may, upon notice to
Lender, terminate the Commitment, or from time to time permanently reduce the
Commitment; provided that (a) any such notice shall be received by Lender not
later than 10:00 a.m., Denver, Colorado time, three (3) Business Days prior to
the date of termination or reduction, and (b) Borrower shall not terminate or
reduce the Commitment if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Credit would exceed the Commitment.

Section 2.9 Repayment and Amortization of Loans; Final Maturity Date.

(a) Until the Amortization Date, there will be no amortization of principal of
any Loans from time to time outstanding.

(b) If any Loans remain outstanding on the day (whether or not such day is a
Business Day) immediately following the Amortization Date, the aggregate
principal amount of all Loans then outstanding will be amortized over a one-year
period (on the basis of a 360-day year). Thereafter, subject to Section 2.9(c)
below, Borrower shall repay the Loans in four equal installments of principal

 

-13-



--------------------------------------------------------------------------------

(plus all accrued and unpaid interest at such time) on: (i) if the Amortization
Date is March 30, 2012, each of June 30, 2012, September 30, 2012, December 31,
2012 and the Maturity Date; and (ii) if the Amortization Date is September 30,
2011, each of December 31, 2011, March 31, 2012, June 30, 2012 and the Maturity
Date.

(c) Notwithstanding anything contained herein or any other Loan Document to the
contrary, the entire outstanding principal balance of the Loans, all interest
accrued thereon, all accrued but unpaid fees hereunder and all other outstanding
Obligations shall be due and payable in full at final maturity (whether by
scheduled maturity, by acceleration or otherwise).

Section 2.10 Facility Fee. On the Closing Date, Borrower agrees to pay to
Lender, in immediately available funds, an upfront facility fee equal to
$125,000. Such fee shall be fully earned when paid and shall not be refundable
under any circumstances.

ARTICLE III

GENERAL PROVISIONS AS TO PAYMENTS

Section 3.1 Payments Generally. All payments to be made by Borrower shall be
made without deduction for any counterclaim, defense, recoupment or setoff. All
payments by Borrower hereunder shall be made to Lender at Lender’s payment
office at 821 17th Street, Denver, Colorado 80202 (or such office of Lender or
any successor Lender specified by Lender or such successor Lender in a written
notice to Borrower) in lawful money of the United States and in immediately
available funds not later than 2:30 p.m., Denver, Colorado time (or, if the
payment is made by transfer or deduction from Borrower’s accounts maintained
with Lender, such later time as Lender may agree with Borrower in Lender’s sole
discretion), on the date specified herein. All payments received by Lender after
2:30 p.m., Denver, Colorado time (or, if the payment is made by transfer or
deduction from Borrower’s accounts maintained with Lender, such later time as
Lender may agree with Borrower in Lender’s sole discretion), shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

Section 3.2 Payments on Business Days. Except if expressly provided otherwise,
if any payment to be made by Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

Section 3.3 Automatic Deductions from Borrower Accounts. On each date when the
payment of any principal, interest or fees are due under this Agreement or under
any other Loan Document, Borrower agrees to maintain on deposit in Borrower’s
depository or other accounts (except for IRA, Keogh, 401(k) and other trust
accounts) maintained with Lender an amount sufficient to pay such principal,
interest or fees in full. Borrower hereby authorizes Lender (a) to deduct
automatically all principal, interest or fees when due hereunder or under any
other Loan Document from Borrower’s depository and other accounts (except for
IRA, Keogh, 401(k) and other trust accounts) maintained with Lender, and (b) if
and to the extent any payment under this Agreement or any other Loan Document is
not made when due, to deduct automatically any such amount from Borrower’s
depository and other accounts (except for IRA, Keogh, 401(k) and other trust
accounts) maintained with Lender. Lender agrees to provide timely notice to
Borrower of any automatic deduction made pursuant to this Section 3.3, provided
that the failure to give such notice shall not affect the validity of such
automatic deduction.

 

-14-



--------------------------------------------------------------------------------

Section 3.4 Application of Payments.

(a) If at any time insufficient funds are received by and available to Lender to
pay fully all amounts of principal, interest and fees then due hereunder, such
funds shall be applied (i) first, towards payment of interest and fees then due
hereunder or under the other Loan Documents, and (ii) second, towards payment of
principal then due hereunder or under the other Loan Documents.

(b) After the occurrence of an Event of Default or as a result of exercising
remedies under the Loan Documents, all amounts collected or received by Lender
shall be applied first to the payment of all proper costs incurred by Lender in
connection with the collection thereof (including expenses and disbursements of
Lender), second to the reimbursement of any advances made by Lender to effect
performance of any unperformed covenants of Borrower or any Subsidiary under any
of the Loan Documents, third, to the payment of all accrued but unpaid interest,
and fourth, to the payment to Lender for payment of the outstanding principal of
the Loans and to satisfy all other outstanding Obligations.

ARTICLE IV

COLLATERAL

Section 4.1 Security.

(a) The Obligations initially shall be secured by first and prior Liens (subject
only to Permitted Liens described in clause (a) of the definition of Permitted
Liens) covering and encumbering (i) all of the issued and outstanding Equity of
AEC-NM, LLC and AEC-TH, LLC owned by Borrower (whether now or hereafter
existing) and related collateral (including all dividends and distributions
payable in respect of all such Equity), (ii) all deposit accounts of Borrower
(whether now or hereafter existing) and (iii) all products, issues, profits,
returns, income, supporting obligations and proceeds of and from any and all of
the foregoing. On the Closing Date, Borrower shall deliver to Lender (A) the
Borrower Pledge Agreement (Closing Date) duly executed by Borrower and (B) such
other assignments, conveyances, amendments, agreements and other writings,
including UCC-1 financing statements (each duly authorized and executed, as
applicable) as Lender shall deem necessary or appropriate to grant, evidence and
perfect first and prior Liens (subject only to Permitted Liens described in
clause (a) of the definition of Permitted Liens) in the property and interests
of Borrower required by this Section 4.1(a).

(b) If, prior to full and final payment of the Obligations and termination of
the Commitment, either (i) any Person (whether or not such Person is at such
time an existing Subsidiary) becomes a Material Subsidiary or (ii) any
Subsidiary not constituting a Material Subsidiary is (or will be) a party to or
otherwise involved in a Clean Coal Transaction, Borrower shall notify Lender and
promptly thereafter (and in any event within 30 days following the date any such
Person becomes a Material Subsidiary as described in the foregoing clause (i) or
the date Borrower has knowledge that a Subsidiary not constituting a Material
Subsidiary is (or will be) a party to or otherwise involved in a Clean Coal
Transaction as described in the foregoing clause (ii), or such shorter period to
ensure the provisions of this Section 4.1(b) are in all respects satisfied prior
to consummation of any Clean Coal Transaction involving such Material Subsidiary
or Subsidiary, as the case may be):

(A) execute and deliver to Lender, in Lender’s discretion, either (1) an
additional pledge agreement (similar in form and substance to the Borrower
Pledge Agreement (Closing Date)) or (2) amendments to the Borrower Pledge
Agreement (Closing Date), as Lender deems necessary or advisable to grant to
Lender first and prior Liens (subject only to Permitted Liens described in
clause (a) of the definition of Permitted Liens) in the Equity of such
Subsidiary owned by Borrower (whether now or hereafter existing) and related
collateral (including all dividends and distributions payable in respect of all
such Equity), all in form, content and scope reasonably acceptable to Lender;

 

-15-



--------------------------------------------------------------------------------

(B) execute and deliver to Lender, and cause the applicable Subsidiary (and the
members of the applicable Subsidiary (other than Borrower)) to execute and
deliver to Lender, an acknowledgment and consent agreement in substantially the
form delivered by Borrower, AEC-NM, LLC and AEC-TH, LLC and the members of
AEC-NM, LLC and AEC-TH, LLC (other than Borrower) on the Closing Date with
respect to the Borrower Pledge Agreement (Closing Date) and otherwise in form,
content and scope reasonably acceptable to Lender;

(C) deliver to Lender documents of the types referred to in clauses (iii), (iv),
(v), (vi), (vii), (viii) and (ix) of Section 5.1, all in form, content and scope
reasonably acceptable to Lender; and

(D) deliver to Lender such other assignments, conveyances, amendments,
agreements and other writings, including UCC-1 financing statements (each duly
authorized and executed, as applicable) as Lender shall deem necessary or
appropriate to grant, evidence and perfect first and prior Liens (subject only
to Permitted Liens described in clause (a) of the definition of Permitted Liens)
in the property and interests of Borrower required by this Section 4.1(b).

(c) If, prior to full and final payment of the Obligations and termination of
the Commitment, any Equity-related Collateral is released under and in
accordance with the relevant terms of the Borrower Pledge Agreement (Closing
Date) or any other pledge agreement executed and delivered by Borrower to Lender
pursuant to Section 4.1(b) above in connection with the consummation of a Clean
Coal Transaction, then Borrower shall deliver to Lender (i) a Borrower Pledge
Agreement (Post-Closing) duly executed and Borrower and (ii) such other
assignments, conveyances, amendments, agreements and other writings, including
UCC-1 financing statements (each duly authorized and executed, as applicable) as
Lender shall deem necessary or appropriate to grant, evidence and perfect first
and prior Liens (subject only to Permitted Liens described in clause (a) of the
definition of Permitted Liens) in the property and interests which are subject
to (or are purported to be subject to) a Lien in favor of Lender under such
Borrower Pledge Agreement (Post-Closing), in each case as more fully described
in, and pursuant to the terms of, the Borrower Pledge Agreement (Post-Closing).

Section 4.2 Financing Statement Authorization. Borrower hereby authorizes
Lender, and its agents, successors and assigns, to file any and all necessary
financing statements under the UCC, assignments or continuation statements as
necessary from time to time (in Lender’s discretion) to perfect (or continue
perfection of) the Liens granted pursuant to the Loan Documents.

ARTICLE V

CONDITIONS PRECEDENT

Section 5.1 Conditions to Initial Borrowing. The obligation of Lender to loan
the initial Borrowing hereunder is subject to the satisfaction of each of the
following conditions:

(a) Closing Deliveries. Lender shall have received each of the following
documents, instruments and agreements, each of which shall be in form and
substance and executed in such counterparts as shall be acceptable to Lender and
each of which shall, unless otherwise indicated, be dated the Closing Date:

(i) the Note payable to the order of Lender in the amount of the Commitment,
duly executed by Borrower;

 

-16-



--------------------------------------------------------------------------------

(ii) the Borrower Pledge Agreement (Closing Date) to be executed on the Closing
Date pursuant to Section 4.1(a), duly executed and delivered by Borrower,
together with such other assignments, conveyances, amendments, agreements and
other writings, in form and substance satisfactory to Lender, creating first and
prior Liens (subject only to Permitted Liens described in clause (a) of the
definition of Permitted Liens) in all “Collateral” under (and as defined in) the
Borrower Pledge Agreement (Closing Date);

(iii)(A) such financing statements in form and substance acceptable to Lender
(duly authorized) as Lender shall specify to fully evidence and perfect all
Liens contemplated by the Loan Documents, all of which shall be filed of record
in such jurisdictions as Lender shall require in its sole discretion; and
(B) all stock certificates or limited liability company membership interest
certificates, if any, evidencing the Equity pledged to Lender pursuant to the
Borrower Pledge Agreement (Closing Date), together with duly executed in blank
undated stock powers or limited liability company membership interest powers;

(iv) a copy of the articles or certificate of incorporation, articles or
certificate of organization, or comparable charter documents, and all amendments
thereto, of Borrower and each Material Subsidiary, accompanied by a certificate
of a Manager of Borrower (on behalf of Borrower as to itself and in Borrower’s
capacity as the sole manager of each such Material Subsidiary) that such copy is
true, correct and complete on the Closing Date;

(v) a copy of the operating agreement or comparable charter document, and all
amendments thereto, of Borrower and each Material Subsidiary, accompanied by a
certificate of a Manager of Borrower (on behalf of Borrower as to itself and in
Borrower’s capacity as the sole manager of each such Material Subsidiary) that
such copy is true, correct and complete on the Closing Date;

(vi) certain certificates and other documents issued by the appropriate
Governmental Authorities of such jurisdictions as Lender has requested relating
to the existence of Borrower and each Material Subsidiary and to the effect that
each such Person is in good standing with respect to the payment of franchise
and similar Taxes and is duly qualified to transact business in such
jurisdictions;

(vii) a certificate of incumbency of all Managers of Borrower who will be
authorized to execute or attest to any Loan Document, dated the Closing Date,
executed by an authorized Manager of Borrower;

(viii) copies of resolutions or comparable authorizations approving the Loan
Documents and authorizing the transactions contemplated by this Agreement and
the other Loan Documents, duly adopted by the board of managers and, if
applicable, members of Borrower accompanied by a certificate of a Manager of
Borrower that such copies are true, correct and complete copies of resolutions
duly adopted at a meeting of or (if permitted by applicable Law and, if required
by such Law, by the operating agreement or comparable charter documents of
Borrower) by the unanimous written consent of the board of managers and, if
applicable, members of Borrower, as applicable, and that such resolutions
constitute all the resolutions adopted with respect to such transactions, have
not been amended, modified, or rescinded or revoked in any respect, and are in
full force and effect as of the Closing Date;

 

-17-



--------------------------------------------------------------------------------

(ix) certificates from Borrower’s insurance broker setting forth the insurance
maintained by Borrower and stating that such insurance is in full force and
effect, and which certificates shall evidence that such insurance complies with
the requirements of Section 7.6; and

(x) such other documents, certificates and instruments as Lender or its counsel
may have reasonably requested (provided that no legal opinions will be required
under this Section 5.1 or Section 5.2), such documents, certificates and
instruments to be satisfactory to Lender or its counsel in all respects in its
or their reasonable discretion.

(b) No Material Adverse Change. There shall not have occurred a material adverse
change in the business, condition (financial or otherwise), operations,
performance, properties or prospects of Borrower, individually, or the
Restricted Persons, taken as a whole, since January 1, 2011.

(c) No Litigation or Legal Prohibition. The absence of any action, suit,
investigation or proceeding pending or, to the knowledge of Borrower, threatened
in any court or before any arbitrator or Governmental Authority that would
reasonably be expected to (i) have a material adverse effect on the business,
condition (financial or otherwise), operations, performance, properties or
prospects of Borrower, individually, or the Restricted Persons, taken as a
whole, (ii) adversely affect the ability of Borrower or, if applicable, any
Subsidiary to perform its obligations under the Loan Documents or
(iii) adversely affect the rights and remedies of Lender under the Loan
Documents.

(d) Governmental and Third Party Approvals. All governmental and third party
approvals necessary in connection with the financing contemplated hereby and the
continuing operations of the Restricted Persons shall have been obtained and be
in full force and effect.

(e) Patriot Act. Lender shall have received, sufficiently in advance of the
Closing Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

(f) Due Diligence. Lender shall have completed a due diligence investigation of
the Restricted Persons in scope, and with results, reasonably satisfactory to
Lender and shall have received such financial, business and other information
regarding the Restricted Persons as it shall have reasonably requested.

(g) Lien Searches. Lender shall have received results of a recent search of UCC
filings in the jurisdiction of the chief executive office and jurisdiction of
organization of Borrower and each jurisdiction where a filing would need to be
made in order to perfect Lender’s security interest in the Collateral, copies of
the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens described in clause (a) of the definition
of Permitted Liens.

(h) Financial Statements. Lender will have received copies of satisfactory
company prepared consolidated financial statements for Borrower and its
Subsidiaries for the most recent ended period then available.

(i) Closing Fees. Borrower shall have paid to Lender the fees to be paid on the
Closing Date pursuant to Section 2.10 and any other unpaid fees or other amounts
owing to Lender as of the Closing Date.

 

-18-



--------------------------------------------------------------------------------

Section 5.2 Conditions to Each Borrowing. The obligation of Lender to loan any
Borrowing is subject to the further satisfaction of the following conditions:

(a) timely receipt by Lender of a Loan Notice for such Borrowing;

(b) immediately before and after giving effect to such Borrowing, no Default or
Event of Default shall have occurred and be continuing and the funding of such
Borrowing shall not cause a Default or Event of Default; and

(c) the representations and warranties of Borrower contained in this Agreement
and the other Loan Documents shall be true and correct in all material respects
on and as of the date of such Borrowing, except to the extent already qualified
by materiality, in which case the relevant representations and warranties shall
be true and correct in all material respects on and as of the date of such
Borrowing (except to the extent that such representations and warranties relate
solely to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date or, to the extent already qualified by
materiality, they shall be true and correct in all respects as of such earlier
date).

The funding of each Borrowing shall be deemed to be a representation and
warranty by Borrower on the date of such Borrowing that the conditions specified
in this Section 5.2 have been satisfied on and as of the date of the applicable
Borrowing.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender as follows:

Section 6.1 Corporate Existence and Power. Each Restricted Person (a) is a
corporation, partnership or limited liability company duly incorporated or
organized (as applicable), validly existing and in good standing under the Laws
of its jurisdiction of incorporation or organization, (b) has all corporate,
partnership or limited liability company power (as applicable) and all material
governmental licenses, authorizations, consents and approvals required to carry
on its businesses as now conducted and as proposed to be conducted, and (c) is
duly qualified to transact business as a foreign corporation, partnership or
limited liability company (as applicable) in each jurisdiction where a failure
to be so qualified would reasonably be expected to have a Material Adverse
Effect.

Section 6.2 Restricted Person and Governmental Authorization; Contravention. The
execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower are within Borrower’s limited liability company powers and
when executed by Borrower will be duly authorized by all necessary limited
liability company action. The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower, and the consummation of the
transactions contemplated by the Loan Documents, (a) require no action by or
with respect to, or filing with, any Governmental Authority or third party
(except for (i) filings and recordings to perfect Liens granted pursuant to such
Loan Documents and (ii) actions and filings obtained, accomplished or given
prior to the date of this Agreement), (b) do not and will not contravene, or
constitute a default under, any provision of the Organization Documents of
Borrower or any of its Subsidiaries, (c) do not and will not contravene, or
constitute a default under, any provision of (i) any Law applicable to the
Restricted Persons, (ii) any Material Agreement of any Restricted Person or
(iii) any material judgment, injunction, order or decree binding upon any
Restricted Person and (c) do not and will not result in the creation or
imposition of any Lien on any asset of any Restricted Person other than the
Liens securing the Obligations.

 

-19-



--------------------------------------------------------------------------------

Section 6.3 Binding Effect. This Agreement constitutes a valid and binding
agreement of Borrower; the other Loan Documents when executed and delivered in
accordance with this Agreement, will constitute valid and binding obligations of
Borrower; and each Loan Document is, or when executed and delivered, will be,
enforceable against Borrower in accordance with its terms except as (a) the
enforceability thereof may be limited by bankruptcy, insolvency or similar Laws
affecting creditors rights generally and (b) the availability of equitable
remedies may be limited by equitable principles of general applicability.

Section 6.4 Financial Information.

(a) The most recent annual and quarterly unaudited consolidated balance sheet of
Borrower and its Subsidiaries delivered to Lender, and the related unaudited
consolidated statements of operations and cash flows for Fiscal Year and the
portion of the Fiscal Year of Borrower and its Subsidiaries then ended, fairly
present, in conformity with GAAP consistently applied, the consolidated
financial position of Borrower and its Subsidiaries as of each such date and its
consolidated results of operations and cash flows for such Fiscal Year and such
portion of such Fiscal Year.

(b) Except as permitted under this Agreement and not required to be disclosed on
the financial statements of Borrower and its Subsidiaries under GAAP, the
financial statements described in Section 6.4(a) above reflect all material
Indebtedness and other liabilities, direct or contingent, of Borrower and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and contingent obligations.

(c) Since the date of Borrower’s most recent annual and quarterly consolidated
balance sheet and consolidated statements of operations and cash flow delivered
to Lender, there has not occurred any Material Adverse Effect or, to Borrower’s
knowledge, any event or condition that would reasonably be expected to result in
a Material Adverse Effect.

Section 6.5 Capital Structure and Subsidiaries.

(a) As of the date of this Agreement, all of the outstanding Equity of Borrower
is owned by ADA-ES Inc. (50%) and NexGen Refined Coal, LLC (50%).

(b) Set forth in Section 6.5 of the Disclosure Schedule is a complete and
accurate list of all Subsidiaries of Borrower as of the date of this Agreement,
including whether each such Subsidiary is or is not a Material Subsidiary as of
the date of this Agreement. The outstanding Equity of all such Subsidiaries
owned or held by Borrower is validly issued, fully paid and non-assessable and
is owned, free and clear of all Liens (other than Permitted Liens described in
clause (a) of the definition of Permitted Liens) and of all pre-emption rights
and restrictions on transfer (other than restrictions on transfer under
applicable federal and state securities laws).

Section 6.6 Litigation. Except for matters disclosed in Section 6.6 of the
Disclosure Schedule, there is no action, suit, proceeding or investigation
pending against, or to the knowledge of Borrower, threatened against or
affecting Borrower or any Subsidiary before any Governmental Authority in which
there is a reasonable possibility of an adverse decision that would reasonably
be expected to have a Material Adverse Effect.

Section 6.7 ERISA. No Restricted Person maintains or has ever maintained or been
obligated to contribute to any Plan covered by Title IV of ERISA or subject to
the funding requirements of section 412 of the Code or section 302 of ERISA.
Each Plan maintained by any Restricted Person or any ERISA Affiliate of any
Restricted Person is in compliance in all material respects with all applicable

 

-20-



--------------------------------------------------------------------------------

Laws. Except in such instances where an omission or failure would not reasonably
be expected to have a Material Adverse Effect, (a) all returns, reports and
notices required to be filed with any regulatory agency with respect to any Plan
have been filed timely, and (b) no Restricted Person nor any ERISA Affiliate of
any Restricted Person has failed to make any contribution or pay any amount due
or owing as required by the terms of any Plan. There are no pending or, to the
best of Borrower’s knowledge, threatened claims, lawsuits, investigations or
actions (other than routine claims for benefits in the ordinary course) asserted
or instituted against, and no Restricted Person nor any ERISA Affiliate of any
Restricted Person has knowledge of any threatened litigation or claims against,
the assets of any Plan or its related trust or against any fiduciary of a Plan
with respect to the operation of such Plan that are likely to result in
liability of any Restricted Person having a Material Adverse Effect. Except in
such instances where an omission or failure would not reasonably be expected to
have a Material Adverse Effect, each Plan that is intended to be “qualified”
within the meaning of section 401(a) of the Code is, and has been during the
period from its adoption to date, so qualified, both as to form and operation
and all necessary governmental approvals, including a favorable determination as
to the qualification under the Code of such Plan and each amendment thereto,
have been or will be timely obtained. No Restricted Person nor any ERISA
Affiliate of any Restricted Person has engaged in any prohibited transactions,
within the meaning of section 406 of ERISA or section 4975 of the Code, in
connection with any Plan which would result in liability of any Restricted
Person having a Material Adverse Effect. Except as set forth in Section 6.7 of
the Disclosure Schedule, no Restricted Person maintains or contributes to any
Plan that provides a post-employment health benefit, other than a benefit
required under section 601 of ERISA, or maintains or contributes to a Plan that
provides health benefits that is not fully funded except where the failure to
fully fund such Plan would not reasonably be expected to have a Material Adverse
Effect. No Restricted Person maintains, has established or has ever participated
in a multiple employer welfare benefit arrangement within the meaning of section
3(40)(A) of ERISA.

Section 6.8 Taxes and Filing of Tax Returns. Each Restricted Person has filed,
or caused to be filed, all tax returns required to have been filed and has paid,
or caused to be paid, all Taxes shown to be due and payable on such returns,
including interest and penalties, and all other Taxes that are payable by such
party, to the extent the same have become due and payable, other than (a) Taxes
which are not yet delinquent and (b) Taxes that, if delinquent, are being
contested in good faith in the normal course of business by appropriate action,
as permitted by Section 7.7. Borrower is not aware of any proposed material Tax
assessment against any Restricted Person and all Tax liabilities of each such
Person are adequately provided for. No income tax liability of any Restricted
Person has been asserted by the Internal Revenue Service or other Governmental
Authority for Taxes in excess of those already paid.

Section 6.9 Ownership of Properties Generally; Insurance.

(a) Each Restricted Person has good and defensible title to, valid leasehold
interests in, or valid rights to use all Collateral (in the case of Borrower),
all material properties purported to be owned by such Restricted Persons
(including all properties reflected in the balance sheets referred to in
Section 6.4(a) and Section 6.4(b)) and all properties that are material to the
conduct and operation of the respective businesses of the Restricted Persons,
and none of such properties is subject to any Lien other than Permitted Liens.

(b) Borrower maintains, and has caused each of the other Restricted Persons to
maintain, with financially sound and reputable insurance companies insurance on
all their real and personal property in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

 

-21-



--------------------------------------------------------------------------------

Section 6.10 Licenses, Permits, Etc. Each Restricted Person possesses such valid
franchises, certificates of convenience and necessity, operating rights,
licenses, permits, consents, authorizations, exemptions and orders of
Governmental Authorities, as are necessary to carry on its business as now
conducted and as proposed to be conducted, except to the extent a failure to
obtain any such item would not reasonably be expected to have a Material Adverse
Effect.

Section 6.11 Compliance with Laws and Agreements. Each Restricted Person is
compliance with all applicable Laws except to the extent that the failure to
comply therewith would not reasonably be expected to have a Material Adverse
Effect.. Each Restricted Person is in compliance with all judgments, orders,
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect.

Section 6.12 Full Disclosure. There is no fact known to any Manager of Borrower
that is not shown in the financial statements referred to in Section 6.4 or
delivered to Lender pursuant Section 7.1, disclosed in the Disclosure Schedule,
or otherwise disclosed to Lender in writing which would, in such Manager’s
reasonable judgment, result in a Material Adverse Effect. None of the reports,
financial statements, certificates or other written information (taken as whole)
furnished by or on behalf of Borrower or any of its Subsidiaries to Lender in
connection with the negotiation of this Agreement and the other Loan Documents
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact (other than industry-wide risks normally associated with
the types of businesses conducted by Borrower and its Subsidiaries) necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, Borrower represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

Section 6.13 Environmental Matters. Except for matters disclosed in Section 6.13
of the Disclosure Schedule, to Borrower’s knowledge, no operation conducted by
any Restricted Person and no real or personal property now or previously owned
or leased by any Restricted Person and no operations conducted thereon, and to
Borrower’s knowledge, no operations of any prior owner, lessee or operator of
any such properties, is or has been in violation of any Applicable Environmental
Law other than violations that would not reasonably be expected to have a
Material Adverse Effect. Except for matters disclosed in Section 6.13 of the
Disclosure Schedule, to Borrower’s knowledge, no Restricted Person, nor any such
property nor operation is the subject of any existing, pending or threatened
Environmental Complaint which would reasonably be expected to have a Material
Adverse Effect. To Borrower’s knowledge, all Hazardous Substances, generated at
each tract of real property and by each item of personal property owned, leased
or operated by any Restricted Person have been transported, treated, and
disposed of only by carriers or facilities maintaining valid permits under all
Applicable Environmental Laws for the conduct of such activities except in such
cases where the failure to obtain such permits that would not reasonably be
expected to have a Material Adverse Effect. Except for matters disclosed in
Section 6.13 of the Disclosure Schedule, to Borrower’s knowledge, there have
been no Hazardous Discharges that were not in compliance with Applicable
Environmental Laws other than Hazardous Discharges that would not reasonably be
expected to have a Material Adverse Effect. Except for matters disclosed in
Section 6.13 of the Disclosure Schedule, to Borrower’s knowledge, no Restricted
Person has any contingent liability in connection with any Hazardous Discharge
which would reasonably be expected to have a Material Adverse Effect.

Section 6.14 Labor Matters. (a) No material unfair labor practice complaint
pending against any of the Restricted Persons, or, to the knowledge of Borrower,
threatened against any of them, before the National Labor Relations Board, any
state or local labor relations board or any foreign labor relations board, and
no significant grievance or significant arbitration proceeding arising out of or

 

-22-



--------------------------------------------------------------------------------

under any collective bargaining agreement is so pending against any of the
Restricted Persons or, to the knowledge of Borrower, threatened against any of
them; (b) no material strike, labor dispute, slowdown, or stoppage pending
against any of the Restricted Persons nor, to the knowledge of Borrower,
threatened against any of them; and (c) no labor disturbance by the employees of
any of the Restricted Persons nor, to the knowledge of Borrower, no such
disturbance is imminent and Borrower is not aware of any existing or imminent
labor disturbances by the employees of any of its respective principal
suppliers, manufacturers, customers or contractors that, in the case of clauses
(a), (b) and (c) above, would reasonably be expected to have a Material Adverse
Effect. None of the Restricted Persons have violated (i) any federal, state or
local law or foreign law relating to discrimination in hiring, promotion or pay
of employees, or (ii) any applicable wage or hour laws, except those violations
that would not reasonably be expected to have a Material Adverse Effect.

Section 6.15 Burdensome Obligations. Neither Borrower nor any Subsidiary is a
party to or bound by any agreement or instrument (other than the Loan Documents)
or subject to any order of any Governmental Authority or any charter or
corporate restriction that is prohibited by the terms of Section 8.13 as of the
Closing Date. As of the date any Subsidiary becomes a Material Subsidiary, such
Subsidiary is not a party to or bound by any agreement or instrument (other than
the Loan Documents) or subject to any order of any Governmental Authority or any
charter or corporate restriction that would have been prohibited by the terms of
Section 8.6, Section 8.9 or Section 8.13 if such Sections were applicable to
such Subsidiary at all times from the Closing Date to and including the date
such Subsidiary becomes a Material Subsidiary.

Section 6.16 No Default. No Default or Event of Default has occurred and is
continuing. As of the Closing Date, none of the Restricted Persons is in default
under or with respect to any Material Agreement that would reasonably be
expected to have a Material Adverse Effect, or that would, if such default had
occurred after the Closing Date, create an Event of Default under
Section 10.1(f) hereof.

Section 6.17 Regulation U; Government Regulation.

(a) No part of the proceeds of any Loan will be used directly or indirectly for
any purpose which violates the Margin Regulations as now in effect. Borrower and
its Subsidiaries (a) are not engaged, principally or as one of its important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” “margin stock” within the respective meanings of each of such
terms under Regulation U and (b) taken as a group do not own Margin Stock.

(b) Neither Borrower nor any of its Subsidiaries is subject to regulation under
the Public Utility Holding Company Act of 2005, the Federal Power Act, the
Interstate Commerce Act (as any of the preceding acts have been amended), the
Investment Company Act of 1940 or any other Law which regulates the incurring by
such Person of Indebtedness, including, but not limited to Laws relating to
common contract carriers or the sale of electricity, gas, steam, water or other
public utility services.

(c) Neither Borrower nor any of its Subsidiaries (i) is a Person whose property
or interest in property is blocked or subject to blocking pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such Person in any manner violative of such Section 2, or (iii) is a Person
listed on the Specially Designated Nationals and Blocked Persons List maintained
by OFAC or on any other similar list maintained by OFAC pursuant to any
authorizing statute, executive order or regulation.

 

-23-



--------------------------------------------------------------------------------

(d) Borrower and each of its Subsidiaries is in compliance, in all material
respects, with the Patriot Act. No part of the proceeds of any Borrowing will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

Section 6.18 Insider. Neither Borrower nor any Subsidiary is, and no Person
having “control” (as that term is defined in 12 U.S.C. § 375(b) or regulations
promulgated thereunder) of Borrower or any Subsidiary is an “executive officer”
or “director” of Lender or any bank holding company of which Lender is a
Subsidiary or of any Subsidiary of such bank holding company.

Section 6.19 Solvency. Immediately after the consummation of the transactions to
occur on the date hereof and immediately following the making of each Loan or
any other extension of credit hereunder, if any, made on the date hereof, after
giving effect to the application of the proceeds of such Loans or such extension
of credit, Borrower is and will be Solvent. Borrower does not intend to, nor
will Borrower permit any Material Subsidiary to, and Borrower does not believe
that it, or any Material Subsidiary will, incur debts beyond its ability to pay
such debts as they mature, taking into account the timing of and amounts of cash
to be received by it or any Material Subsidiary and the timing of the amounts of
cash to be payable on or in respect of its Indebtedness or the Indebtedness of
Borrower or any Material Subsidiary.

ARTICLE VII

AFFIRMATIVE COVENANTS

Borrower covenants and agrees that, so long as Lender has any commitment to lend
hereunder or any Obligations remain unpaid:

Section 7.1 Financial Statements and Reports. Borrower will deliver, or cause to
be delivered, to Lender:

(a) as soon as available and in any event within ninety (90) days after the end
of each Fiscal Year (commencing with the Fiscal Year ending December 31, 2011),
consolidated balance sheets of Borrower and its Subsidiaries as of the end of
such Fiscal Year and the related consolidated statements of income and
statements of cash flow for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all reported by
Borrower in accordance with GAAP and audited by a firm of independent public
accountants of nationally recognized standing and acceptable to Lender (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b) as soon as available and in any event within forty-five (45) days after the
end of each of the first three (3) Fiscal Quarters of each Fiscal Year,
consolidated balance sheets of Borrower and its Subsidiaries as of the end of
such Fiscal Quarter and the related consolidated statements of income and
statements of cash flow for such Fiscal Quarter and for the portion of the
Fiscal Year ended at the end of such Fiscal Quarter, setting forth in each case
in comparative form the figures for the corresponding Fiscal Quarter and the
corresponding portion of the previous Fiscal Year; all financial statements
delivered pursuant to this Section 7.1(b) shall be certified as to fairness of
presentation, GAAP (except for the absence of footnotes and normal year end
adjustments) and consistency by a Manager of Borrower;

 

-24-



--------------------------------------------------------------------------------

(c) simultaneously with the delivery of each set of financial statements
referred to in Section 7.1(a) a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;

(d) simultaneously with the delivery of each set of financial statements
referred to in Section 7.1(a) and Section 7.1(b) a certificate of a Manager of
Borrower in the form of Exhibit D, (i) setting forth in reasonable detail the
calculations required to establish whether Borrower was in compliance with the
requirements of Article IX on the date of such financial statements,
(ii) stating whether there exists on the date of such certificate any Default
and, if any Default then exists, setting forth the details thereof and the
action that Borrower is taking or proposes to take with respect thereto, and
(iii) stating whether or not such financial statements fairly reflect in all
material respects the results of operations and financial condition of Borrower
as of the date of the delivery of such financial statements and for the period
covered thereby, and (iv) setting forth the other information described in
Exhibit D attached hereto;

(e) as soon as available (but in any event within thirty (30) days of the filing
thereof), copies of the federal income tax returns and all related schedules and
exhibits thereto submitted by Borrower or any Subsidiary with any Governmental
Authority;

(f) within thirty (30) days after the same are sent, copies of all material
reports (other than those otherwise provided pursuant to the other provisions of
this Section 7.1 and those which are of a promotional nature) and other material
financial information which Borrower sends to its members or other Equity
holders;

(g) upon request of Lender, a copy of any other report or “management letter”
submitted or presented by independent accountants to Borrower or any of its
Subsidiaries in connection with any annual, interim or special audit of the
books of such Person;

(h) upon the filing thereof, copies of all final registration statements, post
effective amendments thereto and annual, quarterly or special reports which any
Restricted Person shall have filed with the SEC;

(i) upon their becoming available, copies of (i) all press releases and other
statements made available generally by Borrower or any of the other Restricted
Persons to the public concerning material developments in the business of the
Restricted Persons and (ii) any non-routine correspondence or official notices
received by Borrower or any of the other Restricted Persons from any
Governmental Authority which regulates the operations of the Restricted Persons
(or any of them); and

(j) upon receipt by Borrower, a copy of any environmental or similar report
prepared for Borrower or any of its Subsidiaries by Zephyr;

(k) as soon as practicable following request by Lender, such additional
information, documents, statements, reports and other materials as Lender may
from time to time reasonably request with respect to Borrower, any of its
Subsidiaries and their respective Collateral, business, operations, properties,
condition (financial or otherwise) and prospects.

Section 7.2 Notices of Defaults and other Material Events. In addition to (and
without limitation of) any other notice required by the other terms of this
Agreement or by the terms of any other Loan Document: (a) promptly upon (and in
any event within five (5) Business Days of) obtaining knowledge of the
occurrence of an event or condition consisting of an Event of Default, give
written notice to Lender of the occurrence thereof; and (b) promptly (but in no
event later than ten (10) Business Days after Borrower obtains actual knowledge
thereof) give written notice of the following to Lender:

(i) any change in the Persons constituting the Managers and, if applicable,
officers of Borrower;

 

-25-



--------------------------------------------------------------------------------

(ii) the creation, establishment or acquisition of any Subsidiary (including
whether such Subsidiary is or is not a Material Subsidiary at such time);

(iii)(A) the occurrence of any default or event of default under any agreement,
instrument or other undertaking to which any Restricted Person is a party or by
which it or any of its property is bound that involves a monetary claim in
excess of $1,000,000; (B) receipt or giving of any written notice of default or
breach with respect to any Material Agreement of any of the Restricted Persons
that with the giving of notice and passage of time permits the other party
thereto to terminate such Material Agreement or otherwise reduce or limit any
material amounts owed by such other party thereunder; or (C) receipt or giving
of any written notice by any Restricted Person regarding termination of any
lease of real property (other than by expiration of the term) or any manager or
senior officer or executive, or the loss, termination or notice of non-renewal
(other than by expiration of the term) of any Material Agreement of any
Restricted Person or to which its properties are subject or bound;

(iv) any pending or threatened litigation, suit, investigation, arbitration,
enforcement action, dispute resolution proceeding or administrative or
regulatory proceeding brought or initiated by or against any Restricted Person
or otherwise affecting or involving or relating to any Restricted Person or its
properties (A) to the extent the amount in controversy exceeds an amount equal
to $1,000,000, (B) to the extent any of the foregoing seeks injunctive relief
against a Restricted Person or (C) to the extent any of the foregoing, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect.

(v) any claim of $1,000,000 or more under any Applicable Environmental Laws, or
any notice of potential liability under any Applicable Environmental Laws which
is reasonably expected to exceed such amount;

(vi)(A) the receipt by any Restricted Person of any notice or request from any
Governmental Authority regarding any liability or claim of liability in the
amount equal to or exceeding $1,000,000 or (B) any action taken or threatened to
be taken by any Governmental Authority (or any notice of any of the foregoing)
with respect to any Restricted Person which would reasonably be expected to
result in a Material Adverse Effect;

(vii) any attachment, judgment, lien, levy or order exceeding $1,000,000 that
may be assessed against or threatened in writing against any Restricted Person
or its properties other than Permitted Liens;

(viii) any loss of or damage to any Collateral or any material properties of any
of the Restricted Persons or of any substantial adverse change in any Collateral
or any material properties of any of the Restricted Persons; and

(ix) any other development or event which would reasonably be expected to have a
Material Adverse Effect.

 

-26-



--------------------------------------------------------------------------------

Each notice pursuant to this Section 7.2 shall be accompanied by a statement of
a Manager of Borrower setting forth details of the occurrence referred to
therein and stating what action Borrower (or, if applicable, the relevant
Restricted Persons) proposes to take with respect thereto. In the case of any
notice of an Event of Default, Borrower shall specify that such notice is an
Event of Default notice on the face thereof.

Section 7.3 Business of Borrower and its Subsidiaries. The primary business of
Borrower and its Material Subsidiaries is (and will continue to be) the
“Business” (as defined in the operating agreement of Borrower in effect on the
Closing Date) and related activities.

Section 7.4 Maintenance of Existence, Etc. Borrower shall, and shall cause each
other Restricted Person to, at all times: (a) preserve and maintain in full
effect its corporate, partnership or limited liability company existence in its
state of incorporation or organization; (b) preserve and maintain in full effect
its good standing and qualification to transact business in all jurisdictions
where the failure to so preserve and maintain would reasonably be expected to
have a Material Adverse Effect; and (c) preserve and maintain in full effect all
other rights, licenses, permits, privileges and franchises necessary for the
use, ownership, operation, repair and maintenance of its properties, except were
the failure to so preserve and maintain would not reasonably be expected to have
a Material Adverse Effect and except in a transaction permitted by Section 8.4.

Section 7.5 Books and Records; Right of Inspection. Borrower will, and will
cause each other Restricted Person to, maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving its assets and business. Borrower will permit, and will cause each
Subsidiary to permit, any officer, employee or agent of Lender to visit and
inspect any of the properties of Borrower or any Subsidiary, examine Borrower’s
and each Subsidiary’s books of record and accounts, take copies and extracts
therefrom, and discuss the affairs, finances and accounts of Borrower and each
Subsidiary with each such Person’s managers, officers, accountants and auditors,
all at such reasonable times and as often as Lender may desire, all at the
expense of Borrower; provided, however, that, so long as no Event of Default has
occurred and is continuing, Borrower shall bear the expense of not more than
two (2) such visits, inspections, examinations and/or audits under this
Section 7.5 per Fiscal Year.

Section 7.6 Maintenance of Insurance. Borrower will, and will cause each other
Restricted Person to, at all times maintain or cause to be maintained, with
financially sound and reputable insurance companies, insurance on all their real
and personal property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations. All loss payable clauses or
provisions in all policies of insurance maintained by Borrower pursuant to this
Section 7.6 shall be endorsed in favor of and made payable to Lender. All
policies of liability insurance maintained by Borrower pursuant to this
Section 7.6 shall name Lender as an additional insured (provided, however, for
the avoidance of doubt, Lender shall not be required to be named an additional
insured on any errors and omissions or D&O policies). Without limiting the
foregoing, all of the endorsements to policies of insurance maintained by
Borrower pursuant to this Section 7.6 shall require Lender to be provided with
at least thirty (30) days’ prior written notice of cancellation. Lender shall,
during the continuance of an Event of Default, have the right to collect, and
Borrower hereby assigns to Lender, any and all monies that may become payable
under any such policies of insurance or any part thereof, and Lender may, during
the continuance of an Event of Default, at its election, either apply all or any
part of the sums so collected toward payment of the Obligations, whether or not
such Obligations are then due and payable, in such manner as Lender may elect or
release same to Borrower.

 

-27-



--------------------------------------------------------------------------------

Section 7.7 Payment of Taxes and Claims. Borrower will, and will cause each
Material Subsidiary to, pay (a) all Taxes imposed upon it or any of its assets
or with respect to any of its franchises, business, income or profits before any
material penalty or interest accrues thereon, and (b) all material claims
(including claims for labor, services, materials and supplies) for sums which
have become due and payable and which by Law have (or, to the knowledge of
Borrower, might) become a Lien (other than a Permitted Lien) on any of its
assets; provided, however, no payment of Taxes or claims shall be required if
(i) the amount, applicability or validity thereof is currently being contested
in good faith by appropriate action promptly initiated and diligently conducted
in accordance with good business practices and no tax Lien has been filed,
(ii) Borrower or such Material Subsidiary as and to the extent required in
accordance with GAAP, shall have set aside on their books, reserves (segregated
to the extent required by GAAP) deemed by them to be adequate with respect
thereto, and (iii) Borrower has notified Lender of such circumstances, in detail
reasonably satisfactory to Lender.

Section 7.8 Compliance with Laws and Documents. Borrower will, and will cause
each other Restricted Person to, (a) comply in all material respects with the
Organization Documents of the Restricted Persons and (b) comply with all Laws,
non-compliance of which would reasonably be expected to have a Material Adverse
Effect. Borrower will, and will cause each other Restricted Person to, perform
and observe all the terms and provisions of each Material Agreement to be
performed or observed by it, maintain each such Material Agreement in full force
and effect, enforce each such Material Agreement in accordance with its terms,
in each case, to the extent that failure to do so would reasonably be expected
to result in a Material Adverse Effect.

Section 7.9 Maintenance of Properties. Borrower will, and will cause each other
Restricted Person to, take, or cause to be taken, all commercially reasonable
actions required to maintain and preserve all of its material properties
necessary in the proper conduct of its business in good working order and
condition, ordinary wear and tear excepted.

Section 7.10 Environmental Law Compliance. Except to the extent a failure to
comply would not reasonably be expected to have a Material Adverse Effect,
Borrower will, and will cause each other Restricted Person to, comply with all
Applicable Environmental Laws, including (a) all licensing, permitting,
notification and similar requirements of Applicable Environmental Laws and
(b) all provisions of all Applicable Environmental Laws regarding storage,
discharge, release, transportation, treatment and disposal of Hazardous
Substances. Borrower will, and will cause each other Restricted Person to,
promptly pay and discharge when due all legal debts, claims, liabilities and
obligations with respect to any clean-up or remediation measures necessary to
comply with Applicable Environmental Laws.

Section 7.11 ERISA Reporting Requirements. Borrower shall furnish, or cause to
be furnished, to Lender:

(a) promptly and in any event (i) within thirty (30) days after Borrower or any
ERISA Affiliate receives notice from any regulatory agency of the commencement
of an audit, investigation or similar proceeding with respect to a Plan, and
(ii) within ten (10) Business Days after Borrower or any ERISA Affiliate
contacts the Internal Revenue Service for the purpose of participation in a
closing agreement or any voluntary resolution program with respect to a Plan
that would reasonably be expected to have a Material Adverse Effect or knows or
has reason to know that any event with respect to any Plan of Borrower or any
ERISA Affiliate has occurred that would reasonably expected to have a Material
Adverse Effect, a written notice describing such event and describing what
action is being taken or is proposed to be taken with respect thereto, together
with a copy of any notice of such event that is given to the PBGC;

 

-28-



--------------------------------------------------------------------------------

(b) promptly and in any event within thirty (30) days after the receipt by
Borrower of a request therefor by Lender, copies of any annual and other report
with respect to a Plan filed by Borrower or any ERISA Affiliate with the United
States Department of Labor, the Internal Revenue Service or the PBGC;

(c) notification within thirty (30) days of the effective date thereof of any
material increases in the benefits, or material change in the funding method, of
any existing Plan that is not a multiemployer plan (as defined in section
4001(a)(3) of ERISA), or the establishment of any material new Plans, or the
commencement of contributions to any Plan to which Borrower or any ERISA
Affiliate was not previously contributing; and

(d) promptly after receipt of written notice of commencement thereof, notice of
all (i) claims made by participants or beneficiaries with respect to any Plan,
and (ii) actions, suits and proceedings before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting Borrower or any ERISA Affiliate with respect to any Plan,
except those which, if adversely determined, would not reasonably be expected to
have a Material Adverse Effect.

Section 7.12 Borrower Accounts.

(a) Borrower shall maintain at all times all of Borrower’s primary depository,
investment, payroll and operating accounts with Lender.

(b) All cash distributions or dividends or other monies declared or paid by any
Subsidiary of Borrower to Borrower shall be paid or deposited in the Borrower
Account prior to use of such funds by Borrower (provided that any use of such
funds shall comply with any all applicable covenants or other provisions of the
Loan Documents).

(c) With respect to each Borrower Pledge Agreement (Post-Closing), all
principal, interest, fees, indemnities, costs, expenses and other monies or
amounts paid to Borrower under or with respect to the Purchase Price Note (as
defined in such Borrower Pledge Agreement (Post-Closing)) shall be paid or
deposited in Borrower Account prior to use of such funds by Grantor (provided
that any use of such funds shall comply with any all applicable covenants or
other provisions of the Loan Documents).

Section 7.13 Further Assurances. Borrower will, and will cause each Material
Subsidiary to, as soon as practicable following request by Lender, (a) correct
any material defect or error that may be discovered in any Loan Document or in
the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as Lender may reasonably require from time to time in order to
(i) to the fullest extent permitted by applicable Law, subject any of Borrower’s
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Loan Documents, (ii) perfect and maintain the
validity, effectiveness and priority of any of the Loan Documents and any of the
Liens intended to be created thereunder and (iii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto Lender the rights
granted or now or hereafter intended to be granted to Lender under any Loan
Document.

 

-29-



--------------------------------------------------------------------------------

ARTICLE VIII

NEGATIVE COVENANTS

Borrower agrees that, so long as Lender has any commitment to lend hereunder or
any Obligations remain unpaid:

Section 8.1 Incurrence of Indebtedness. Borrower will not, nor will Borrower
permit any other Subsidiary to, create, incur, assume, become liable in respect
of, permit or suffer to exist any Indebtedness other than:

(a) the Obligations;

(b) to the extent not covered by Section 8.1(a), Indebtedness owing to Lender in
connection with letters of credit issued by Lender after the Closing Date for
the account of Borrower or any of its Subsidiaries;

(c) Indebtedness resulting from the endorsement of negotiable instruments in the
ordinary course of business or arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds, provided that such Indebtedness is extinguished within five
(5) Business Days ;

(d) Indebtedness under Hedge Contracts to the extent not permitted under
Section 8.14;

(e) Indebtedness of Borrower or any Subsidiary incurred (i) to finance the
acquisition of any fixed or capital assets or (ii) in respect of capitalized
lease obligations, provided that, in each case, (A) such Indebtedness is
incurred substantially simultaneously with the acquisition or lease of such
property and (B) such Indebtedness does not exceed the purchase price of the
property acquired thereby; and

(f) other unsecured Indebtedness;

provided that the aggregate principal amount of Indebtedness permitted by clause
(e) and clause (f) of this Section 8.1 shall not exceed $500,000 (for Borrower
and its Subsidiaries in the aggregate) at any one time outstanding.

Section 8.2 Restricted Payments. Borrower will not, nor will Borrower permit any
of its Subsidiaries to, directly or indirectly, declare, pay or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any of its Equity, or purchase, redeem
or otherwise acquire for any of its Equity, now or hereafter outstanding, or any
management, consulting, licensing, servicing or other fees to any direct or
indirect owner or other holder of Equity of Borrower (or agree to do any of the
foregoing), except that: (a) Borrower may make distributions solely in the form
of its Equity; (b) any of Borrower’s Subsidiaries may make dividends or other
distributions to Borrower; and (c) so long as no Default or Event of Default has
occurred and is continuing, and no Default or Event of Default would result
therefrom, Borrower may make cash dividends or distributions to the holders of
Borrower’s Equity.

Section 8.3 Negative Pledge. Borrower will not, nor will Borrower permit any
Subsidiary to, create, incur, assume, permit or suffer to exist any Lien with
respect to such Person or any property of such Person, whether now owned or
hereafter acquired, other than Permitted Liens.

 

-30-



--------------------------------------------------------------------------------

Section 8.4 Fundamental Changes. Borrower will not, nor will Borrower permit any
other Restricted Person to, (a) dissolve, liquidate or wind-up affairs (or
suffer any liquidation or dissolution), (b) convert into any other form of legal
entity, (c) consolidate or merge with or into any other Person or (d) sell,
assign, lease, convey, transfer, or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
property or business (whether now owned or hereafter acquired), or enter into an
agreement to do any of the foregoing, except that, subject to the last sentence
of Section 8.5, (i) any Subsidiary of Borrower may merge with Borrower (so long
as Borrower shall be the continuing or surviving Person) or any one or more
other Subsidiaries of Borrower, provided, in each such case, that the Lien on
and security interest in the Equity or other property of Borrower or such
Subsidiaries granted or to be granted in favor of Lender under the Loan
Documents shall be maintained or created in accordance with Article IV, (ii) any
Subsidiary of Borrower may sell, assign or otherwise dispose of all or
substantially all of its property (upon voluntary liquidation or otherwise) to
Borrower, provided that the Lien on and security interest in the Equity or other
property of Borrower or such Subsidiaries granted or to be granted in favor of
Lender under the Loan Documents shall be maintained or created in accordance
with Article IV, (iii) Borrower may sell, assign or otherwise dispose of the
Equity of its Subsidiaries to the extent necessary to consummate a Clean Coal
Transaction so long as the Clean Coal Transaction Requirements are satisfied as
of immediately following consummation of such Clean Coal Transaction; and
(iv) any Subsidiary (other than AEC-NM, LLC and AEC-TH, LLC) may take any of the
actions described in the foregoing clauses (a) through (d) to the extent
necessary to consummate a Clean Coal Transaction so long as the Clean Coal
Transaction Requirements are satisfied as of immediately following consummation
of such Clean Coal Transaction.

Section 8.5 Asset Dispositions. Borrower will not, nor will Borrower permit any
other Subsidiary to, sell, assign, lease, convey, transfer, or otherwise dispose
of (whether in one or a series of transactions) any Collateral or enter into an
agreement to do any of the foregoing, except for dispositions of the
Equity-related Collateral of Subsidiaries of Borrower (other than AEC-NM, LLC
and AEC-TH, LLC) to the extent necessary to consummate a Clean Coal Transaction
so long as the Clean Coal Transaction Requirements are satisfied as of
immediately following consummation of such Clean Coal Transaction. Borrower will
not, nor will Borrower permit any other Restricted Person to, sell, assign,
lease, convey, transfer, or otherwise dispose of (whether in one or a series of
transactions) any other property material to Borrower or any such Restricted
Person or enter into an agreement to do any of the foregoing, except (a) for
asset dispositions permitted under Section 8.4, (b) dispositions of equipment or
other property of Borrower to a Subsidiary for the purpose of consummating a
Clean Coal Transaction, provided that the Lien on and security interest in the
Equity or other property of Borrower or such Subsidiaries granted or to be
granted in favor of Lender under the Loan Documents shall be maintained or
created in accordance with Article IV and (c) to the extent any such property is
sold, assigned, leased, conveyed, transferred or otherwise disposed of in the
ordinary course of Borrower’s or such Restricted Person’s business on terms
negotiated in good faith and on an arms-length basis. Notwithstanding the
foregoing, in no event may Borrower sell, assign or otherwise dispose of any
Equity of a Subsidiary or permit any Subsidiary to sell, assign or otherwise
dispose of any of its assets (or enter into an agreement to do any of the
foregoing), in each case in connection with a Clean Coal Transaction, unless
Borrower has granted to Lender first and prior Liens (subject only to Permitted
Liens described in clause (a) of the definition of Permitted Liens) in all such
Equity owned by Borrower (and any and all Equity-related collateral) pursuant to
the applicable provisions of Article IV and the Clean Coal Transaction
Requirements are satisfied as of immediately following consummation of such
Clean Coal Transaction.

Section 8.6 Amendments to Organizational Documents or Material Agreements.
Borrower will not, nor will Borrower permit any Material Subsidiary to, enter
into or permit any modification or amendment of, or waive any material right or
obligation of any Person under, its Organization Documents if the result would
conflict with the Loan Documents or otherwise in any respect be adverse to
Lender. Borrower will not, nor will Borrower permit any other Restricted Person
to, enter into or permit any modification

 

-31-



--------------------------------------------------------------------------------

or amendment of, or waive any material right or obligation of any Person under
any Material Agreement if the result would conflict with the Loan Documents or
otherwise in any respect be adverse to Lender. Without limitation of the
foregoing, Borrower shall not permit any Material Subsidiary that is a limited
liability company whose Equity is pledged pursuant to a Borrower Pledge
Agreement to amend or restate the Organization Documents of such Subsidiary
whereby the effect would cause the membership interests in the such Subsidiary
to be “uncertificated securities” (as defined in Article 8 of the UCC).

Section 8.7 Use of Proceeds. The proceeds of Borrowings will not be used for any
purpose other than (a) to finance the purchase, fabrication, installation,
demonstration, site specific engineering and testing of equipment that is
intended to be placed into service with future utilities pursuant to anticipated
additional Clean Coal Transactions, (b) to reimburse Borrower for capital
expenditures and expenses paid or incurred in connection with equipment
development from July 1, 2010 through the Closing Date and (c) to pay the fees,
costs and expenses payable by Borrower in connection with the consummation of
the transactions contemplated under this Agreement. None of such proceeds will
be used, directly or indirectly, for the purpose, whether immediate, incidental
or ultimate, of purchasing or carrying any Margin Stock.

Section 8.8 Investments. Borrower will not, nor will Borrower permit any other
Subsidiary to, directly or indirectly, make or have outstanding any Investment
other than Investments in an aggregate amount outstanding at any time not to
exceed $2,000,000 (measured on a cost basis and for Borrower and its
Subsidiaries in the aggregate).

Section 8.9 Transactions with Affiliates. Borrower will not, nor will Borrower
permit any Material Subsidiary to, engage in any transaction (or series of
transactions) with an Affiliate unless (a) such transaction is as favorable to
such party as could be obtained in an arm’s length transaction with an
unaffiliated Person and (b) such transaction is not otherwise prohibited by this
Agreement or any of the other Loan Documents. For purposes of this Section 8.9,
to the extent not otherwise included, the term “Affiliate” shall also include
any Manager of a Material Subsidiary.

Section 8.10 ERISA. Except in such instances where an omission or failure would
not reasonably be expected to have a Material Adverse Effect, Borrower will not,
nor will Borrower permit any Subsidiary to (a) take any action or fail to take
any action that would result in a violation of ERISA, the Code or other Laws
applicable to the Plans maintained or contributed to by it or any ERISA
Affiliate, or (b) modify the term of, or the funding obligations or contribution
requirements under any existing Plan, establish a new Plan, or become obligated
or incur any liability under a Plan that is not maintained or contributed to by
Borrower or any ERISA Affiliate as of the Closing Date.

Section 8.11 Fiscal Year. Borrower will not, nor will Borrower permit any
Subsidiary to, make or permit any change in (a) accounting policies or reporting
practices, except changes that are required by GAAP (subject in each case to the
provisions of Section 1.2) or (b) its Fiscal Year or any other fiscal period.

Section 8.12 Change in Business. Borrower will not, nor will Borrower permit any
Subsidiary to, engage in any business other than the businesses engaged in by
such Persons on the date hereof as described in Section 7.3.

Section 8.13 Restrictive Agreements. Borrower will not, nor will Borrower permit
any of its Subsidiaries to, create, incur, assume or permit to exist any
restriction, prohibition or condition upon the ability (a) of any Material
Subsidiary to make dividends or distributions to Borrower or to Borrower’s
Equity holders or to otherwise sell, lease or transfer any of its properties to
Borrower,

 

-32-



--------------------------------------------------------------------------------

(b) of Borrower to create, incur or permit to exist any Lien upon any of its
property, (c) of any Material Subsidiary to make loans or advances to, or pay
any Indebtedness or other obligation owed to Borrower, or (d) of Borrower to
pledge the properties or other interests of Borrower pursuant to this Agreement
or the Loan Documents; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by this Agreement and the Loan Documents or
applicable Law, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of property that limits
the transfer of such property pending the consummation of such sale and such
sale is permitted hereunder, and (iii) clause (b) of the foregoing shall not
apply to customary provisions in leases or licenses entered into in the ordinary
course containing customary restrictions on the assignment thereof.

Section 8.14 Limitation on Hedging. Neither Borrower nor any Subsidiary is or
will be a party to or in any manner be liable on any Hedge Contract, except a
Hedge Contract that (i) is entered into as a part of such Person’s normal
business operations as a risk management strategy and/or hedge against changes
resulting from market conditions related to such Borrower’s or its Subsidiaries’
business operations, (ii) does not obligate Borrower or any of its Subsidiaries
to any margin call requirements, and (iii) is not entered into for speculative
purposes and does not otherwise require or result in Borrower or any Subsidiary
purchasing or assuming a speculative position in any commodities market or
futures market.

Notwithstanding the foregoing provisions of this Article VIII, if the taking of
any action (or the failure to take a particular action) by Borrower or any
Subsidiary in the course of negotiating and consummating a Clean Coal
Transaction would constitute a violation of this Article VIII, such act (or
failure to act) will not be deemed or constitute a Default or Event of Default
pending completion and consummation of the relevant Clean Coal Transaction so
long as: (x) the primary purpose of such act (or failure to act) is to
facilitate or accomplish the completion and consummation of the relevant Clean
Coal Transaction; (y) the Clean Coal Transaction Requirements are satisfied as
of immediately following consummation of such Clean Coal Transaction; and (z) if
the Clean Coal Transaction is not ultimately completed and consummated (for any
reason), any Default or Event of Default arising as a result of such act (or
failure to act) can be nullified or cured or remedied, in each case without
(1) adversely affecting the ability of Borrower to perform its obligations under
the Loan Documents and (2) adversely affecting the rights and remedies of Lender
under the Loan Documents.

ARTICLE IX

FINANCIAL COVENANTS

Borrower agrees that so long as Lender has any commitment to lend hereunder or
any Obligations remain unpaid:

Section 9.1 Debt Service Coverage. Borrower will not permit the ratio,
determined as of the last day of each Fiscal Quarter of Borrower (commencing
with the fiscal quarter ending June 30, 2011), of (a) EBITDA for such Fiscal
Quarter to (b) interest plus current scheduled maturity of long-term debt of
Borrower and its Subsidiaries (on a consolidated basis) for such Fiscal Quarter,
to, at any time, be less than 1.5 to 1.0.

ARTICLE X

DEFAULTS

Section 10.1 Events of Default. Each of the following events constitutes an
“Event of Default” under this Agreement:

(a) Borrower fails to pay when due any principal on any Loan or other
Obligations;

 

-33-



--------------------------------------------------------------------------------

(b) Borrower fails to pay when due accrued interest on any Loan or other
Obligations or any fees or any other amount payable hereunder or under any other
Loan Document and such failure shall continue for a period of three (3) Business
Days following the due date;

(c)(i) Borrower (or, if applicable, any Subsidiary) fails to observe or perform
any covenant or agreement contained in Section 7.2, Section 7.5 (with respect to
inspection rights), Section 7.12(a), Section 7.13, Article VIII (provided,
however, in the case of a non-consensual Lien not permitted under Section 8.3
(other than Liens on Collateral) or violation of Section 8.3(c), such failure
continues for a period of five (5) days after the earlier of (A) the date any
Manager of Borrower acquires knowledge of such failure, or (B) written notice of
such failure has been given to Borrower (or, if applicable, the relevant
Subsidiary) by Lender) or Article IX;

(ii) Borrower (or, if applicable, any Subsidiary) fails to perform or observe
any term, covenant or agreement contained in Article IV, Section 7.1,
Section 7.4 or Section 7.6 and such failure continues for a period of ten
(10) Business Days after the earlier of (A) the date any Manager of Borrower
acquires knowledge of such failure, or (B) written notice of such failure has
been given to Borrower (or, if applicable, the relevant Subsidiary) by Lender;

(iii) Borrower (or, if applicable, any Subsidiary) fails to perform or observe
any term, covenant or agreement contained in Section 7.12(b) or Section 7.12(c)
and such failure continues for a period of five (5) days after the earlier of
(A) the date any Manager of Borrower acquires knowledge of such failure, or
(B) written notice of such failure has been given to Borrower (or, if
applicable, the relevant Subsidiary) by Lender; or

(iv) Borrower (or, if applicable, any Subsidiary) fails to perform or observe
any term, covenant or agreement contained in any Borrower Pledge Agreement
(including any related assignments, notices, undertakings or other agreements or
documents entered into by Borrower in connection with a Borrower Pledge
Agreement), in each case giving effect to any applicable grace or cure periods
set forth therein;

(d) Borrower (or, if applicable, any Subsidiary) fails to observe or perform any
covenant or agreement contained in this Agreement or the other Loan Documents
(other than those referenced in Section 10.1(a), Section 10.1(b) and
Section 10.1(c)) and such failure continues for a period of thirty (30) days
after the earlier of (i) the date any Manager of Borrower acquires knowledge of
such failure, or (ii) written notice of such failure has been given to Borrower
(or, if applicable, the relevant Subsidiary) by Lender;

(e) any representation, warranty, certification or statement made or deemed to
have been made by Borrower (or, if applicable, any Subsidiary) in any
certificate, financial statement or other document delivered pursuant to this
Agreement or any of the other Loan Documents shall prove to have been incorrect
or misleading in any material respect when made or deemed made;

(f) Borrower or any Subsidiary (i) fails to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
on any Indebtedness of such Person (other than Indebtedness hereunder) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) equal to or greater than $500,000 (the “Material Indebtedness”), or
(ii) fails to observe or perform any other agreement or condition relating to
any such Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause, with

 

-34-



--------------------------------------------------------------------------------

the giving of notice if required, such Material Indebtedness to be demanded or
to become due or to be repurchased, prepaid, defeased or redeemed (automatically
or otherwise), or an offer to repurchase, prepay, defease or redeem such
Material Indebtedness to be made, prior to its stated maturity (for purposes of
determining Material Indebtedness for purposes of this Section 10.1(f), the
“principal amount” of the obligations of Borrower or any Subsidiary in respect
of any Hedge Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that Borrower or any such Subsidiary would be
required to pay if such Hedge Agreement were terminated at such time);

(g) Borrower or any Subsidiary shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or fails generally to pay its debts as they become due, or
shall take any corporate, partnership or limited liability company action to
authorize any of the foregoing;

(h) an involuntary case or other proceeding shall be commenced against Borrower
or any Subsidiary seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar Law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against Borrower or any Subsidiary under the federal bankruptcy Laws
as now or hereafter in effect;

(i)(i) any one or more final judgments or orders for the payment of money
aggregating in excess of $500,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) shall
be rendered against Borrower or any Subsidiary and such judgment or order shall
continue unsatisfied, unstayed and undischarged for thirty (30) days; or
(ii) one or more final non-monetary judgments or orders that have had, or would
reasonably be expected to have a Material Adverse Effect shall be rendered
against Borrower or any Subsidiary and, in any such case, (A) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect, or
(B) enforcement proceedings are commenced by any creditor upon such judgment;

(j)(i) any event occurs with respect to any Plan or Plans pursuant to which
Borrower or any Subsidiary incurs a liability due and owing at the time of such
event, without existing funding therefor, for benefit payments under such Plan
or Plans in excess of $50,000; or (ii) Borrower or any Subsidiary, any ERISA
Affiliate, or any other “party-in-interest” or “disqualified person,” as such
terms are defined in section 3(14) of ERISA and section 4975(e)(2) of the Code,
shall engage in transactions which in the aggregate result in a direct or
indirect liability to Borrower or any Subsidiary or any ERISA Affiliate in
excess of $50,000 under section 409 or 502 of ERISA or section 4975 of the Code
which either (A) results in a Lien on the assets of Borrower or any Subsidiary
which is not a Permitted Lien, or (B) continues unsatisfied for a period of
thirty (30) days after any Manager of Borrower first acquires knowledge of such
liability;

(k) a Change of Control or any Material Adverse Effect occurs;

(l) the giving or receipt of any written notice of default or breach with
respect to any Material Agreement of any of the Restricted Persons that with the
giving of notice and passage of time permits the other party thereto to
terminate such Material Agreement or otherwise reduce or limit any material
amounts owed by such other party thereunder, and such termination, reduction

 

-35-



--------------------------------------------------------------------------------

or limitation has had or would reasonably be expected to have a Material Adverse
Effect, and in any of the foregoing cases that is not an Event of Default under
Section 10.1(k), such default or breach continues for a period of thirty
(30) days after the date such written notice is given or received, as
applicable;

(m)(i) the elimination of, or a material reduction in, the amount of any fixed
payments (whether lease payments, note payments or otherwise) payable to, or
collectible by, Borrower or any Subsidiary with respect to any Clean Coal
Transaction (whether now or hereafter existing or in effect) or (ii) the
elimination of, or a material reduction in (in each such case for a period at
least 120 consecutive days), the amount of any contingent payments (whether
lease payments, note payments or otherwise) payable to, or collectible by,
Borrower or any Subsidiary with respect to any Clean Coal Transaction (whether
now or hereafter existing or in effect) (for purposes of this Section 10.1(m), a
“material reduction” in any fixed or contingent payments shall mean, in any
Fiscal Year, a reduction in excess of 15% of the aggregate fixed and projected
contingent payments for such Fiscal Year as reflected in the consolidated
financial statements or reports of Borrower delivered to Lender);

(n) the occurrence of any “event of default,” as defined in any Loan Document
(other than this Agreement), or the breach of any of the terms of provisions of
any Loan Document (other than this Agreement) by Borrower (or, if applicable,
any other Subsidiary), which default or breach continues beyond any period of
grace therein provided;

(o) any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or Borrower or any other Person (excluding Lender) contests in
any manner the validity or enforceability of any provision of any Loan Document;
or Borrower denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; and

(p) any Lien created by the Loan Documents shall for any reason (other than the
release thereof in accordance with the Loan Documents) cease to be a valid,
first priority, perfected Lien (subject to Permitted Liens described in clause
(a) of the definition of Permitted Liens) upon any of the Collateral purported
to be covered thereby.

Section 10.2 Rights and Remedies. If one or more Events of Defaults shall have
occurred and be continuing, then, and in every such event, Lender may without
presentment, notice or demand (unless expressly provided for herein) of any kind
(including notice of intention to accelerate and acceleration), all of which are
hereby waived, (a) terminate the Commitment and it shall thereupon terminate,
and (b) take such other actions as may be permitted by the Loan Documents
including, (i) declaring the Loans (together with accrued interest thereon) and
any and all other Obligations to be, and the Loans and such other Obligations
shall thereupon become, immediately due and payable, (ii) exercising and
enforcing any and all rights and remedies available upon default to a secured
party under the UCC, (iii) exercising and enforcing its rights and remedies
under this Agreement and the other Loan Documents and (iv) exercising any other
rights and remedies available to it by Law or agreement; provided that, in the
case of any of the Events of Default specified in Section 10.1(g) or
Section 10.1(h), without any notice to Borrower or any Subsidiary or any other
act by Lender (or any other Person), the Commitment shall thereupon terminate
and the Loans (together with accrued interest thereon) and any and all other
Obligations shall become immediately due and payable.

 

-36-



--------------------------------------------------------------------------------

ARTICLE XI

CHANGE IN CIRCUMSTANCES

Section 11.1 Increased Cost and Reduced Return.

(a) If, after the date hereof, Lender shall have determined that the adoption of
any applicable Law, rule, or regulation regarding capital adequacy or any change
therein or in the interpretation or administration thereof by any Governmental
Authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such Governmental Authority,
central bank, or comparable agency, has or would have the effect of:

(i) subjecting Lender (for purposes of this Section 11.1, “parent corporation”)
to any tax, duty or other similar charge with respect to this Agreement or any
Loan made by it, or shall change the basis of taxation of payments to Lender or
its parent corporation in respect thereof (except for any change in respect of
any tax imposed on the overall income of such Lender or its parent corporation);
or

(ii) imposing, modifying or deeming applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement (including any such
requirement imposed by the Board of Governors of the Federal Reserve System)
against assets of, deposits with or for the account of, or credit extended or
participated in by, Lender or its parent corporation or shall impose on Lender
or its parent corporation any other condition affecting the Loans or the Note,

and the result of any of the foregoing shall be to increase the cost to Lender
of making or maintaining the Loans (or of maintaining its obligation to make the
Loans), or to reduce the amount of any sum received or receivable by Lender
hereunder or under any other Loan Document (whether of principal, interest or
any other amount) then Borrower will, from time to time upon demand in
accordance with Section 11.1(c), pay to Lender such additional amount or amounts
as shall compensate such Lender or its parent corporation for such additional
costs incurred or reduction suffered.

(b) If, after the date hereof, Lender shall have determined that the adoption of
any applicable Law, rule, or regulation regarding capital adequacy or any change
therein or in the interpretation or administration thereof by any Governmental
Authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such Governmental Authority,
central bank, or comparable agency, has or would have the effect of reducing the
rate of return on the capital of Lender or its parent corporation as a
consequence of Lender’s obligations hereunder to a level below that which Lender
or such corporation could have achieved but for such adoption, change, request,
or directive (taking into consideration its policies with respect to capital
adequacy), then, from time to time upon demand in accordance with
Section 11.1(c), Borrower shall pay to Lender such additional amount or amounts
as will compensate Lender for such reductions experienced.

(c) Lender shall promptly notify Borrower of any event of which it has
knowledge, occurring after the date hereof, that will entitle Lender to
compensation pursuant to this Section 11.1 and will designate a different
Lending Office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the judgment of Lender, be otherwise
disadvantageous to it. If Lender claims compensation under this Section 11.1,
Lender shall furnish to Borrower a reasonably detailed statement setting forth
the additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error. Borrower shall pay Lender the
amount shown as due within ninety (90) days after receipt of such statement.

 

-37-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 11.1, Borrower shall
not be required to compensate Lender pursuant to this Section 11.1 for any
amounts incurred more than six months prior to the date that Lender notifies
Borrower of Lender’s intention to claim compensation therefore; provided that,
if the circumstances giving rise to such claim have a retroactive effect, then
such six month period shall be extended to include the period of such
retroactive effect. Without prejudice to the survival of any other agreement of
Borrower hereunder, the obligations of Borrower pursuant to this Section 11.1
shall survive the termination of the Commitment and the payment in full of the
Loans.

Section 11.2 Taxes.

(a) Any and all payments by Borrower to or for the account of Lender hereunder
or under any other Loan Document shall be made free and clear of and without
deduction for any and all present or future Taxes, duties, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of Lender, Taxes imposed on its income, and franchise
Taxes imposed on it (all such non-excluded Taxes, duties, levies, imposts,
deductions, charges, withholdings, and liabilities being hereinafter referred to
in this Section 11.2 as “Non-Excluded Taxes”). If Borrower shall be required by
Law to deduct any Non-Excluded Taxes from or with respect to any sum payable
under this Agreement or any other Loan Document to Lender, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 11.2) Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) Borrower shall make such deductions,
(iii) Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Law, and
(iv) Borrower shall furnish to Lender, at its address set forth on the signature
pages below hereto, the original or a certified copy of a receipt evidencing
payment thereof.

(b) In addition, Borrower agrees to pay any and all present or future stamp or
documentary Taxes and any other excise or property Taxes or charges or similar
levies which arise from any payment made under this Agreement or any other Loan
Document or from the execution or delivery of, or otherwise with respect to,
this Agreement or any other Loan Document (“Other Taxes”).

(c) Borrower agrees to indemnify Lender for the full amount of Non-Excluded
Taxes and Other Taxes (including any Non-Excluded Taxes or Other Taxes imposed
or asserted by any jurisdiction on amounts payable under this Section 11.2) paid
by Lender and any liability (including penalties, interest, and expenses)
arising therefrom or with respect thereto.

(d) If Borrower is required to pay additional amounts to or for the account of
Lender pursuant to this Section 11.2, then Lender will agree to use reasonable
efforts to change the jurisdiction of its Lending Office so as to eliminate or
reduce any such additional payment that may thereafter accrue if such change, in
the judgment of Lender, is not otherwise disadvantageous to Lender.

(e) As soon as practicable after the date of any payment of Non-Excluded Taxes,
Borrower shall furnish to Lender the original or a certified copy of a receipt
evidencing such payment.

(f) Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in this
Section 11.2 shall survive the termination of the Commitment and the payment in
full of the Loans.

 

-38-



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

Section 12.1 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 12.1(b) below), all
notices, requests and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile to the applicable Person’s
address, facsimile number, e-mail address or telephone number specified on the
signature pages hereof. Notices sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in Section 12.1(b) below, shall be effective as provided in said
Section 12.1(b).

(b) Notices and other communications to Lender hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by Lender. Lender or Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless Lender otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Each of Borrower and Lender may change its address, e-mail address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto.

(d) Lender shall be entitled to rely and act upon any notices (including
telephonic and electronic Loan Notices) purportedly given by or on behalf of
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrower shall indemnify Lender and their
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each such notice. All telephonic
notices to and other telephonic communications with Lender may be recorded by
Lender, and each of the parties hereto hereby consents to such recording.

Section 12.2 No Waivers. No failure or delay by Lender in exercising any right,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by Law or in any of the other Loan
Documents.

 

-39-



--------------------------------------------------------------------------------

Section 12.3 Expenses; Indemnification; Damage Waiver.

(a) Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
Lender or any of its Affiliates (including the reasonable fees, charges and
disbursements of counsel for Lender), in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) (provided that notwithstanding the
foregoing, unless otherwise mutually agreed by Lender and Borrower, Borrower
shall not be obligated to pay or reimburse Lender for more than $10,000 of legal
fees and expenses of Lender in connection with the preparation, execution and
delivery of the definitive loan documentation prior to and including the Closing
Date) (ii) all out-of-pocket expenses incurred by Lender (including the fees,
charges and disbursements of any outside counsel for Lender and attributable
time charges and costs for attorneys who are employees of Lender) in connection
with the enforcement or protection of their respective rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 12.3, or (B) in connection with Loans made or issued hereunder or
any of the other Obligations, including all such out-of-pocket expenses incurred
(1) during any workout, restructuring or negotiations in respect of such Loans
or any of the other Obligations, (2) before trial, at trial and on appeal or
(3) in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding.

(b) Borrower shall indemnify Lender (and any sub-agent thereof) and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any outside counsel for any
Indemnitee and the reasonable fees, time charges and disbursements for attorneys
who are employees of any Indemnitee) incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by Borrower or any Subsidiary
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or the administration of this
Agreement and the other Loan Documents, (ii) any Loans or the use or proposed
use of the proceeds therefrom, (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower or any Subsidiary, and regardless of whether any Indemnitee
is a party thereto, in all cases, whether or not caused by or arising, in whole
or in part, out of the comparative, contributory or sole negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses result solely from the gross negligence or willful misconduct
of such Indemnitee. Borrower acknowledges that information and documents
relating to the Loans and the Loan Documents may be transmitted through the
internet, e-mail, or similar electronic transmission systems, and,
notwithstanding anything herein to the contrary, that no Indemnitee shall be
liable for any damages arising from the unauthorized use by others of
information or documents occurring as a result of such information or documents
being transmitted in such manner unless resulting solely from such Indemnitee’s
gross negligence or willful misconduct.

(c) Borrower shall indemnify each Indemnitee against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
outside counsel for any Indemnitee and the reasonable fees, time charges and
disbursements for attorneys who are employees of any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by Borrower
or any Subsidiary arising out of, in connection with, (A) any actual or alleged
presence on or under any property of Borrower or any Subsidiary of any Hazardous
Substances, or any actual or alleged Hazardous Discharge onto, on, under or from
the property of Borrower or any Subsidiary, (B) any activity carried

 

-40-



--------------------------------------------------------------------------------

on or undertaken on or off the property of Borrower or any Subsidiary, whether
prior to or during the term of the Loan Documents, and whether by Borrower or
any Subsidiary, or any predecessor in title or any employees, agents,
contractors or subcontractors of Borrower or any Subsidiary or any predecessor
in title, or any third Persons at any time occupying or present on the property
of Borrower or any Subsidiary, in connection with the use, handling, treatment,
processing, generation, removal, storage, decontamination, clean up, transport
or disposal of any Hazardous Substances at any time located or present on or
under any property of Borrower or any Subsidiary or (C) any environmental
liability related in any way to any Borrower or Subsidiary. The foregoing
indemnity shall further apply to any residual contamination on or under the
property of any Borrower or Subsidiary, or affecting any natural resources, and
to any contamination of any property or natural resources arising in connection
with the generation, use, handling, storage, transport or disposal of any such
Hazardous Substances, and irrespective of whether any of such activities were or
will be undertaken in accordance with applicable laws, regulations, codes and
ordinances. Borrower’s obligations under this indemnity shall arise upon the
discovery presence, use, storage, disposal, processing, generation,
transportation, treatment, discharge or release of any Hazardous Substances in,
on, from or with respect to the property of Borrower or any Subsidiary, whether
or not a governmental agency has taken or threatened any action in connection
therewith. Upon request of any Indemnitee, Borrower shall be bound to, defend
any and all actions or proceedings that may be brought against any Indemnitee in
connection with or arising out of the matters covered by this Section 12.3(c).
In the event that Borrower is defending an Indemnitee, Borrower may settle a
claim against the Indemnitee only with the Indemnitee’s prior written consent;
provided that Indemnitee will not unreasonably withhold or delay its consent if
(1) there is no finding or admission of any violation of any law, regulation,
ordinance, statute or treaty or any violation of the rights of Indemnitee;
(2) the sole relief provided is monetary damages that are paid in full by the
Borrower; and (3) Indemnitee shall have no liability with respect to any
compromise or settlement effected without its consent. In the event that an
Indemnitee has required Borrower to defend it, such defense shall be conducted
by reputable attorneys retained by Borrower, reasonably satisfactory to the
Indemnitee, at Borrower’s sole cost and expense. In addition, the Indemnitee
shall have the right to participate in such proceedings and to be represented by
attorneys of its own choosing. In such case, the Indemnitee shall be responsible
for the cost of such participation unless the Indemnitee shall have reasonably
concluded that the interests of the Indemnitee and of the Loan Parties in the
action conflict in such a manner and to such an extent as to require, consistent
with applicable standards of professional responsibility, the retention of
separate counsel for Indemnitee, in which event Borrower shall pay for one
separate counsel for all such Indemnitees chosen by the Indemnitees. The
indemnity provided pursuant to this Section 12.3(c) shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses as result solely from the gross negligence or
willful misconduct of such Indemnitee.

(d) To the fullest extent permitted by applicable Law, Borrower will not, and
will not cause or permit Borrower or any Subsidiary to, assert, and hereby
waives, any claim against any Indemnitee, and Lender shall not assert and hereby
waives, any claim against Borrower (and, if applicable, any of its
Subsidiaries), on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. Neither any
Indemnitee referred to in Section 12.3(b) above nor Borrower shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by such Indemnitee or Borrower through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

 

-41-



--------------------------------------------------------------------------------

(e) All amounts due under this Section 12.3 shall be payable not later than
thirty (30) days after written demand therefor. Each Indemnitee shall endeavor
to provide reasonable supporting documentation for the amount of any claims
under this Section 12.3.

(f) Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in this
Section 12.3 shall survive the replacement of any Lender, the termination or
expiration of the Commitment and the repayment, satisfaction or discharge of all
the other Obligations.

Section 12.4 Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, Lender (and each of its Affiliates) is hereby authorized
at any time and from time to time, to the fullest extent permitted by Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by Lender (or any of its Affiliates) to or for the credit or the account of
Borrower against any and all of the Obligations, irrespective of whether Lender
shall have made any demand under this Agreement or the Note held by such and
although such obligations may be unmatured. Lender agrees promptly to notify
Borrower after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of Lender under this Section 12.4 are in addition to
other rights and remedies (including other rights of set-off) that Lender may
have.

Section 12.5 Amendments and Waivers. Any provision of this Agreement or any
other Loan Document may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by Borrower and Lender.

Section 12.6 Survival. All representations, warranties and covenants made by or
on behalf of Borrower (or, if applicable any Subsidiary) herein or in any of the
other Loan Documents or in any certificate or other instrument delivered by it
or in its behalf under the Loan Documents shall be considered to have been
relied upon by Lender and shall survive the delivery to Lender of such Loan
Documents or the extension of the Loans (or any part thereof), regardless of any
investigation made by or on behalf of Lender.

Section 12.7 Limitation on Interest. Regardless of any provision contained in
the Loan Documents, Lender shall never be entitled to receive, collect, or
apply, as interest on the Loans or any other Obligations, any amount in excess
of the Maximum Lawful Rate, and in the event Lender ever receives, collects or
applies as interest any such excess, such amount which would be deemed excessive
interest shall be deemed a partial prepayment of principal and treated hereunder
as such; and if the Loans are paid in full, any remaining excess shall promptly
be paid to Borrower. In determining whether or not the interest paid or payable
under any specific contingency exceeds the Maximum Lawful Rate, Borrower and
Lender shall, to the extent permitted under applicable Law, (a) characterize any
non-principal payment as an expense, fee or premium rather than as interest,
(b) exclude voluntary prepayments and the effects thereof and (c) amortize,
prorate, allocate and spread, in equal parts, the total amount of the interest
throughout the entire contemplated term of the Loans, so that the interest rate
is the Maximum Lawful Rate throughout the entire term of the Loans; provided,
however, that if the unpaid principal balance thereof is paid and performed in
full prior to the end of the full contemplated term thereof, and if the interest
received for the actual period of existence thereof exceeds the Maximum Lawful
Rate, Lender shall refund to Borrower the amount of such excess and, in such
event, Lender shall not be subject to any penalties provided by any Laws for
contracting for, charging, taking, reserving or receiving interest in excess of
the Maximum Lawful Rate.

 

-42-



--------------------------------------------------------------------------------

Section 12.8 Invalid Provisions. If any provision of the Loan Documents is held
to be illegal, invalid, or unenforceable under present or future Laws effective
during the term thereof, such provision shall be fully severable, the Loan
Documents shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part thereof, and the remaining
provisions thereof shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision there shall be added automatically as a part of the Loan Documents a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid and enforceable.

Section 12.9 Assignments.

(a) Successors and Assigns. The terms and provisions of the Loan Documents shall
be binding upon and inure to the benefit of Borrower and Lender and their
respective successors and assigns permitted hereby, except that (i) Borrower
shall not have the right to assign its rights or obligations under the Loan
Documents without the prior written consent of Lender, (ii) any assignment by
Lender must be made in compliance with Section 12.9(b). Any attempted assignment
or transfer by any party not made in compliance with this Section 12.9(a) shall
be null and void. The parties to this Agreement acknowledge that clause (ii) of
this Section 12.9(a) relates only to absolute assignments and this
Section 12.9(a) does not prohibit assignments creating security interests,
including any pledge or assignment by Lender of all or any portion of its rights
under this Agreement and the other Loan Documents to a Federal Reserve Lender;
provided, however, that no such pledge or assignment creating a security
interest shall release Lender from its obligations hereunder unless and until
the parties thereto have complied with the provisions of Section 12.9(b). Any
assignee of the rights to any Loan or the Note agrees by acceptance of such
assignment to be bound by all the terms and provisions of the Loan Documents.
Any request, authority or consent of any Person, who at the time of making such
request or giving such authority or consent is the owner of the rights to any
Loan, shall be conclusive and binding on any subsequent holder or assignee of
the rights to such Loan.

(b) Assignments.

(i) Lender may at any time assign to one or more banks or other Persons (other
than a natural person or Borrower or any of Borrower’s Subsidiaries or
Affiliates) (“Purchasers”) all or any part of its rights and obligations under
the Loan Documents. The consent of Borrower shall be required prior to an
assignment becoming effective unless Purchaser is an Affiliate of a Lender,
provided that the consent of Borrower shall not be required if an Event of
Default has occurred and is continuing. Any consent required under this
Section 12.9(b)(i) shall not be unreasonably withheld or delayed.

(ii) On and after the effective date of an assignment pursuant to this
Section 12.9(b), the relevant Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of Lender
and shall have all the rights and obligations of Lender under the Loan Documents
proportionate to its Commitment, to the same extent as if it were an original
party thereto, and Lender shall be released with respect to the Commitment and
Loans assigned to such Purchaser without any further consent or action by
Borrower or Lender. In the case of an assignment covering all of the assigning
Lender’s rights and obligations under this Agreement, Lender shall cease to be a
Lender hereunder but shall continue to be entitled to the benefits of, and
subject to, those provisions of this Agreement and the other Loan Documents that
survive payment of the Obligations and termination of the applicable agreement.
Upon the consummation of any assignment to a Purchaser pursuant to this
Section 12.9(b), Lender and Borrower shall make appropriate arrangements so that
(as applicable) a new Note or, as appropriate, a replacement Note is issued to
Lender and (as applicable) a new Note is issued to the Purchaser, in each case
in principal amounts reflecting their respective Commitments, as adjusted
pursuant to such assignment.

 

-43-



--------------------------------------------------------------------------------

(iii) Borrower authorizes Lender to disclose to any Purchaser (or prospective)
Purchaser or any other Person (or prospective Person) acquiring an interest in
the Loan Documents by operation of law any and all information in Lender’s
possession concerning the creditworthiness of Borrower and its Subsidiaries,
including any information contained in any financial reports.

Section 12.10 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
COLORADO AND THE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT TO THE EXTENT THAT
THE LAWS OF ANY STATE IN WHICH ANY PROPERTY INTENDED AS SECURITY FOR THE
OBLIGATIONS IS LOCATED NECESSARILY GOVERN (A) THE PERFECTION AND PRIORITY OF THE
LIENS IN FAVOR OF LENDER WITH RESPECT TO SUCH PROPERTY, AND (B) THE EXERCISE OF
ANY REMEDIES (INCLUDING FORECLOSURE) WITH RESPECT TO SUCH PROPERTY.

Section 12.11 Consent to Jurisdiction; Waiver of Immunities.

(c) Borrower hereby irrevocably submits to the jurisdiction of any Colorado
State or Federal court sitting in the District of Colorado over any action or
proceeding arising out of or relating to this Agreement or any other Loan
Documents, and Borrower hereby irrevocably agrees that all claims with respect
to such action or proceeding may be heard and determined in such Colorado State
or Federal court. Borrower irrevocably consents to the service of any and all
process in any such action or proceeding by the delivery by Federal Express or
other nationally recognized overnight delivery service of copies of such process
to such Person at its address specified in Section 12.1. Borrower agrees that a
final judgment on any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.

(d) Nothing in this Section 12.11 shall affect any right of Lender to serve
legal process in any other manner permitted by Law or affect the right of Lender
to bring any action or proceeding against Borrower or any of its Subsidiaries or
their respective properties in the courts of any other jurisdictions.

(e) To the extent that Borrower has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, such Person hereby
irrevocably waives such immunity with respect to its obligations under this
Agreement and the other Loan Documents.

Section 12.12 Third Party Beneficiaries. It is expressly intended that there
shall be no third party beneficiaries of the covenants, agreements,
representations or warranties herein contained other than third party
beneficiaries permitted pursuant to Section 12.9.

Section 12.13 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Subject
to the terms and conditions herein set forth, this Agreement shall become
effective when Lender shall have received counterparts hereof signed by the
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, portable document format (.pdf) transmission or
electronic communication in accordance with the terms of Section 12.1(b) shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

-44-



--------------------------------------------------------------------------------

Section 12.14 No Third Party Beneficiaries. It is expressly intended that there
shall be no third party beneficiaries of the covenants, agreements,
representations or warranties herein contained other than third party
beneficiaries permitted pursuant to Section 12.9.

Section 12.15 COMPLETE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
COLLECTIVELY REPRESENT THE FINAL AGREEMENT BY AND BETWEEN LENDER AND BORROWER
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF LENDER AND THE RESTRICTED PERSONS. THERE ARE NO UNWRITTEN
ORAL AGREEMENTS AMONG LENDER AND BORROWER.

Section 12.16 Essence of Time. Time is of the essence with respect to the
payment and performance of Borrower’s indebtedness, liabilities and obligations
under this Agreement.

Section 12.17 USA Patriot Act. Lender hereby notifies Borrower that, pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
Lender to identify Borrower in accordance with the Patriot Act.

Section 12.18 WAIVER OF JURY TRIAL. BORROWER AND LENDER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS AND FOR ANY COUNTERCLAIM
THEREIN.

The parties hereto have caused this Agreement to be duly executed by their
respective authorized representatives on the day and year first above written.

[Signature Pages Follow]

 

-45-



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT

BY AND AMONG

CLEAN COAL SOLUTIONS, LLC, AS BORROWER,

AND COBIZ BANK, AS LENDER

BORROWER:

Clean Coal Solutions, LLC,

a Colorado limited liability company

 

By:  

/s/ Charles S. McNeil

Name:   Charles S. McNeil Title:   Manager

Address for Notices:

                                             

                                             

                                             

[Credit Agreement Borrower Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT

BY AND AMONG

CLEAN COAL SOLUTIONS, LLC, AS BORROWER,

AND COBIZ BANK, AS LENDER

LENDER:

CoBiz Bank

 

By:  

/s/ Doug Pogge

      Doug Pogge, Senior Vice President

Address for Notices and Payments:

CoBiz Bank

821 17th Street

Denver, Colorado 80202

Attention: Doug Pogge

Phone: (303) 383-1288

Fax: (303) 312-3477

E-mail: dpogge@cobizbank.com

With a copy to, which shall not constitute notice (in the case of Loan Notices
or other notices to Lender under Article II of this Agreement only):

Karla Proffit, Senior Banking Assistant

Phone: (303) 383-1247

Fax: (303) 298-4647

E-mail: kproffit@cobizbank.com

[Credit Agreement Lender Signature Page]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date: March 30, 2011

To: CoBiz Bank, 821 17th Street, Denver, CO 80202, Attn: Doug Pogge

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 30, 2011
(together with any further amendments, restatements, replacements, supplements
or other modifications thereof, the “Credit Agreement”), between Clean Coal
Solutions, LLC, a Colorado limited liability company (“Borrower”), and CoBiz
Bank, a bank doing business in the State of Colorado as Colorado Business Bank
(“Lender”) Capitalized terms and references used herein and not otherwise
defined herein have the meanings ascribed to them in the Credit Agreement.

The undersigned hereby requests a Borrowing of new Loans:

 

  1. On     March 30, 2011             (a Business Day)

 

  2. In the amount of $     716,198.95            

 

  3. To the following account of Borrower (which complies with Section 2.2(b)
and Section 3.3 of the Credit Agreement):

__________Account 325270______________________

 

  4. For the following purpose(s) and proposed use(s) of proceeds:

Section 8.7(a) Purposes/Uses (by Unit):

Unit [            ]

 

Purchase Price:

   $                             

Testing:

   $              

Installation:

   $              

Unit [            ]

 

Purchase Price:

   $                             

Testing:

   $              

Installation:

   $              



--------------------------------------------------------------------------------

Section 8.7(b) Purposes/Uses:

$            591,198.95              (see attached cost detail)

Section 8.7(c) Purposes/Uses:

$            125,000

Borrower hereby represents and warrants that the applicable conditions specified
in Section 5.01 and Section 5.02 shall be satisfied on and as of the date of
this Loan Notice and on and as of the date of the applicable Borrowing.

 

CLEAN COAL SOLUTIONS, LLC By:   /s/ Brian Humphrey Name:   Brian Humphrey Title:
  Manager

 

2



--------------------------------------------------------------------------------

PLEDGE AGREEMENT (CLOSING DATE)

(Clean Coal Solutions, LLC)

This PLEDGE AGREEMENT (CLOSING DATE), dated as of March 30, 2011 (as amended,
supplemented, restated, replaced, extended or otherwise modified from time to
time, this “Pledge Agreement”), is made by CLEAN COAL SOLUTIONS, LLC, a Colorado
limited liability company (“Grantor”), and COBIZ BANK, doing business in the
State of Colorado as Colorado Business Bank (“Secured Party”).

Recitals

A. Grantor is (or will be with respect to after-acquired property) the legal and
beneficial owner and holder of the Collateral (as hereinafter defined).

B. Grantor, as borrower, and Secured Party, as lender, have entered into a
Credit Agreement dated as of March 30, 2011 (as such agreement may from time to
time be amended, restated, extended, renewed, replaced, supplemented or
otherwise modified, the “Credit Agreement”), providing for a senior secured
revolving line of credit in the maximum principal amount of $10,000,000.

C. As a condition precedent to effectiveness of the Credit Agreement and the
extension of credit and other financial accommodations by Secured Party as
provided in the Credit Agreement, Grantor is required to execute and deliver
this Pledge Agreement.

D. Grantor has determined that it is in the best interests of Grantor to execute
this Pledge Agreement inasmuch as Grantor derives and will derive substantial
direct and indirect benefits from the credit extensions and other financial
accommodations made to Grantor from time to time under the Credit Agreement, and
Grantor understands and agrees that Secured Party is relying on this
representation in agreeing to make credit extensions and other financial
accommodations to Grantor under the Credit Agreement.

Agreement

NOW THEREFORE, in order to induce Secured Party to extend credit and other
financial accommodations to Grantor pursuant to the Credit Agreement and the
other Loan Documents, and for other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, Grantor hereby agrees with
Secured Party, as follows:

 

3



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Terms. The following terms when used in this Pledge
Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):

“Applicable Subsidiaries” means AEC-NM, LLC, a Colorado limited liability
company, and AEC-TH, LLC, a Colorado limited liability company. “Applicable
Subsidiary” means any of the Applicable Subsidiaries.

“Borrower Account” means (i) the cash account held in Denver, Colorado, U.S.A.,
with Secured Party with account number 3235270 held in the name of Grantor and
(ii) such other account(s) as may be substituted for or replace or supersede any
such account from time to time with the prior written consent of the Secured
Party (which consent may be granted or withheld in Secured Party’s sole
discretion).

“Collateral” is defined in Section 2.1.

“Control Agreement” means an agreement in form and substance satisfactory to
Secured Party which provides for Secured Party to have “control” (as defined in
Section 8-106 of the UCC, as such term relates to investment property (other
than certificated securities or commodity contracts), or as used in
Section 9-106 of the UCC, as such term relates to commodity contracts).

“Credit Agreement” is defined in Recital B.

“Deposit Account” means (i) all “deposit accounts” defined in Article 9 of the
UCC, including each deposit account of Grantor listed on Schedule 1 (as such
Schedule is amended or supplemented from time to time) and (ii) any and all
demand, time, savings, passbook or like accounts maintained with a depositary
institution (in each case, regardless of whether characterized as a deposit
account under the UCC).

“Distributions” means all non-cash dividends paid on Equity Interests,
liquidating dividends paid on Equity Interests, Equity Interests resulting from
(or in connection with the exercise of) stock splits, reclassifications,
warrants, options, non-cash dividends, mergers, consolidations, and all other
distributions (whether similar or dissimilar to the foregoing) on or with
respect to any Equity Interests constituting Collateral, but excluding
Dividends.

“Dividends” means cash dividends and cash distributions with respect to any
Equity Interests constituting Collateral that are not a liquidating dividend.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock, membership interests, partnership interests, trust interests or
other ownership or profit interests in such Person, all of the warrants, options
or other rights for the purchase or acquisition from such Person of shares of
capital stock or other such ownership or profit interests in such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
or other such ownership or profit interests in such Person or warrants, rights
or options for the purchase or acquisition from such Person of such shares or
such other interests, and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

“Event of Default” is defined in Section 6.1.

 

4



--------------------------------------------------------------------------------

“Grantor” is defined in the preamble.

“Pledge Agreement” is defined in the preamble.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” means (i) collectively, all of the “Obligations” under and
as defined in the Credit Agreement, (ii) to the extent not otherwise included in
clause (i), all principal, interest (including interest accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to Grantor or any other guarantor or
obligor with respect to the “Obligations” under and as defined in the Credit
Agreement, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), and all other charges, fees, premiums, indemnities
and expenses relating to any of the foregoing, and (iii) to the extent not
otherwise included in clauses (i) or (ii), all costs, expenses and reasonable
attorneys’ fees (including fees of inside counsel) paid or incurred by Secured
Party at any time before or after judgment in attempting to collect any of the
foregoing, to realize on any Collateral, and to enforce this Pledge Agreement or
any of the other Loan Documents to which Grantor is a party.

“Secured Party” is defined in the preamble.

“Securities Act” means the Securities Act of 1933, as from time to time amended.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. The term “Subsidiary” shall include
Subsidiaries of Subsidiaries (and so on). Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Grantor. For the avoidance of doubt, the parties
acknowledge and agree that Clean Coal Solutions Services, LLC, a Colorado
limited liability company formerly known as Clean Coal Services, LLC, is a
sister company to Grantor and is not a Subsidiary of Grantor.

“UCC” means the Uniform Commercial Code as in effect in the State of Colorado
from time to time, or in any jurisdiction the laws of which may be applicable to
or in connection with the creation, perfection or priority of any security
interest purported to be created under this Pledge Agreement.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) herein shall include all
exhibits, schedules, annexes and attachments thereto and shall be construed as

 

5



--------------------------------------------------------------------------------

referring to such agreement, instrument or other document as from time to time
amended, restated, replaced, extended, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, replacements,
extensions, supplements or modifications set forth in this Pledge Agreement or
any other Loan Document), (b) any reference herein to any Person (or person)
shall be construed to include such Person’s (or person’s) successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Pledge Agreement in its entirety and
not to any particular provision hereof, (d) all references herein to Articles,
Sections, Annexes, Exhibits and Schedules, without qualification, shall be
construed to refer to Articles and Sections of, and Annexes, Exhibits and
Schedules to, this Pledge Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights (provided that this clause
(f) shall not expand, enlarge, add to or otherwise increase the list of assets,
properties or other interests which are subject to (or are purported to be
subject to) a Lien in favor of Secured Party under any of the Loan Documents).
The phrases “this Section” and “this Subsection” and similar phrases refer only
to the sections or subsections hereof in which such phrases occur. The word “or”
is not exclusive. References to “days” shall mean calendar days, unless the term
“Business Day” is used.

SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Pledge Agreement, including
its preamble and recitals, have the meanings provided in the Credit Agreement.

SECTION 1.3. UCC Definitions. Unless otherwise defined herein or in the Credit
Agreement or the context otherwise requires, terms for which meanings are
provided in the UCC are used in this Pledge Agreement (whether or not
capitalized herein), including its preamble and recitals, with such meanings.

ARTICLE II

SECURITY INTEREST

SECTION 2.1. Grant of Security Interest. Grantor hereby assigns, pledges,
hypothecates, charges, mortgages, delivers and transfers to Secured Party and
hereby grants to Secured Party a continuing security interest in all of the
following property of Grantor, whether tangible or intangible, whether now or
hereafter existing, owned or acquired by Grantor, and wherever located
(collectively, the “Collateral”):

 

6



--------------------------------------------------------------------------------

(a) all Equity Interests of each Applicable Subsidiary owned by Grantor,
including the Equity Interests described in Schedule 2 hereto (as such Schedule
is amended or supplemented from time to time), in each case, regardless of
whether characterized as investment property under the UCC, together with
(i) all Dividends and Distributions payable in respect of all such Equity
Interests and (ii) all warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Equity Interests
and any other warrant, right or option to acquire any of the foregoing;

(b) all Deposit Accounts listed on Schedule 1 hereto;

(c) all amounts required to be paid over to Secured Party to be held as
Collateral pursuant to this Pledge Agreement;

(d) all certificates, agreements (including stockholders agreements, partnership
agreements, operating agreements and limited liability company agreements),
books, records, writings, data bases, information and other property relating
to, used or useful in connection with, evidencing, embodying, incorporating or
referring to, any of the foregoing Collateral; and

(e) all products, issues, profits, returns, income, supporting obligations and
proceeds of and from any and all of the foregoing Collateral (including, to the
extent not otherwise included, all payments under insurance (whether or not
Secured Party is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral).

SECTION 2.2. Security for Secured Obligations. This Pledge Agreement and the
Collateral in which Secured Party is granted a security interest hereunder by
Grantor secures the payment of all Secured Obligations now or hereafter
existing.

SECTION 2.3. Grantor Remains Liable. The granting of the foregoing security
interest does not make Secured Party a successor to Grantor as a shareholder,
member, partner or other owner of any issuer of Equity Interests pledged
hereunder (including any Applicable Subsidiary), and neither Secured Party, nor
any of its successors or assigns hereunder shall be deemed to have become
shareholder, member, partner or other owner of any such Person by entering into
or accepting this Pledge Agreement or exercising any right granted herein unless
and until such time, if any, when Secured Party, or any such successor or assign
expressly (by written agreement) becomes a shareholder, member, partner or other
owner of the applicable Person after a foreclosure upon the Collateral. Anything
herein to the contrary notwithstanding,

(a) Grantor will remain liable under any contracts and agreements included in
the Collateral to the extent set forth therein, and will perform all of its
duties and obligations under such contracts and agreements to the same extent as
if this Pledge Agreement had not been executed;

(b) the exercise by Secured Party of any of its rights hereunder will not
release Grantor from any of its duties or obligations under any such contracts
or agreements included in the Collateral; and

 

7



--------------------------------------------------------------------------------

(c) Secured Party will not have any obligation or liability under any contracts
or agreements included in the Collateral by reason of this Pledge Agreement, nor
will Secured Party be obligated to perform any of the obligations or duties of
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

SECTION 2.4. Security Interest Absolute, etc. This Pledge Agreement shall in all
respects be a continuing, absolute, unconditional and irrevocable grant of
security interest, and shall remain in full force and effect until this Pledge
Agreement and the Secured Obligations of Grantor hereunder are released in
accordance with Section 7.13(a). All rights of Secured Party and the security
interests granted to Secured Party hereunder, and all obligations of Grantor
hereunder, shall, in each case, be absolute, unconditional and irrevocable
irrespective of:

(a) any lack of validity, legality or enforceability of any Loan Document;

(b) the failure of Secured Party:

(i) to assert any claim or demand or to enforce any right or remedy against
Grantor or any other Person under the provisions of any Loan Document or
otherwise, or

(ii) to exercise any right or remedy against any other guarantor of, or
collateral securing, any of the Secured Obligations;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Secured Obligations, or any other extension,
compromise or renewal of any Secured Obligation;

(d) any reduction, limitation, impairment or termination of any of the Secured
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and Grantor hereby waives
any right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any of the Secured Obligations or otherwise, other than, in each
case, payment of the Secured Obligations in full;

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;

(f) any addition, exchange or release of any collateral or of any Person that is
(or will become) a guarantor of the Secured Obligations, or any surrender or
non-perfection of any collateral, or any amendment to or waiver or release or
addition to, or consent to or departure from, any other guaranty held by Secured
Party securing any of the Secured Obligations; or

(g) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, Grantor, any surety or any guarantor,
other than, in each case, payment of the Secured Obligations in full.

This Pledge Agreement shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by Secured

 

8



--------------------------------------------------------------------------------

Party or by any other Person upon the insolvency, bankruptcy or reorganization
of Grantor or any of its Subsidiaries or any other Person, or any other similar
action or proceeding or otherwise, all as though such payment had not been made.

SECTION 2.5. Postponement of Subrogation. Grantor agrees that it will not
exercise any rights which it may acquire by way of rights of subrogation under
any Loan Document to which it is a party. Grantor shall not seek or be entitled
to seek any contribution or reimbursement from any Subsidiary in respect of any
payment made under any Loan Document or otherwise. Any amount paid to Grantor on
account of any such subrogation rights during the term of this Pledge Agreement
shall be held in trust for the benefit of Secured Party and shall immediately be
paid and turned over to Secured Party in the exact form received by Grantor
(duly endorsed in favor of Secured Party, if required), to be credited and
applied against the Secured Obligations, whether matured or unmatured, in
accordance with Section 6.2. In furtherance of the foregoing, Grantor shall
refrain from taking any action or commencing any proceeding against any
Subsidiary (or any of its successors or assigns, whether in connection with a
bankruptcy proceeding or otherwise) to recover any amounts in respect of
payments made under this Pledge Agreement to Secured Party.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce Secured Party to enter into the Credit Agreement and to make
credit extensions and other financial accommodations to Grantor under the Credit
Agreement, Grantor represents and warrants to Secured Party as set forth below.

SECTION 3.1. As to Equity Interests of Applicable Subsidiaries. All Equity
Interests issued by an Applicable Subsidiary to Grantor are duly authorized and
validly issued, fully paid and (to the extent such concept is relevant with
respect to such Equity Interests) non-assessable, were issued in compliance with
applicable securities laws and are not subject to the preemptive, first-refusal
or other similar rights of any Person. The percentage of the issued and
outstanding Equity Interests of each Applicable Subsidiary pledged by Grantor
hereunder is as set forth on Schedule 2 hereto. The Equity Interests pledged by
Grantor hereunder constitute all of the issued and outstanding Equity Interests
of each Applicable Subsidiary owned by Grantor. In addition, none of the Equity
Interests issued by an Applicable Subsidiary to Grantor (i) are dealt in or
traded on securities exchanges or in securities markets, (ii) expressly provide
that such Equity Interests are a security governed by Article 8 of the UCC,
(iii) are held in a securities account or (iv) are evidenced by certificates. As
of the date of this Pledge Agreement: (x) no Applicable Subsidiary has made
calls for capital from Grantor which have not been fully paid by Grantor; and
(y) Grantor is not in default under any of the Organization Documents of any
Applicable Subsidiary.

SECTION 3.2. Ownership, No Liens, etc. Grantor is and shall remain the sole
direct, legal, beneficial and record owner of the Collateral free and clear of
any Lien, except for Liens created by this Pledge Agreement, and Grantor has the
unencumbered right, power and authority to assign, transfer, hypothecate and set
over to Secured Party and grant to Secured Party a security interest in such
Collateral pursuant to this Pledge Agreement. No effective financing statement
or other filing similar in effect covering any Collateral is on file in any
recording office, except those filed in favor of Secured Party relating to this
Pledge Agreement. There exists no “adverse claim” within the meaning of
Section 8-102 of the UCC with respect to any of the Collateral.

 

9



--------------------------------------------------------------------------------

SECTION 3.3. No Transfer Restrictions. Except for restrictions imposed by the
Loan Documents and the restrictions described in Schedule 2 hereto, the
Collateral is free of contractual restrictions that might prohibit, impair,
delay or otherwise affect the pledge of any Collateral hereunder or the sale or
disposition thereof pursuant hereto.

SECTION 3.4. Location of Grantor and Records. The chief place of business and
chief executive office of Grantor and the office where Grantor keeps records
concerning the Collateral are located at its address specified in Schedule 3
hereto, as such schedule may be modified or supplemented from time to time.

SECTION 3.5. Legal Name, Jurisdiction of Organization, Etc. Grantor’s exact
legal name (as indicated on the public record of Grantor’s jurisdiction of
organization), jurisdiction of organization and organizational identification
number, if any, as of the date of this Pledge Agreement are specified on
Schedule 4 hereto. Grantor is organized solely under the law of the jurisdiction
so specified and has not filed any certificates of domestication, transfer or
continuance in any other jurisdiction. The jurisdiction of Grantor’s
organization is required to maintain a public record showing Grantor to have
been organized. Except as specified on Schedule 4, Grantor has not changed its
name, jurisdiction of organization, chief executive office or principal place of
business, as applicable, or its corporate structure in any way (e.g. by merger,
consolidation, change in corporate form or otherwise) within the past five years
preceding execution of this Pledge Agreement and has not within the last five
years preceding execution of this Pledge Agreement become bound (whether as a
result of merger or otherwise) as grantor under a security agreement or pledge
agreement entered into by another Person, which has not heretofore been
terminated.

SECTION 3.6. Validity, etc. This Pledge Agreement creates a valid security
interest in the Collateral securing the payment of the Secured Obligations.
Grantor has filed or caused to be filed all financing statements in the
appropriate offices therefor (or has authorized financing statements suitable
for filing in such offices) and has taken all of the actions necessary to create
perfected and first-priority security interests in the applicable Collateral.

SECTION 3.7. Authorization, Approval, etc. The representations and warranties
set forth in Section 6.2 and 6.3 (or any successor provision(s) of such
section(s)) of the Credit Agreement as they relate to Grantor and this Pledge
Agreement are true and correct in all respects.

SECTION 3.8. Best Interests. It is in the best interests of Grantor to execute
this Pledge Agreement inasmuch as Grantor will derive substantial direct and
indirect benefits from the credit extensions and other financial accommodations
made from time to time to Grantor by Secured Party pursuant to the Credit
Agreement and the other Loan Documents, and Grantor understands and agrees that
Secured Party is relying on this representation in agreeing to make credit
extensions to Grantor pursuant to the Credit Agreement and the other Loan
Documents.

ARTICLE IV

COVENANTS

Grantor covenants and agrees that, until this Pledge Agreement and the Secured
Obligations of Grantor hereunder are released in accordance with
Section 7.13(a), Grantor will perform, comply with and be bound by the
obligations set forth below.

 

10



--------------------------------------------------------------------------------

SECTION 4.1. As to Collateral, etc.

(a) Equity Interests of Applicable Subsidiaries. Grantor will not consent or
permit or suffer any Applicable Subsidiary to (i) issue Equity Interests that
are to be dealt in or traded on securities exchanges or in securities markets,
(ii) expressly provide in its Organization Documents that its Equity Interests
are securities governed by Article 8 of the UCC, or (iii) place such Equity
Interests in a securities account. In addition, Grantor will not enter into any
agreement creating, or otherwise permitting to exist, any restriction or
condition upon the transfer, voting, control or exercise of any rights with
respect to any Equity Interests of an Applicable Subsidiary. In the event
Grantor acquires rights in any Equity Interests of an Applicable Subsidiary
after the date hereof, it shall deliver to Secured Party an updated Schedule 2,
reflecting such new Equity Interests, and cause such Applicable Subsidiary (and
the members of such Applicable Subsidiary (other than Grantor)) to execute and
deliver to Secured Party an acknowledgment and consent agreement in
substantially the form delivered by the Grantor, the Applicable Subsidiaries of
Grantor and the members of each of such Applicable Subsidiaries (other than
Grantor) on or about the date of this Pledge Agreement. Notwithstanding the
foregoing, it is understood and agreed that the security interest of Secured
Party shall attach to all Equity Interests issued by an Applicable Subsidiary to
Grantor immediately upon Grantor’s acquisition of rights therein and shall not
be affected by the failure of Grantor to deliver an updated Schedule 2 as
required hereby. In addition, nothing in this Section 4.1 or any other provision
of this Pledge Agreement shall be deemed to limit or modify any restrictions,
limitations or prohibitions on the formation, creation or acquisition of
Subsidiaries contained in the Credit Agreement. The Equity Interests of each
Applicable Subsidiary held by Grantor shall at all times be duly authorized and
validly issued, fully paid and (to the extent such concept is relevant with
respect to such Equity Interests) non-assessable and not subject to the
preemptive, first-refusal or other similar rights of any Person.

(b) Deposit Accounts. Grantor will, upon reasonable request by Secured Party,
cooperate in a commercially reasonable manner with Secured Party in obtaining
control (for purpose of perfection under the UCC) of Collateral consisting of
Deposit Accounts. In addition, and without limitation of the foregoing, if
Grantor at any time acquires rights in any Deposit Account not listed on
Schedule 1, Grantor shall promptly notify Secured Party in a writing signed by
Grantor of the particulars thereof (and accompanied by an updated Schedule 1)
and grant to Secured Party in such writing a security interest therein and in
the proceeds thereof, all upon the terms of this Pledge Agreement, with such
writing and the accompanying updated Schedule 1 to be in form and substance
satisfactory to Secured Party.

(c) Investment Property (other than Certificated Securities). With respect to
any Collateral comprised of investment property (other than certificated
securities) owned by Grantor, Grantor will, upon reasonable request by Secured
Party, cause a Control Agreement relating to such investment property to be
executed and delivered by Grantor and the applicable financial intermediary in
favor of Secured Party.

(d) Stock Powers, etc. Grantor agrees that all certificated securities (if any)
delivered by Grantor pursuant to this Pledge Agreement will be accompanied by
duly executed undated blank stock powers, limited liability company membership
interest powers or other equivalent instruments of transfer acceptable to
Secured Party.

 

11



--------------------------------------------------------------------------------

(e) Continuous Pledge. Grantor will deliver to Secured Party and at all times
keep pledged to Secured Party pursuant hereto, on a first-priority, perfected
basis all investment property (and, if applicable, other Equity Interests)
constituting Collateral, all Dividends and Distributions with respect thereto,
and all proceeds and rights from time to time received by or distributable to
Grantor in respect of any of the foregoing Collateral.

(f) Transfers and Other Liens. Except as permitted by the Credit Agreement in
connection with the consummation of a Clean Coal Transaction (including
compliance with all applicable requirements of Section 7.13(b) hereof), Grantor
shall not sell, assign (by operation of law or otherwise) or otherwise dispose
of, or grant any option, warrant or other right or interest with respect to, any
of the Collateral. Grantor shall not create or suffer to exist any Lien upon or
with respect to any of the Collateral other than Liens in favor of Secured
Party. Grantor will not grant or allow to remain in effect, and Grantor will
cause to be terminated, any financing statement or other registration or
instrument similar in effect covering all or any part of the Collateral, except
any which have been filed in favor of Secured Party. Grantor shall defend the
Collateral against all Persons at any time claiming any interest therein adverse
to Secured Party.

(g) Amendments to Constitutive Documents. Grantor agrees that it will not
authorize or consent to any amendment or modification to, or waive, release or
relinquish any of Grantor’s rights or benefits under, any Applicable
Subsidiary’s Organization Documents in a manner adverse to the rights and
remedies of Secured Party under this Pledge Agreement. In addition, Grantor
shall comply with all of its obligations under the Organization Documents of
each Applicable Subsidiary and shall enforce all of its rights with respect to
the Equity Interests issued by an Applicable Subsidiary to Grantor. Grantor
shall promptly notify Secured Party of any default, breach or failure to perform
under any of the Organization Documents of an Applicable Subsidiary or other
condition that after notice or lapse of time or both would become a default or
breach by Grantor or any other party under any of such Organization Documents.

(h) Certain Dividends and Distributions. Grantor acknowledges and agrees that
all cash Dividends or Distributions or other monies declared or paid by any
Subsidiary (including each Applicable Subsidiary) to Grantor shall be paid or
deposited in the Borrower Account prior to use of such funds by Grantor
(provided that any use of such funds shall comply with any all applicable
covenants or other provisions of the Loan Documents). Grantor shall cause each
Applicable Subsidiary to comply with the payment and deposit requirements set
forth in this Section 4.1(h).

SECTION 4.2. Legal Name, Jurisdiction of Organization, Etc. Without limiting any
prohibitions or restrictions on mergers in the Credit Agreement, Grantor shall
not change Grantor’s name, identity, corporate structure (e.g. by merger,
consolidation, change in corporate form or otherwise), chief executive office,
or type of organization or jurisdiction of organization unless it shall have
(a) notified Secured Party in writing at least thirty (30) days, or such shorter
period of time as Secured Party may agree, such agreement not to be unreasonably
withheld, prior to any such change or establishment, identifying such new
proposed name, identity, corporate structure, chief executive office or
jurisdiction of organization and providing such other information in connection
therewith as Secured Party may reasonably request and (b) taken all actions
necessary or reasonably requested by Secured Party to maintain the continuous
validity, perfection and the priority of any and all security interests of
Secured Party in the Collateral granted or intended to be granted and agreed to
hereby.

 

12



--------------------------------------------------------------------------------

SECTION 4.3. Restrictions on Collateral. Grantor shall not hereafter enter into
any agreement creating any restriction or condition upon the transfer, voting or
control of any of the Equity Interests of any Applicable Subsidiary or any other
Collateral.

SECTION 4.4. Compliance with Laws. Grantor will comply with all laws, rules,
regulations, judicial orders or decrees applicable to the Collateral or any
portion thereof, the noncompliance with which would reasonably be expected to
have a material adverse effect upon any of the Collateral.

SECTION 4.5. Books and Records. Grantor will keep and maintain at its own cost
and expense at its chief executive office or principal place of business
satisfactory and complete records of the Collateral including a record of all
dealings of a material nature with respect to the Collateral.

SECTION 4.6. Taxes. Grantor will pay promptly when due any Taxes imposed upon
the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind, other than (a) Taxes that are not yet delinquent and
(b) taxes, assessments and governmental charges or levies that, if delinquent,
are being contested in good faith in the normal course of business by
appropriate action, as permitted by Section 7.7 (or any successor provision(s)
of such section) of the Credit Agreement.

SECTION 4.7. Notices of Material Events. Grantor will advise Secured Party
promptly, in reasonable detail, of (a) any Lien, charge, claim or other
encumbrance made or asserted against any of the Collateral, (b) any material
change in the composition of the Collateral, (c) the occurrence of any other
event or condition which could reasonably be expected to have a material adverse
effect on the validity, perfection or priority of security interests and Liens
granted under this Pledge Agreement and (d) any bankruptcy or litigation case or
proceeding relating to or affecting the Collateral.

SECTION 4.8. Voting Rights; Dividends, etc. Grantor agrees:

(a) promptly upon the occurrence and during the continuance of an Event of
Default and without any request therefor by Secured Party, so long as such Event
of Default shall continue, to deliver (properly endorsed where required hereby
or requested by Secured Party) to Secured Party all Dividends and Distributions
with respect to investment property (and, if applicable, other Equity Interests)
constituting Collateral and all proceeds of the Collateral, in each case
thereafter received by Grantor, all of which shall be held by Secured Party as
additional Collateral; and

(b) promptly upon the occurrence and during the continuance of an Event of
Default, (i) that Secured Party may exercise (to the exclusion of Grantor) the
voting power and all other incidental rights of ownership with respect to any
Collateral constituting all investment property (and, if applicable, other
Equity Interests) and Grantor hereby grants Secured Party an irrevocable proxy,
exercisable under such circumstances, to vote such all investment property (and,
if applicable, other Equity Interests); and (ii) that it shall promptly deliver
to Secured Party such additional proxies and other documents as may be necessary
to allow Secured Party to exercise such voting power.

All Dividends, Distributions, interest, principal, cash payments, payment
intangibles and proceeds which may at any time and from time to time be held by
Grantor but which Grantor is then obligated to deliver to Secured Party, shall,
until delivery to Secured Party, be held by Grantor separate and apart from its
other property in trust for Secured Party. Secured Party agrees that unless an
Event of Default shall have

 

13



--------------------------------------------------------------------------------

occurred and be continuing, Grantor will have the exclusive voting power with
respect to any all investment property (and, if applicable, other Equity
Interests) constituting Collateral and Secured Party will, upon the written
request of Grantor, promptly deliver such proxies and other documents, if any,
as shall be reasonably requested by Grantor which are necessary to allow Grantor
to exercise that voting power; provided that no vote shall be cast, or consent,
waiver, or ratification given, or action taken by Grantor that would impair any
such Collateral or be inconsistent with or violate any provision of any Loan
Document.

Notwithstanding the foregoing, upon the occurrence and during the continuance of
an Event of Default, if any Applicable Subsidiary or other issuer of Equity
Interests constituting Collateral is the subject of bankruptcy, insolvency,
receivership, custodianship or other proceedings under the supervision of any
Governmental Authority, then (i) all rights of Grantor in respect thereof to
exercise the voting and other consensual rights which Grantor would otherwise be
entitled to exercise with respect to the Equity Interests issued by such Person
to Grantor shall cease, and all such rights shall thereupon become vested in
Secured Party who shall thereupon have the sole right to exercise such voting
and other consensual rights, but Secured Party shall, in accordance with
Section 5.3 and to the fullest extent permitted by law, have no duty to exercise
any such voting or other consensual rights and shall not be responsible for any
failure to do so or delay in so doing and (ii) Grantor shall deliver (properly
endorsed where required hereby or requested by the Secured Party) to Secured
Party without any advance or contemporaneous notice or demand of any kind by the
Secured Party to Grantor, all Dividends and Distributions with respect to the
Equity Interests issued by such Person to Grantor.

SECTION 4.9. Impairment of Security Interest; Compromise of Collateral. Grantor
will not take or fail to take any action which would in any manner impair the
value or enforceability of Secured Party’s security interest in the Collateral
(for the avoidance of doubt, the negotiation and consummation of a Clean Coal
Transaction that complies with all applicable provisions of the Credit Agreement
and Section 7.13(b) of this Pledge Agreement will not constitute an impairment
of the value or enforceability of Secured Party’s security interest in the
Collateral). Without limitation of the foregoing, Grantor shall not cast any
vote or give or grant any consent, waiver or ratification or take any other
action which could reasonably be expected to (a) have the result of adversely
affecting Secured Party’s rights or remedies under this Pledge Agreement,
(b) violate the terms of this Pledge Agreement, (c) have the effect of impairing
the validity, perfection or priority of the security interest of Secured Party
in the Collateral in any manner whatsoever, or (d) cause an Event of Default
under this Pledge Agreement. Except to the extent permitted by the Credit
Agreement (if applicable), Grantor will not adjust, settle, compromise, amend or
modify any of its rights in the Collateral.

SECTION 4.10. Further Assurances, etc. Grantor agrees that, from time to time at
its own expense, it will promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or that
Secured Party may reasonably request, in order to perfect, preserve and protect
any security interest granted or purported to be granted hereby or to enable
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to any Collateral. Without limiting the generality of the foregoing,
Grantor will:

(a) from time to time upon the request of Secured Party, promptly deliver to
Secured Party such stock powers, limited liability company membership interest
powers, instruments and similar documents, satisfactory in form and substance to
Secured Party, with respect to such Collateral as Secured Party may reasonably
request and will, from time to time upon the request of Secured Party after the
occurrence and during the continuance of any Event of Default

 

14



--------------------------------------------------------------------------------

promptly transfer any securities constituting Collateral into the name of any
nominee designated by Secured Party;

(b) file (or cause to be filed or authorize to be filed) such financing
statements or continuation statements, or amendments thereto, and such other
instruments or notices (including any assignment of claim form under or pursuant
to the federal assignment of claims statute, 31 U.S.C. § 3726, any successor or
amended version thereof or any regulation promulgated under or pursuant to any
version thereof), as may be necessary or that Secured Party may reasonably
request in order to perfect and preserve the security interests and other rights
granted or purported to be granted to Secured Party hereby;

(c) deliver to Secured Party and at all times keep pledged to Secured Party
pursuant hereto, on a first-priority, perfected basis, at the reasonable request
of Secured Party, all investment property (and, if applicable, other Equity
Interests) constituting Collateral, all Dividends and Distributions with respect
thereto, and all proceeds and rights from time to time received by or
distributable to Grantor in respect of any of the foregoing Collateral;
provided, however, that so long as no Default or Event of Default exists or
would result therefrom, nothing in this subsection (c) shall prevent Grantor
from (i) subject to compliance with Section 4.1(h) hereof, receiving and using
Dividends or Distributions or (ii) distributing Dividends and Distributions to
its Equity holders to the extent permitted by Section 8.2 (or any successor
provision(s) of such section) of the Credit Agreement;

(d) furnish to Secured Party, from time to time at Secured Party’s request,
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as Secured Party may
reasonably request, all in reasonable detail; and

(e) do all things reasonably requested by Secured Party in order to enable
Secured Party to have control (as such term is defined in Article 8 and
Article 9 of any applicable Uniform Commercial Code relevant to the creation,
perfection or priority of Collateral consisting of deposit accounts, accounts
and letter of credit rights) over any Collateral.

With respect to the foregoing and the grant of the security interest hereunder,
Grantor hereby authorizes Secured Party to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral. Grantor agrees that a carbon, photographic or other reproduction
of this Pledge Agreement or any financing statement covering the Collateral or
any part thereof shall be sufficient as a financing statement where permitted by
law.

ARTICLE V

THE SECURED PARTY

SECTION 5.1. Secured Party Appointed Attorney-in-Fact. Grantor hereby
irrevocably appoints Secured Party its attorney-in-fact, with full authority in
the place and stead of Grantor and in the name of Grantor or otherwise, from
time to time in Secured Party’s discretion, following the occurrence and during
the continuance of an Event of Default, to take any action and to execute any
instrument which Secured Party may deem necessary or advisable to accomplish the
purposes of this Pledge Agreement, including:

 

15



--------------------------------------------------------------------------------

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral; and

(b) to receive, indorse and collect any instruments or documents in connection
with clause (a) above; and

(c) to file any claims or take any action or institute any proceedings which
Secured Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of Secured Party with respect to
any of the Collateral; and

(d) to perform the affirmative obligations of Grantor hereunder.

Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

SECTION 5.2. Secured Party May Perform. If Grantor fails to perform any
agreement contained herein, Secured Party may itself perform, or cause
performance of, such agreement, and the expenses of Secured Party incurred in
connection therewith shall be payable by Grantor pursuant to Section 7.4.

SECTION 5.3. Secured Party Has No Duty. The powers conferred on Secured Party
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty on it to exercise any such powers. Except for reasonable care of
any Collateral in its possession and the accounting for moneys actually received
by it hereunder, Secured Party shall have no duty as to any Collateral or
responsibility for:

(a) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Equity Interests or
investment property, whether or not Secured Party has or is deemed to have
knowledge of such matters, or

(b) taking any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.

SECTION 5.4. Reasonable Care. Secured Party is required to exercise reasonable
care in the custody and preservation of any of the Collateral in its possession;
provided that Secured Party shall be deemed to have exercised reasonable care in
the custody and preservation of any of the Collateral, if it takes such action
for that purpose as Grantor reasonably requests in writing at times other than
upon the occurrence and during the continuance of any Event of Default, but
failure of Secured Party to comply with any such request at any time shall not
in itself be deemed a failure to exercise reasonable care.

ARTICLE VI

EVENTS OF DEFAULT; REMEDIES

SECTION 6.1. Events of Default. The occurrence of any of the following shall be
an “Event of Default”:

 

16



--------------------------------------------------------------------------------

(a) Violation of Pledge Agreement. If Grantor fails to perform any covenant or
agreement under, or violates any provision of, this Pledge Agreement and does
not cure such failure (if capable of cure) within thirty (30) days after the
earlier of (i) written notice from Secured Party or (ii) any Manager of Grantor
obtaining knowledge of such failure or violation.

(b) Restrictions on Transferability of Collateral. If Grantor shall hereafter
enter into any agreement creating any restriction or condition upon the
transfer, voting or control of any of the Collateral.

(c) Other Loan Documents. If any Event of Default (as defined in the Credit
Agreement) occurs.

SECTION 6.2. Certain Remedies. If any Event of Default shall have occurred and
be continuing, Secured Party may exercise any or all of the following rights and
remedies:

(a) Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the UCC (whether or
not the UCC applies to the affected Collateral) and also may

(i) require Grantor to, and Grantor hereby agrees that it will, at its expense
and upon request of Secured Party forthwith, assemble all or part of the
Collateral as directed by Secured Party and make it available to Secured Party
at a place to be designated by Secured Party which is reasonably convenient to
both parties, and

(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Secured
Party’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as Secured Party may deem commercially reasonable. Grantor
agrees that, to the extent notice of sale shall be required by law, at least ten
days prior notice to Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. Secured Party shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

(b) All cash proceeds received by Secured Party in respect of any sale of,
collection from, or other realization upon, all or any part of the Collateral
shall be applied by Secured Party against, all or any part of the Secured
Obligations as Secured Party shall determine in its sole discretion (subject to
compliance with any applicable provisions in the Loan Documents).

(c) Secured Party may:

(i) transfer all or any part of the Collateral into the name of Secured Party or
its nominee(s), with or without disclosing that such Collateral is subject to
the lien hereunder;

 

17



--------------------------------------------------------------------------------

(ii) notify the parties obligated on any of the Collateral to make payment to
Secured Party of any amount due or to become due thereunder;

(iii) enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto;

(iv) give notice of sole control or any other instruction under any deposit
account control agreement or securities account control agreement (including any
Control Agreement) and take any action therein with respect to such Collateral;

(v) take control of any proceeds of the Collateral; and

(vi) execute (in the name, place and stead of Grantor) endorsements,
assignments, stock powers, limited liability company membership interest powers
and other instruments of conveyance or transfer with respect to all or any of
the Collateral.

(d) Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in Section 10.1(g) or Section 10.1(h) (or any successor provision(s)
of any such section) of the Credit Agreement, all of the Secured Obligations
shall be immediately due and payable automatically without presentment, demand,
protest or notice of any kind.

SECTION 6.3. Securities Laws. If Secured Party shall determine to exercise its
right to sell all or any of the Collateral pursuant to Section 6.2, Grantor
agrees that, upon request of Secured Party, Grantor will, at its own expense:

(a) execute and deliver, and cause (or, with respect to any issuer which is not
a Subsidiary of Grantor, use its best efforts to cause) each issuer of the
Collateral contemplated to be sold and the directors, managers and/or officers,
as the case may be, thereof to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts and things, as may be
necessary or, in the opinion of Secured Party, advisable to register such
Collateral under the provisions of the Securities Act, and use its best efforts
to cause the registration statement relating thereto to become effective and to
remain effective for such period as prospectuses are required by law to be
furnished, and to make all amendments and supplements thereto and to the related
prospectus which, in the reasonable opinion of Secured Party, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the SEC applicable thereto;

(b) use its commercially reasonable efforts to exempt the Collateral under the
state securities or “Blue Sky” laws and to obtain all necessary governmental
approvals for the sale of the Collateral, as requested by Secured Party;

(c) cause (or, with respect to any issuer which is not a Subsidiary of Grantor,
use its best efforts to cause) each such issuer to make available to its
security holders, as soon as practicable, an earnings statement that will
satisfy the provisions of Section 11(a) of the Securities Act; and

 

18



--------------------------------------------------------------------------------

(d) do or cause to be done all such other acts and things as may be necessary to
make such sale of the Collateral or any part thereof valid and binding and in
compliance with applicable law.

SECTION 6.4. Compliance with Restrictions. Grantor agrees that in any sale of
any of the Collateral whenever an Event of Default shall have occurred and be
continuing, Secured Party is hereby authorized to comply with any limitation or
restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of applicable law (including
compliance with such procedures as may restrict public issuances or sales of
securities, the number of prospective bidders and purchasers, require that such
prospective bidders and purchasers have certain qualifications, and restrict
such prospective bidders and purchasers to Persons who will represent and agree
that they are purchasing for their own account for investment and not with a
view to the distribution or resale of such Collateral), or in order to obtain
any required approval of the sale or of the purchaser by any Governmental
Authority or official, and Grantor further agrees that such compliance shall not
result in such sale being considered or deemed not to have been made in a
commercially reasonable manner, nor shall Secured Party be liable nor
accountable to Grantor for any discount allowed by the reason of the fact that
such Collateral is sold in compliance with any such limitation or restriction.

SECTION 6.5. Protection of Collateral. Secured Party may from time to time, at
its option, perform any act which Grantor fails to perform after being requested
in writing so to perform (it being understood that no such request need be given
after the occurrence and during the continuance of an Event of Default) and
Secured Party may from time to time take any other action which Secured Party
reasonably deems necessary for the maintenance, preservation or protection of
any of the Collateral or its security interest therein.

ARTICLE VII

MISCELLANEOUS PROVISIONS

SECTION 7.1. Loan Document. This Pledge Agreement is a Loan Document under, and
executed pursuant to, the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof.

SECTION 7.2. Binding on Successors, Transferees and Assigns; Assignment. This
Pledge Agreement shall remain in full force and effect until this Pledge
Agreement and the Secured Obligations of Grantor hereunder are released in
accordance with Section 7.13(a), shall be binding upon Grantor and its
successors, transferees and assigns and shall inure to the benefit of and be
enforceable by Secured Party and its successors, transferees and assigns;
provided that Grantor may not assign any of its obligations hereunder without
the prior written consent of Secured Party; provided further that any transfer
or assignment by Secured Party shall be subject to, and made in accordance with
Section 12.9 (or any successor provision(s) of such section) of the Credit
Agreement or other applicable provisions regulating assignments or transfers by
Secured Party.

SECTION 7.3. Amendments, etc. Except for amendments or supplements to Schedule 1
pursuant to Section 4.1(b) or to Schedule 2 pursuant to Section 4.1(a), no
amendment to or waiver of any provision of this Pledge Agreement, nor consent to
any departure by Grantor from its obligations under this Pledge Agreement, shall
in any event be effective unless the same shall be in writing and signed by
Secured Party and Grantor and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

 

19



--------------------------------------------------------------------------------

SECTION 7.4. Indemnification; Costs and Expenses. In addition to, but not in
qualification or limitation of, any similar obligations under other Loan
Documents:

(a) Grantor will indemnify Secured Party from and against any and all claims,
losses and liabilities arising out of or resulting from this Pledge Agreement
(including enforcement of this Pledge Agreement), WHETHER OR NOT SUCH CLAIMS,
LOSSES AND LIABILITIES ARE IN ANY WAY OR TO ANY EXTENT CAUSED BY OR ARISING OUT
OF SUCH INDEMNIFIED PARTY’S OWN NEGLIGENCE OR STRICT LIABILITY, except to the
extent such claims, losses or liabilities are proximately caused by such
indemnified party’s individual gross negligence or willful misconduct.

(b) Grantor will upon demand pay to Secured Party the amount of any and all
costs and expenses, including the reasonable fees and disbursements of Secured
Party’s counsel and of any experts and agents, which Secured Party may incur in
connection with (i) the preparation of this Pledge Agreement and the perfection
and preservation of the security interests created under this Pledge Agreement,
(ii) the administration of this Pledge Agreement, (iii) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any Collateral, or (iv) the exercise or enforcement of any of
the rights of Secured Party hereunder.

SECTION 7.5. Notices. All notices and other communications provided for
hereunder shall be in writing and shall be given or made as provided in the
Credit Agreement.

SECTION 7.6. No Waiver; Remedies. No failure on the part of Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 7.7. Headings. The various headings of this Pledge Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Pledge Agreement or any provisions thereof.

SECTION 7.8. Severability. If any provision of this Pledge Agreement is held to
be illegal, invalid, or unenforceable under present or future Laws effective
during the term thereof, such provision shall be fully severable, this Pledge
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part thereof, and the remaining
provisions thereof shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision there shall be added automatically as a part of this Pledge Agreement
a provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid and enforceable.

SECTION 7.9. Governing Law; Jurisdiction; Etc.

(a) THIS PLEDGE AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF COLORADO AND THE LAWS OF THE UNITED STATES OF AMERICA,
EXCEPT TO THE EXTENT THAT THE

 

20



--------------------------------------------------------------------------------

LAWS OF ANY STATE IN WHICH ANY PROPERTY INTENDED AS SECURITY FOR THE OBLIGATIONS
IS LOCATED NECESSARILY GOVERN (I) THE PERFECTION AND PRIORITY OF THE LIENS IN
FAVOR OF SECURED PARTY WITH RESPECT TO SUCH PROPERTY, AND (II) THE EXERCISE OF
ANY REMEDIES (INCLUDING FORECLOSURE) WITH RESPECT TO SUCH PROPERTY.

(b) Grantor hereby irrevocably submits to the jurisdiction of any Colorado State
or Federal court sitting in the District of Colorado over any action or
proceeding arising out of or relating to this Pledge Agreement, and Grantor
hereby irrevocably agrees that all claims with respect to such action or
proceeding may be heard and determined in such Colorado State or Federal court.
Grantor irrevocably consents to the service of any and all process in any such
action or proceeding by the delivery by Federal Express or other nationally
recognized overnight delivery service of copies of such process to such Person
at its address specified in Section 12.1 (or any successor provision(s) of such
section) of the Credit Agreement. Grantor agrees that a final judgment on any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Section 7.9(b) shall affect any right of Secured Party to serve
legal process in any other manner permitted by Law or affect the right of
Secured Party to bring any action or proceeding against Grantor or any
Subsidiary or their respective properties in the courts of any other
jurisdictions. To the extent that Grantor has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, such
Person hereby irrevocably waives such immunity with respect to its obligations
under this Pledge Agreement.

SECTION 7.10. Waiver of Jury Trial. GRANTOR AND SECURED PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS PLEDGE AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 7.11. Entire Agreement. This Pledge Agreement and the other Loan
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and thereof and supersede any prior
agreements, written or oral, with respect thereto.

SECTION 7.12. Counterparts. This Pledge Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of a counterpart hereof via facsimile or electronic mail transmission
shall be deemed an original signature hereto.

SECTION 7.13. Release of Collateral and Liens.

(a) Notwithstanding any other provision of this Pledge Agreement (save for
Section 2.4 herein and any other provisions of this Pledge Agreement that
survive termination or release of this Pledge Agreement), this Pledge Agreement
and all obligations of Grantor hereunder shall be released when all of the
Secured Obligations have been paid in full in cash or otherwise performed in
full and neither Secured Party nor any other Secured Party has any further
commitment to make any Loan, advance or credit extension to, or for the benefit
of, Grantor. Upon such termination and release, Secured Party shall return to
Grantor such of the Collateral and such other documents delivered by Grantor

 

21



--------------------------------------------------------------------------------

hereunder as may then be in Secured Party’s possession, subject to the rights of
third parties, and without recourse, warranty or representation to or by Secured
Party. Until such time, however, this Pledge Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

(b) If the consummation of any Clean Coal Transaction requires the sale or other
disposition of Equity Interests (and, if applicable, related Collateral) pledged
to Secured Party under Section 2.1(a) and, if applicable, Section 2(d) or (e),
of this Pledge Agreement (collectively, the “Specified Collateral”) free and
clear of the Liens created by this Pledge Agreement, then the Liens created by
this Pledge Agreement in the Specified Collateral will be automatically released
upon consummation of such Clean Coal Transaction so long as (i) immediately
following consummation of such Clean Coal Transaction, no Event of Default (or,
in the case of any event described in Section 10.1(a), Section 10.1(b),
Section 10.1(g) or Section 10.1(h) (or any successor provision(s) of any such
section(s) of the Credit Agreement, Default) will exist, (ii) Grantor has made
(or will timely make) all associated mandatory prepayments required under
Section 2.6 (or any successor provision(s) of such section) of the Credit
Agreement in accordance with Section 2.6 (or any successor provision(s) of such
section) of the Credit Agreement and (iii) either:

(A) in the event the consideration for the sale or other disposition of the
Specified Collateral (excluding consideration in the form of upfront cash
payment(s) subject to Section 2.6 (or any successor provision(s) of such
section) of the Credit Agreement) is a Secured Purchase Price Note (as
hereinafter defined), Grantor has delivered to Secured Party (or will deliver,
within ten (10) Business Days following consummation of the Clean Coal
Transaction, or in the case of items requested by Secured Party pursuant to
clause (2), promptly following Secured Party’s request therefor) (1) a Borrower
Pledge Agreement (Post-Closing) in form satisfactory to Secured Party and duly
executed by Borrower and (2) such other assignments, conveyances, amendments,
agreements and other writings, including, without limitation, UCC-1 financing
statements (each duly authorized and executed, as applicable) as Secured Party
shall deem necessary or appropriate to grant, evidence and perfect first and
prior Liens in the collateral covered (or purported to be covered) by such
Borrower Pledge Agreement (Post-Closing); or

(B) in the event the consideration for the sale or other disposition of the
Specified Collateral (excluding consideration in the form of upfront cash
payment(s) subject to Section 2.6 (or any successor provision(s) of such
section) of the Credit Agreement) is consideration other than a Secured Purchase
Price Note payable to Grantor, Grantor has provided (or will provide within a
period of time acceptable to Secured Party in its sole discretion) replacement
collateral or security acceptable to Secured Party.

Secured Party, at the request and sole cost and expense of Grantor, shall
execute and deliver to Grantor all releases or other documents reasonably
requested by Grantor to evidence a permitted release of Specified Collateral
under this Section 7.13(b).

For purposes of this Section 7.13(b), a “Secured Purchase Price Note” means a
commercial promissory note payable to Grantor that (1) is secured by all or
substantially all of the Specified Collateral sold or otherwise disposed of and
(2) is free of contractual restrictions that might prohibit, impair, delay or

 

22



--------------------------------------------------------------------------------

otherwise affect the pledge by Grantor of such promissory note and any related
collateral covered (or purported to be covered) by the applicable Borrower
Pledge Agreement (Post-Closing) or the sale, assignment, transfer or other
disposition of such promissory note or related collateral pursuant to the
applicable Borrower Pledge Agreement or any other applicable Loan Documents.

SECTION 7.14. Legal Counsel; Drafting. Grantor represents and warrants that it
has consulted with its legal counsel regarding this Pledge Agreement and all
waivers contained hereunder. The parties hereto agree that they have been
represented by counsel during the negotiation, preparation, and execution of
this Pledge Agreement and, therefore, waive the application of any law or rule
of construction providing that ambiguities in an agreement or other document
shall be construed against the party drafting such agreement or document.

SECTION 7.15. Additional Matters. This Pledge Agreement is entered into for the
sole protection and benefit of Secured Party and its successors and assigns, and
no other Person (other than any indemnitee specified herein or in any other Loan
Document) shall be a direct or indirect beneficiary of, or shall have any direct
or indirect cause of action or claim in connection with, this Pledge Agreement.
Secured Party, by its acceptance of this Pledge Agreement, shall not have any
obligations under this Pledge Agreement to any Person other than Grantor, and
such obligations shall be limited to those expressly stated herein.

[Remainder of page intentionally left blank]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Pledge Agreement
(Closing Date) to be duly executed and delivered by its authorized officer as of
the date first above written.

 

CLEAN COAL SOLUTIONS, LLC, as Grantor By:   /s/ Charles S. McNeil Name:  
Charles S. McNeil Title:   Manager COBIZ BANK, as Secured Party By:   /s/ Doug
Pogge Name:   Doug Pogge Title:   Senior Vice President

 

[Signature Page To Clean Coal Solutions, LLC Pledge Agreement (Closing Date)]



--------------------------------------------------------------------------------

SCHEDULE 1

to Pledge Agreement

DEPOSIT ACCOUNTS

 

Name of Institution

   Account Number  

CoBiz Bank

     3235270   



--------------------------------------------------------------------------------

SCHEDULE 2

to Pledge Agreement

STOCKS

 

Issuer

  Certificate Number(s)   Number of Shares   Class of Stock   Interests Held/
Interests Pledged N/A   N/A   N/A   N/A   N/A

OTHER EQUITY SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Issuer

  

Description of Collateral

  

Percentage Ownership Interest

AEC-NM, LLC, a Colorado limited liability company    Limited liability company
membership interest (uncertificated)    95% AEC-TH, LLC, a Colorado limited
liability company    Limited liability company membership interest
(uncertificated)    95%

Additional Disclosures (Section 3.3):

[None.][                                                 ]

 

2



--------------------------------------------------------------------------------

SCHEDULE 3

to Pledge Agreement

Location of Chief Place of Business, Chief Executive Office and Records

ADA-ES

8100 SouthPark Way, Unit B

Littleton, Colorado 80120

Attn: Dr. Michael Durham

Facsimile: 303.734.0330

Email: miked@adaes.com

NexGen Refined Coal, LLC

3300 South Parker Road, Suite 300

Attn: Charles S. McNeil, President

Facsimile: 303.751.9210

email: cmcneil@nexgen-group.com

 

3



--------------------------------------------------------------------------------

SCHEDULE 4

to Pledge Agreement

Legal Name, Jurisdiction of Organization, etc.

 

Legal Name:    Clean Coal Solutions, LLC    Jurisdiction of Organization:   
Colorado    Organizational ID:    20061445355   

 

Other Disclosures:

On January 10, 2007, Grantor changes its name from ADA-NexCoal, LLC to Clean
Coal Solutions, LLC.

 

4



--------------------------------------------------------------------------------

PLEDGE AGREEMENT (POST-CLOSING)

(Clean Coal Solutions, LLC)

This PLEDGE AGREEMENT (POST-CLOSING), dated as of[            ], 20[ ] (as
amended, supplemented, restated, replaced, extended or otherwise modified from
time to time, this “Pledge Agreement”), is made by CLEAN COAL SOLUTIONS, LLC, a
Colorado limited liability company (“Grantor”), and COBIZ BANK, doing business
in the State of Colorado as Colorado Business Bank (“Secured Party”).

Recitals

A. Grantor is (or will be with respect to after-acquired property) the legal and
beneficial owner and holder of the Collateral (as hereinafter defined).

B. Grantor, as borrower, and Secured Party, as lender, have entered into (i) a
Credit Agreement dated as of March 30, 2011 (as such agreement may from time to
time be amended, restated, extended, renewed, replaced, supplemented or
otherwise modified, the “Credit Agreement”), providing for a senior secured
revolving line of credit in the maximum principal amount of $10,000,000, and
(ii) a Pledge Agreement (Closing Date) dated as of March 30, 2011 [NTD: If this
Pledge Agreement is executed and delivered pursuant to a pledge agreement that
was delivered pursuant to Section 4.1(b) of the Credit Agreement, update
description of Existing Pledge Agreement accordingly.] (as such agreement may
from time to time be amended, restated, extended, renewed, replaced,
supplemented or otherwise modified, the “Existing Pledge Agreement”).

C. In connection with the consummation of a Clean Coal Transaction on or about
the date of this Agreement, certain of the Collateral under the Existing Pledge
Agreement is or will be released pursuant to Section 7.13(b) of the Existing
Pledge Agreement. As a condition to such Collateral release and the continuing
extension and/or maintenance of credit and other financial accommodations by
Secured Party as provided in the Credit Agreement, Grantor is required to
execute and deliver this Pledge Agreement.

D. Grantor has determined that it is in the best interests of Grantor to execute
this Pledge Agreement inasmuch as Grantor derives and will derive substantial
direct and indirect benefits from the credit extensions and other financial
accommodations made to Grantor from time to time under the Credit Agreement, and
Grantor understands and agrees that Secured Party is relying on this
representation in agreeing to make credit extensions and other financial
accommodations to Grantor under the Credit Agreement.

 

5



--------------------------------------------------------------------------------

Agreement

NOW THEREFORE, in order to induce Secured Party to release certain Collateral
under the Existing Pledge Agreement and to continue to extend credit and other
financial accommodations to Grantor pursuant to the Credit Agreement and the
other Loan Documents, and for other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, Grantor hereby agrees with
Secured Party, as follows:

ARTICLE VIII

DEFINITIONS

SECTION 8.1. Certain Terms. The following terms when used in this Pledge
Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):

“Borrower Account” means (i) the cash account held in Denver, Colorado, U.S.A.,
with Secured Party with account number 3235270 held in the name of Grantor and
(ii) such other account(s) as may be substituted for or replace or supersede any
such account from time to time with the prior written consent of the Secured
Party (which consent may be granted or withheld in Secured Party’s sole
discretion).

“Collateral” is defined in Section 2.1.

“Collateral Support” means property (real or personal) assigned, hypothecated or
otherwise securing any of the Collateral, including any security agreement or
other agreement granting a Lien or security interest in such real or personal
property.

“Credit Agreement” is defined in Recital B.

“Event of Default” is defined in Section 6.1.

“Grantor” is defined in the preamble.

“Pledge Agreement” is defined in the preamble.

“Purchase Price Note” means [to be inserted prior to execution].

“Purchase Price Note Collateral Documents” means, collectively, [(i)/(ii)] [to
be inserted prior to execution], and [(ii)/(iii)] all other agreements,
instruments or documents now or hereafter delivered by Grantor in connection
with the Purchase Price Note to secure or guarantee the payment of any part of
the indebtedness, liabilities, obligations, covenants and duties owing by
Grantor under or with respect to the Purchase Price Note.

“Receivables” shall mean, collectively, the Purchase Price Note (regardless of
how classified under the UCC), all amounts due or to become due from time to
time under or with respect to the Purchase Price Note (whether as contractual
obligations, damages, indemnity payments or otherwise and regardless of how
classified under the UCC), and Grantor’s rights to receive and be paid such
amounts, together with all of Grantor’s rights, if any, in any goods or other
property giving rise to such right to payment and all Collateral Support
(including each Purchase Price Note Collateral Document and the property or
other interests subject to (or purported to be subject to) a Lien thereunder)
and supporting obligations (as defined in the UCC) related thereto and all
Receivables Records.

 

6



--------------------------------------------------------------------------------

“Receivables Records” shall mean (i) to the extent within the possession or
control of the applicable Grantor, all original copies of all documents,
instruments or other writings or electronic records or other records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
whether in the possession or under the control of Grantor or any agent from time
to time acting for Grantor or otherwise, (iii) all evidences of the filing of
financing statements and the registration of other instruments in connection
therewith, and amendments, supplements or other modifications thereto, notices
to other creditors or agents thereof, and certificates, acknowledgments, or
other writings, including lien search reports, from filing or other registration
officers, and (iv) all other written or non-written forms of information related
in any way to the foregoing or any Receivable.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” means (i) collectively, all of the “Obligations” under and
as defined in the Credit Agreement, (ii) to the extent not otherwise included in
clause (i), all principal, interest (including interest accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to Grantor or any other guarantor or
obligor with respect to the “Obligations” under and as defined in the Credit
Agreement, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), and all other charges, fees, premiums, indemnities
and expenses relating to any of the foregoing, and (iii) to the extent not
otherwise included in clauses (i) or (ii), all costs, expenses and reasonable
attorneys’ fees (including fees of inside counsel) paid or incurred by Secured
Party at any time before or after judgment in attempting to collect any of the
foregoing, to realize on any Collateral, and to enforce this Pledge Agreement or
any of the other Loan Documents to which Grantor is a party.

“Secured Party” is defined in the preamble.

“Securities Act” means the Securities Act of 1933, as from time to time amended.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. The term “Subsidiary” shall include
Subsidiaries of Subsidiaries (and so on). Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Grantor. For the avoidance of doubt, the parties
acknowledge and agree that Clean Coal Solutions Services, LLC, a Colorado
limited liability company formerly known as Clean Coal Services, LLC, is a
sister company to Grantor and is not a Subsidiary of Grantor.

“UCC” means the Uniform Commercial Code as in effect in the State of Colorado
from time to time, or in any jurisdiction the laws of which may be applicable to
or in connection with the creation, perfection or priority of any security
interest purported to be created under this Pledge Agreement.

 

7



--------------------------------------------------------------------------------

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) herein shall include all
exhibits, schedules, annexes and attachments thereto and shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, replaced, extended, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, replacements,
extensions, supplements or modifications set forth in this Pledge Agreement or
any other Loan Document), (b) any reference herein to any Person (or person)
shall be construed to include such Person’s (or person’s) successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Pledge Agreement in its entirety and
not to any particular provision hereof, (d) all references herein to Articles,
Sections, Annexes, Exhibits and Schedules, without qualification, shall be
construed to refer to Articles and Sections of, and Annexes, Exhibits and
Schedules to, this Pledge Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights (provided that this clause
(f) shall not expand, enlarge, add to or otherwise increase the list of assets,
properties or other interests which are subject to (or are purported to be
subject to) a Lien in favor of Secured Party under any of the Loan Documents).
The phrases “this Section” and “this Subsection” and similar phrases refer only
to the sections or subsections hereof in which such phrases occur. The word “or”
is not exclusive. References to “days” shall mean calendar days, unless the term
“Business Day” is used.

SECTION 8.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Pledge Agreement, including
its preamble and recitals, have the meanings provided in the Credit Agreement.

SECTION 8.3. UCC Definitions. Unless otherwise defined herein or in the Credit
Agreement or the context otherwise requires, terms for which meanings are
provided in the UCC are used in this Pledge Agreement (whether or not
capitalized herein), including its preamble and recitals, with such meanings.

 

8



--------------------------------------------------------------------------------

ARTICLE IX

SECURITY INTEREST

SECTION 9.1. Grant of Security Interest. Grantor hereby assigns, pledges,
hypothecates, charges, mortgages, delivers and transfers to Secured Party and
hereby grants to Secured Party a continuing security interest in all of the
following property of Grantor, whether tangible or intangible, whether now or
hereafter existing, owned or acquired by Grantor, and wherever located
(collectively, the “Collateral”):

(a) the Purchase Price Note, all other Receivables and all Receivables Records;
and

(b) to the extent not otherwise included in Section 2.1(a), all products,
issues, profits, returns, income, supporting obligations and proceeds of and
from any and all of the foregoing Collateral (including, to the extent not
otherwise included, all payments under insurance (whether or not Secured Party
is the loss payee thereof), or any indemnity, warranty or guaranty, payable by
reason of loss or damage to or otherwise with respect to any of the foregoing
Collateral).

SECTION 9.2. Security for Secured Obligations. This Pledge Agreement and the
Collateral in which Secured Party is granted a security interest hereunder by
Grantor secures the payment of all Secured Obligations now or hereafter
existing.

SECTION 9.3. Grantor Remains Liable. Anything herein to the contrary
notwithstanding,

(a) Grantor will remain liable under any contracts and agreements included in
the Collateral to the extent set forth therein (including the Purchase Price
Note and each of the Purchase Price Note Collateral Documents), and will perform
all of its duties and obligations under such contracts and agreements to the
same extent as if this Pledge Agreement had not been executed;

(b) the exercise by Secured Party of any of its rights hereunder will not
release Grantor from any of its duties or obligations under any such contracts
or agreements included in the Collateral (including the Purchase Price Note and
each of the Purchase Price Note Collateral Documents); and

(c) Secured Party will not have any obligation or liability under any contracts
or agreements included in the Collateral (including the Purchase Price Note and
each of the Purchase Price Note Collateral Documents) by reason of this Pledge
Agreement, nor will Secured Party be obligated to perform any of the obligations
or duties of Grantor thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder.

SECTION 9.4. Security Interest Absolute, etc. This Pledge Agreement shall in all
respects be a continuing, absolute, unconditional and irrevocable grant of
security interest, and shall remain in full force and effect until this Pledge
Agreement and the Secured Obligations of Grantor hereunder are released in
accordance with Section 7.13. All rights of Secured Party and the security
interests granted to Secured Party hereunder, and all obligations of Grantor
hereunder, shall, in each case, be absolute, unconditional and irrevocable
irrespective of:

(a) any lack of validity, legality or enforceability of any Loan Document;

 

9



--------------------------------------------------------------------------------

(b) the failure of Secured Party:

(i) to assert any claim or demand or to enforce any right or remedy against
Grantor or any other Person under the provisions of any Loan Document or
otherwise, or

(ii) to exercise any right or remedy against any other guarantor of, or
collateral securing, any of the Secured Obligations;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Secured Obligations, or any other extension,
compromise or renewal of any Secured Obligation;

(d) any reduction, limitation, impairment or termination of any of the Secured
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and Grantor hereby waives
any right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any of the Secured Obligations or otherwise, other than, in each
case, payment of the Secured Obligations in full;

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;

(f) any addition, exchange or release of any collateral or of any Person that is
(or will become) a guarantor of the Secured Obligations, or any surrender or
non-perfection of any collateral, or any amendment to or waiver or release or
addition to, or consent to or departure from, any other guaranty held by Secured
Party securing any of the Secured Obligations; or

(g) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, Grantor, any surety or any guarantor,
other than, in each case, payment of the Secured Obligations in full.

This Pledge Agreement shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by Secured Party or by any other Person
upon the insolvency, bankruptcy or reorganization of Grantor or any of its
Subsidiaries or any other Person, or any other similar action or proceeding or
otherwise, all as though such payment had not been made.

SECTION 9.5. Postponement of Subrogation. Grantor agrees that it will not
exercise any rights which it may acquire by way of rights of subrogation under
any Loan Document to which it is a party. Grantor shall not seek or be entitled
to seek any contribution or reimbursement from any Subsidiary in respect of any
payment made under any Loan Document or otherwise. Any amount paid to Grantor on
account of any such subrogation rights during the term of this Pledge Agreement
shall be held in trust for the benefit of Secured Party and shall immediately be
paid and turned over to Secured Party in the exact form received by Grantor
(duly endorsed in favor of Secured Party, if required), to be credited and
applied against the Secured Obligations, whether matured or unmatured, in
accordance with Section 6.2. In furtherance of the foregoing, Grantor shall
refrain from taking any action or commencing any proceeding against any
Subsidiary (or any of its successors or assigns, whether in connection with a
bankruptcy proceeding or otherwise) to recover any amounts in respect of
payments made under this Pledge Agreement to Secured Party.

 

10



--------------------------------------------------------------------------------

ARTICLE X

REPRESENTATIONS AND WARRANTIES

In order to induce Secured Party to enter into the Credit Agreement and to make
credit extensions and other financial accommodations to Grantor under the Credit
Agreement, Grantor represents and warrants to Secured Party as set forth below.

SECTION 10.1. Purchase Price Note, etc. To the knowledge of Grantor, the
Purchase Price Note has been duly authorized, issued and delivered by the issuer
thereof, is the legal, valid and binding obligation of such issuer, is
subordinated in right of payment to other Indebtedness or subject to the terms
of an indenture and, except as disclosed in writing to Secured Party, such
issuer is not in default in any material respect thereunder. The execution and
delivery by Grantor of the Purchase Price Note and each Purchase Price Note
Collateral Document to which Grantor is a party and the performance of Grantor’s
obligations thereunder have been duly authorized by all necessary limited
liability company proceeding, and constitute legal, valid and binding
obligations of Grantor enforceable against Grantor in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally. To the
knowledge of Grantor, each Purchase Price Note Collateral Document constitutes
the legal, valid and binding obligations of the other party or parties thereto
(other than Grantor) enforceable against such parties in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally. Grantor
has delivered to the Secured Party a true and correct copy of the Purchase Price
Note and each Purchase Price Note Collateral Document as in effect on the date
of this Pledge Agreement. No amount payable to Grantor under or in connection
with any Receivable is evidenced by any instrument or chattel paper which has
not been delivered to Secured Party to the extent required by Section 4.1(b).

SECTION 10.2. Ownership, No Liens, etc. Grantor is and shall remain the sole
direct, legal, beneficial and record owner of the Collateral free and clear of
any Lien, except for Liens created by this Pledge Agreement, and Grantor has the
unencumbered right, power and authority to assign, transfer, hypothecate and set
over to Secured Party and grant to Secured Party a security interest in such
Collateral pursuant to this Pledge Agreement. No effective financing statement
or other filing similar in effect covering any Collateral is on file in any
recording office, except those filed in favor of Secured Party relating to this
Pledge Agreement. There exists no “adverse claim” within the meaning of
Section 8-102 of the UCC with respect to any of the Collateral.

SECTION 10.3. No Transfer Restrictions. Except for restrictions imposed by the
Loan Documents, the Collateral is free of contractual restrictions that might
prohibit, impair, delay or otherwise affect the pledge of any Collateral
hereunder or the sale or disposition thereof pursuant hereto.

SECTION 10.4. Location of Grantor and Records. The chief place of business and
chief executive office of Grantor and the office where Grantor keeps records
concerning the Collateral are located at its address specified in Schedule 1
hereto, as such schedule may be modified or supplemented from time to time.

 

11



--------------------------------------------------------------------------------

SECTION 10.5. Legal Name, Jurisdiction of Organization, Etc. Grantor’s exact
legal name (as indicated on the public record of Grantor’s jurisdiction of
organization), jurisdiction of organization and organizational identification
number, if any, as of the date of this Pledge Agreement are specified on
Schedule 2 hereto. Grantor is organized solely under the law of the jurisdiction
so specified and has not filed any certificates of domestication, transfer or
continuance in any other jurisdiction. The jurisdiction of Grantor’s
organization is required to maintain a public record showing Grantor to have
been organized. Except as specified on Schedule 2, Grantor has not changed its
name, jurisdiction of organization, chief executive office or principal place of
business, as applicable, or its corporate structure in any way (e.g. by merger,
consolidation, change in corporate form or otherwise) within the past five years
preceding execution of this Pledge Agreement and has not within the last five
years preceding execution of this Pledge Agreement become bound (whether as a
result of merger or otherwise) as grantor under a security agreement or pledge
agreement entered into by another Person, which has not heretofore been
terminated.

SECTION 10.6. Validity, etc. This Pledge Agreement creates a valid security
interest in the Collateral securing the payment of the Secured Obligations.
Grantor has filed or caused to be filed all financing statements in the
appropriate offices therefor (or has authorized financing statements suitable
for filing in such offices) and has taken all of the actions necessary to create
perfected and first-priority security interests in the applicable Collateral.

SECTION 10.7. Authorization, Approval, etc. The representations and warranties
set forth in Section 6.2 and 6.3 (or any successor provision(s) of such
section(s)) of the Credit Agreement as they relate to Grantor and this Pledge
Agreement are true and correct in all respects.

SECTION 10.8. Best Interests. It is in the best interests of Grantor to execute
this Pledge Agreement inasmuch as Grantor will derive substantial direct and
indirect benefits from the credit extensions and other financial accommodations
made from time to time to Grantor by Secured Party pursuant to the Credit
Agreement and the other Loan Documents, and Grantor understands and agrees that
Secured Party is relying on this representation in agreeing to make credit
extensions to Grantor pursuant to the Credit Agreement and the other Loan
Documents.

ARTICLE XI

COVENANTS

Grantor covenants and agrees that, until this Pledge Agreement and the Secured
Obligations of Grantor hereunder are released in accordance with Section 7.13,
Grantor will perform, comply with and be bound by the obligations set forth
below.

SECTION 11.1. As to Collateral, etc.

(a) Receivables. Grantor will not (i) grant any extension of the time of payment
of any Receivable, (ii) compromise or settle any Receivable for less than the
full amount thereof, (iii) release, wholly or partially, any Person liable for
the payment of any Receivable, (iv) allow any credit or discount whatsoever on
any Receivable or (v) amend, supplement or modify any Receivable, in each case
for clauses (i) through (v), in any manner that would reasonably be expected to
have a Material Adverse Effect. Grantor shall perform and observe, in timely
fashion, all of the covenants, conditions, obligations and agreements of Grantor
in connection with the Receivables except to the extent any non-performance or
non-observance would not reasonably be expected to have a Material Adverse
Effect.

 

12



--------------------------------------------------------------------------------

(b) Delivery of Instruments and Chattel Paper. If any amount payable under or in
connection with any of the Collateral is as of the date of this Pledge Agreement
or shall hereafter be or become evidenced by any instrument or chattel paper,
(i) such instrument or chattel paper shall be promptly delivered to Secured
Party, duly indorsed in a manner satisfactory to Secured Party and (ii) upon a
request of Secured Party, Grantor will mark conspicuously, in form and manner
reasonably satisfactory to Secured Party, such instrument or chattel paper with
an appropriate reference to the fact that Secured Party has a security interest
therein. Without limitation of the foregoing, Grantor shall not deliver the
Purchase Price Note to any Person other than Secured Party (or its agent or
designee).

(c) Transfers and Other Liens. Grantor shall not sell, assign (by operation of
law or otherwise) or otherwise dispose of, or grant any option, warrant or other
right or interest with respect to, any of the Collateral. Grantor shall not
create or suffer to exist any Lien upon or with respect to any of the Collateral
other than Liens in favor of Secured Party. Grantor will not grant or allow to
remain in effect, and Grantor will cause to be terminated, any financing
statement or other registration or instrument similar in effect covering all or
any part of the Collateral, except any which have been filed in favor of Secured
Party. Grantor shall defend the Collateral against all Persons at any time
claiming any interest therein adverse to Secured Party.

(d) Payments into Borrower Account. Grantor acknowledges and agrees that all
principal, interest, fees, indemnities, costs, expenses and other monies or
amounts paid to Borrower under or with respect to the Purchase Price Note and
other Receivables shall be paid or deposited in the Borrower Account prior to
use of such funds by Grantor (provided that any use of such funds shall comply
with any all applicable covenants or other provisions of the Loan Documents).

SECTION 11.2. Legal Name, Jurisdiction of Organization, Etc. Without limiting
any prohibitions or restrictions on mergers in the Credit Agreement, Grantor
shall not change Grantor’s name, identity, corporate structure (e.g. by merger,
consolidation, change in corporate form or otherwise), chief executive office,
or type of organization or jurisdiction of organization unless it shall have
(a) notified Secured Party in writing at least thirty (30) days, or such shorter
period of time as Secured Party may agree, such agreement not to be unreasonably
withheld, prior to any such change or establishment, identifying such new
proposed name, identity, corporate structure, chief executive office or
jurisdiction of organization and providing such other information in connection
therewith as Secured Party may reasonably request and (b) taken all actions
necessary or reasonably requested by Secured Party to maintain the continuous
validity, perfection and the priority of any and all security interests of
Secured Party in the Collateral granted or intended to be granted and agreed to
hereby.

SECTION 11.3. Restrictions on Collateral. Grantor shall not hereafter enter into
any agreement or undertaking restricting the right or ability of Grantor or
Secured Party to sell, assign or transfer any of the Collateral or, if
applicable, to exercise any voting or corporate rights with respect to the
Collateral.

 

13



--------------------------------------------------------------------------------

SECTION 11.4. Compliance with Laws. Grantor will comply with all laws, rules,
regulations, judicial orders or decrees applicable to the Collateral or any
portion thereof, the noncompliance with which would reasonably be expected to
have a material adverse effect upon any of the Collateral.

SECTION 11.5. Books and Records. Grantor will keep and maintain at its own cost
and expense at its chief executive office or principal place of business
satisfactory and complete records of the Collateral including a record of all
dealings of a material nature with respect to the Collateral.

SECTION 11.6. Taxes. Grantor will pay promptly when due any Taxes imposed upon
the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind, other than (a) Taxes that are not yet delinquent and
(b) taxes, assessments and governmental charges or levies that, if delinquent,
are being contested in good faith in the normal course of business by
appropriate action, as permitted by Section 7.7 (or any successor provision(s)
of such section) of the Credit Agreement.

SECTION 11.7. Notices of Material Events. Grantor will advise Secured Party
promptly, in reasonable detail, of (a) any Lien, charge, claim or other
encumbrance made or asserted against any of the Collateral, (b) any material
change in the composition of the Collateral, (c) any material default or event
of default under, or material breach or violation of any of the terms and
conditions of, the Purchase Price Note or any Purchase Price Note Collateral
Agreement, whether by Grantor or any other party thereto, (d) the occurrence of
any other event or condition which could reasonably be expected to have a
material adverse effect on the validity, perfection or priority of security
interests and Liens granted under this Pledge Agreement and (e) any bankruptcy
or litigation case or proceeding relating to or affecting the Collateral.

SECTION 11.8. Payments During Event of Default. Grantor agrees promptly upon the
occurrence and during the continuance of an Event of Default and without any
request therefor by Secured Party, so long as such Event of Default shall
continue, to deliver (properly endorsed where required hereby or requested by
Secured Party) to Secured Party all interest principal, cash payments and other
amounts and payment intangibles constituting Collateral and all proceeds of the
Collateral, in each case thereafter received by Grantor, all of which shall be
held by Secured Party as additional Collateral. All interest, principal, cash
payments and other amounts , payment intangibles and proceeds which may at any
time and from time to time be held by Grantor but which Grantor is then
obligated to deliver to Secured Party, shall, until delivery to Secured Party,
be held by Grantor separate and apart from its other property in trust for
Secured Party.

SECTION 11.9. Impairment of Security Interest; Compromise of Collateral. Grantor
will not take or fail to take any action which would in any manner impair the
value or enforceability of Secured Party’s security interest in the Collateral.
Without limitation of the foregoing, Grantor shall not cast any vote or give or
grant any consent, waiver or ratification or take any other action which could
reasonably be expected to (a) have the result of adversely affecting Secured
Party’s rights or remedies under this Pledge Agreement, (b) violate the terms of
this Pledge Agreement, (c) have the effect of impairing the validity, perfection
or priority of the security interest of Secured Party in the Collateral in any
manner whatsoever, or (d) cause an Event of Default under this Pledge Agreement.
Except to the extent permitted by the Credit Agreement (if applicable), Grantor
will not adjust, settle, compromise, amend or modify any of its rights in the
Collateral.

SECTION 11.10. Further Assurances, etc. Grantor agrees that, from time to time
at its own expense, it will promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or that
Secured Party may reasonably request, in order to perfect, preserve and protect
any security interest granted or purported to be granted hereby or to enable
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to any Collateral. Without limiting the generality of the foregoing,
Grantor will:

 

14



--------------------------------------------------------------------------------

(a) from time to time upon the request of Secured Party, promptly deliver to
Secured Party such stock powers, limited liability company membership interest
powers, instruments and similar documents, satisfactory in form and substance to
Secured Party, with respect to such Collateral as Secured Party may reasonably
request and will, from time to time upon the request of Secured Party after the
occurrence and during the continuance of any Event of Default promptly transfer
any securities constituting Collateral into the name of any nominee designated
by Secured Party;

(b) file (or cause to be filed or authorize to be filed) such financing
statements or continuation statements, or amendments thereto, and such other
instruments or notices (including any assignment of claim form under or pursuant
to the federal assignment of claims statute, 31 U.S.C. § 3726, any successor or
amended version thereof or any regulation promulgated under or pursuant to any
version thereof), as may be necessary or that Secured Party may reasonably
request in order to perfect and preserve the security interests and other rights
granted or purported to be granted to Secured Party hereby;

(c) furnish to Secured Party, from time to time at Secured Party’s request,
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as Secured Party may
reasonably request, all in reasonable detail; and

(d) do all things reasonably requested by Secured Party in order to enable
Secured Party to have control (as such term is defined in Article 8 and
Article 9 of any applicable Uniform Commercial Code relevant to the creation,
perfection or priority of Collateral consisting of deposit accounts, accounts
and letter of credit rights) over any Collateral.

With respect to the foregoing and the grant of the security interest hereunder,
Grantor hereby authorizes Secured Party to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral. Grantor agrees that a carbon, photographic or other reproduction
of this Pledge Agreement or any financing statement covering the Collateral or
any part thereof shall be sufficient as a financing statement where permitted by
law.

ARTICLE XII

THE SECURED PARTY

SECTION 12.1. Secured Party Appointed Attorney-in-Fact. Grantor hereby
irrevocably appoints Secured Party its attorney-in-fact, with full authority in
the place and stead of Grantor and in the name of Grantor or otherwise, from
time to time in Secured Party’s discretion, following the occurrence and during
the continuance of an Event of Default, to take any action and to execute any
instrument which Secured Party may deem necessary or advisable to accomplish the
purposes of this Pledge Agreement, including:

 

15



--------------------------------------------------------------------------------

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral; and

(b) to receive, indorse and collect any instruments or documents in connection
with clause (a) above; and

(c) to file any claims or take any action or institute any proceedings which
Secured Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of Secured Party with respect to
any of the Collateral; and

(d) to perform the affirmative obligations of Grantor hereunder.

Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

SECTION 12.2. Secured Party May Perform. If Grantor fails to perform any
agreement contained herein, Secured Party may itself perform, or cause
performance of, such agreement, and the expenses of Secured Party incurred in
connection therewith shall be payable by Grantor pursuant to Section 7.4.

SECTION 12.3. Secured Party Has No Duty. The powers conferred on Secured Party
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty on it to exercise any such powers. Except for reasonable care of
any Collateral in its possession and the accounting for moneys actually received
by it hereunder, Secured Party shall have no duty as to any Collateral or
responsibility for taking any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral.

SECTION 12.4. Reasonable Care. Secured Party is required to exercise reasonable
care in the custody and preservation of any of the Collateral in its possession;
provided that Secured Party shall be deemed to have exercised reasonable care in
the custody and preservation of any of the Collateral, if it takes such action
for that purpose as Grantor reasonably requests in writing at times other than
upon the occurrence and during the continuance of any Event of Default, but
failure of Secured Party to comply with any such request at any time shall not
in itself be deemed a failure to exercise reasonable care.

ARTICLE XIII

EVENTS OF DEFAULT; REMEDIES

SECTION 13.1. Events of Default. The occurrence of any of the following shall be
an “Event of Default”:

(a) Violation of Pledge Agreement. If Grantor fails to perform any covenant or
agreement under, or violates any provision of, this Pledge Agreement and does
not cure such failure (if capable of cure) within thirty (30) days after the
earlier of (i) written notice from Secured Party or (ii) any Manager of Grantor
obtaining knowledge of such failure or violation.

 

16



--------------------------------------------------------------------------------

(b) Restrictions on Transferability of Collateral. If Grantor shall hereafter
enter into any agreement or undertaking restricting the right or ability of
Grantor or Secured Party to sell, assign or transfer any of the Collateral or,
if applicable, to exercise any voting or corporate rights with respect to the
Collateral.

(c) Other Loan Documents. If any Event of Default (as defined in the Credit
Agreement) occurs.

SECTION 13.2. Certain Remedies. If any Event of Default shall have occurred and
be continuing, Secured Party may exercise any or all of the following rights and
remedies:

(a) Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the UCC (whether or
not the UCC applies to the affected Collateral) and also may

(i) require Grantor to, and Grantor hereby agrees that it will, at its expense
and upon request of Secured Party forthwith, assemble all or part of the
Collateral as directed by Secured Party and make it available to Secured Party
at a place to be designated by Secured Party which is reasonably convenient to
both parties, and

(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Secured
Party’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as Secured Party may deem commercially reasonable. Grantor
agrees that, to the extent notice of sale shall be required by law, at least ten
days prior notice to Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. Secured Party shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

(b) All cash proceeds received by Secured Party in respect of any sale of,
collection from, or other realization upon, all or any part of the Collateral
shall be applied by Secured Party against, all or any part of the Secured
Obligations as Secured Party shall determine in its sole discretion (subject to
compliance with any applicable provisions in the Loan Documents).

(c) Secured Party may:

(i) transfer all or any part of the Collateral into the name of Secured Party or
its nominee(s), with or without disclosing that such Collateral is subject to
the lien hereunder;

(ii) communicate with the parties obligated on any of the Receivables
constituting Collateral to verify with them to Secured Party’s satisfaction the
existence, amount and terms of such Receivables;

 

17



--------------------------------------------------------------------------------

(iii) notify the parties obligated on any of the Collateral to make payment to
Secured Party of any amount due or to become due thereunder;

(iv) enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto;

(v) exercise any voting or corporate rights with respect to the Collateral (if
applicable);

(vi) take control of any proceeds of the Collateral; and

(vii) execute (in the name, place and stead of Grantor) endorsements,
assignments, stock powers, limited liability company membership interest powers
and other instruments of conveyance or transfer with respect to all or any of
the Collateral.

(d) Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in Section 10.1(g) or Section 10.1(h) (or any successor provision(s)
of any such section) of the Credit Agreement, all of the Secured Obligations
shall be immediately due and payable automatically without presentment, demand,
protest or notice of any kind.

SECTION 13.3. Compliance with Restrictions. Grantor agrees that in any sale of
any of the Collateral whenever an Event of Default shall have occurred and be
continuing, Secured Party is hereby authorized to comply with any limitation or
restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of applicable law (including
compliance with such procedures as may restrict public issuances or sales of
securities, the number of prospective bidders and purchasers, require that such
prospective bidders and purchasers have certain qualifications, and restrict
such prospective bidders and purchasers to Persons who will represent and agree
that they are purchasing for their own account for investment and not with a
view to the distribution or resale of such Collateral), or in order to obtain
any required approval of the sale or of the purchaser by any Governmental
Authority or official, and Grantor further agrees that such compliance shall not
result in such sale being considered or deemed not to have been made in a
commercially reasonable manner, nor shall Secured Party be liable nor
accountable to Grantor for any discount allowed by the reason of the fact that
such Collateral is sold in compliance with any such limitation or restriction.

SECTION 13.4. Protection of Collateral. Secured Party may from time to time, at
its option, perform any act which Grantor fails to perform after being requested
in writing so to perform (it being understood that no such request need be given
after the occurrence and during the continuance of an Event of Default) and
Secured Party may from time to time take any other action which Secured Party
reasonably deems necessary for the maintenance, preservation or protection of
any of the Collateral or its security interest therein.

 

18



--------------------------------------------------------------------------------

ARTICLE XIV

MISCELLANEOUS PROVISIONS

SECTION 14.1. Loan Document. This Pledge Agreement is a Loan Document under, and
executed pursuant to, the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof.

SECTION 14.2. Binding on Successors, Transferees and Assigns; Assignment. This
Pledge Agreement shall remain in full force and effect until this Pledge
Agreement and the Secured Obligations of Grantor hereunder are released in
accordance with Section 7.13, shall be binding upon Grantor and its successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
Secured Party and its successors, transferees and assigns; provided that Grantor
may not assign any of its obligations hereunder without the prior written
consent of Secured Party; provided further that any transfer or assignment by
Secured Party shall be subject to, and made in accordance with Section 12.9 (or
any successor provision(s) of such section) of the Credit Agreement or other
applicable provisions regulating assignments or transfers by Secured Party.

SECTION 14.3. Amendments, etc. No amendment to or waiver of any provision of
this Pledge Agreement, nor consent to any departure by Grantor from its
obligations under this Pledge Agreement, shall in any event be effective unless
the same shall be in writing and signed by Secured Party and Grantor and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

SECTION 14.4. Indemnification; Costs and Expenses. In addition to, but not in
qualification or limitation of, any similar obligations under other Loan
Documents:

(a) Grantor will indemnify Secured Party from and against any and all claims,
losses and liabilities arising out of or resulting from this Pledge Agreement
(including enforcement of this Pledge Agreement), WHETHER OR NOT SUCH CLAIMS,
LOSSES AND LIABILITIES ARE IN ANY WAY OR TO ANY EXTENT CAUSED BY OR ARISING OUT
OF SUCH INDEMNIFIED PARTY’S OWN NEGLIGENCE OR STRICT LIABILITY, except to the
extent such claims, losses or liabilities are proximately caused by such
indemnified party’s individual gross negligence or willful misconduct.

(b) Grantor will upon demand pay to Secured Party the amount of any and all
costs and expenses, including the reasonable fees and disbursements of Secured
Party’s counsel and of any experts and agents, which Secured Party may incur in
connection with (i) the preparation of this Pledge Agreement and the perfection
and preservation of the security interests created under this Pledge Agreement,
(ii) the administration of this Pledge Agreement, (iii) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any Collateral, or (iv) the exercise or enforcement of any of
the rights of Secured Party hereunder.

SECTION 14.5. Notices. All notices and other communications provided for
hereunder shall be in writing and shall be given or made as provided in the
Credit Agreement.

SECTION 14.6. No Waiver; Remedies. No failure on the part of Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

19



--------------------------------------------------------------------------------

SECTION 14.7. Headings. The various headings of this Pledge Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Pledge Agreement or any provisions thereof.

SECTION 14.8. Severability. If any provision of this Pledge Agreement is held to
be illegal, invalid, or unenforceable under present or future Laws effective
during the term thereof, such provision shall be fully severable, this Pledge
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part thereof, and the remaining
provisions thereof shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision there shall be added automatically as a part of this Pledge Agreement
a provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid and enforceable.

SECTION 14.9. Governing Law; Jurisdiction; Etc.

(a) THIS PLEDGE AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF COLORADO AND THE LAWS OF THE UNITED STATES OF AMERICA,
EXCEPT TO THE EXTENT THAT THE LAWS OF ANY STATE IN WHICH ANY PROPERTY INTENDED
AS SECURITY FOR THE OBLIGATIONS IS LOCATED NECESSARILY GOVERN (I) THE PERFECTION
AND PRIORITY OF THE LIENS IN FAVOR OF SECURED PARTY WITH RESPECT TO SUCH
PROPERTY, AND (II) THE EXERCISE OF ANY REMEDIES (INCLUDING FORECLOSURE) WITH
RESPECT TO SUCH PROPERTY.

(b) Grantor hereby irrevocably submits to the jurisdiction of any Colorado State
or Federal court sitting in the District of Colorado over any action or
proceeding arising out of or relating to this Pledge Agreement, and Grantor
hereby irrevocably agrees that all claims with respect to such action or
proceeding may be heard and determined in such Colorado State or Federal court.
Grantor irrevocably consents to the service of any and all process in any such
action or proceeding by the delivery by Federal Express or other nationally
recognized overnight delivery service of copies of such process to such Person
at its address specified in Section 12.1 (or any successor provision(s) of such
section) of the Credit Agreement. Grantor agrees that a final judgment on any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Section 7.9(b) shall affect any right of Secured Party to serve
legal process in any other manner permitted by Law or affect the right of
Secured Party to bring any action or proceeding against Grantor or any
Subsidiary or their respective properties in the courts of any other
jurisdictions. To the extent that Grantor has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, such
Person hereby irrevocably waives such immunity with respect to its obligations
under this Pledge Agreement.

SECTION 14.10. Waiver of Jury Trial. GRANTOR AND SECURED PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS PLEDGE AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

20



--------------------------------------------------------------------------------

SECTION 14.11. Entire Agreement. This Pledge Agreement and the other Loan
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and thereof and supersede any prior
agreements, written or oral, with respect thereto.

SECTION 14.12. Counterparts. This Pledge Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of a counterpart hereof via facsimile or electronic mail
transmission shall be deemed an original signature hereto.

SECTION 14.13. Release of Collateral and Liens. Notwithstanding any other
provision of this Pledge Agreement (save for Section 2.4 herein and any other
provisions of this Pledge Agreement that survive termination or release of this
Pledge Agreement), this Pledge Agreement and all obligations of Grantor
hereunder shall be released when all of the Secured Obligations have been paid
in full in cash or otherwise performed in full and neither Secured Party nor any
other Secured Party has any further commitment to make any Loan, advance or
credit extension to, or for the benefit of, Grantor. Upon such termination and
release, Secured Party shall return to Grantor such of the Collateral and such
other documents delivered by Grantor hereunder as may then be in Secured Party’s
possession, subject to the rights of third parties, and without recourse,
warranty or representation to or by Secured Party. Until such time, however,
this Pledge Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

SECTION 14.14. Legal Counsel; Drafting. Grantor represents and warrants that it
has consulted with its legal counsel regarding this Pledge Agreement and all
waivers contained hereunder. The parties hereto agree that they have been
represented by counsel during the negotiation, preparation, and execution of
this Pledge Agreement and, therefore, waive the application of any law or rule
of construction providing that ambiguities in an agreement or other document
shall be construed against the party drafting such agreement or document.

SECTION 14.15. Additional Matters. This Pledge Agreement is entered into for the
sole protection and benefit of Secured Party and its successors and assigns, and
no other Person (other than any indemnitee specified herein or in any other Loan
Document) shall be a direct or indirect beneficiary of, or shall have any direct
or indirect cause of action or claim in connection with, this Pledge Agreement.
Secured Party, by its acceptance of this Pledge Agreement, shall not have any
obligations under this Pledge Agreement to any Person other than Grantor, and
such obligations shall be limited to those expressly stated herein.

[Remainder of page intentionally left blank]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Pledge Agreement
(Post-Closing) to be duly executed and delivered by its authorized officer as of
the date first above written.

 

CLEAN COAL SOLUTIONS, LLC, as Grantor By:   /s/ Charles S. McNeil Name:  
Charles S. McNeil Title:   Manager COBIZ BANK, as Secured Party By:   /s/ Doug
Pogge Name:   Doug Pogge Title:   Senior Vice President

[Signature Page To Clean Coal Solutions, LLC Pledge Agreement (Post-Closing)]



--------------------------------------------------------------------------------

SCHEDULE 1

to Pledge Agreement

Location of Chief Place of Business, Chief Executive Office and Records

ADA-ES

8100 SouthPark Way, Unit B

Littleton, Colorado 80120

Attn: Dr. Michael Durham

Facsimile: 303.734.0330

Email: miked@adaes.com

NexGen Refined Coal, LLC

3300 South Parker Road, Suite 300

Attn: Charles S. McNeil, President

Facsimile: 303.751.9210

email: cmcneil@nexgen-group.com



--------------------------------------------------------------------------------

SCHEDULE 2

to Pledge Agreement

Legal Name, Jurisdiction of Organization, etc.

 

Legal Name:    Clean Coal Solutions, LLC    Jurisdiction of Organization:   
Colorado    Organizational ID:    20061445355   

 

Other Disclosures:

On January 10, 2007, Grantor changes its name from ADA-NexCoal, LLC to Clean
Coal Solutions, LLC.

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

For the [Fiscal Quarter] ended [month] [year] (the “Financial Statement Date”)

To: CoBiz Bank, 821 17th Street, Denver, CO 80202, Attn: Doug Pogge

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 28, 2011
(together with any further amendments, restatements, replacements, supplements
or other modifications thereof, the “Credit Agreement”), between Clean Coal
Solutions, LLC, a Colorado limited liability company (“Borrower”), and CoBiz
Bank, a bank doing business in the State of Colorado as Colorado Business Bank
(“Lender”) Capitalized terms and references used herein and not otherwise
defined herein have the meanings ascribed to them in the Credit Agreement.

The Manager of Borrower executing this Compliance Certificate on behalf of
Borrower hereby certifies as of the date hereof that he is a duly appointed,
qualified and acting Manager of Borrower and that, as such, he is authorized to
execute and deliver this Compliance Certificate to Lender on behalf of Borrower.

The undersigned Manager of Borrower hereby further certifies (solely in his
capacity as a Manager of Borrower and not individually) that:

    1. Attached hereto as Schedule 1 are the [audited][unaudited] financial
statements required by Section 7.1[(a)][(b)] of the Credit Agreement for the
[Fiscal Yeart][Fiscal Quarter] ended as of the above Financial Statement Date.
Such financial statements present fairly in all material respects the financial
condition and results of operations of Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied[, subject to
normal year-end audit adjustments and the absence of footnotes].

    2. The undersigned Manager has reviewed and is familiar with the terms of
the Credit Agreement and has made, or has caused to be made under his
supervision, a detailed review of the transactions and condition (financial or
otherwise) of Borrower and its Subsidiaries during the accounting period covered
by the financial statements attached hereto as Schedule 1.

 

3



--------------------------------------------------------------------------------

    [3. No Default or Event of Default has occurred or is continuing as of the
date hereof.]

    [3. the following Default[s] or Event[s] of Default exist[s] as of the date
hereof, if any, and the actions set forth below are being taken to remedy such
circumstances:

____________________________________.]

4. Attached hereto as Schedule 2 are the computations showing compliance with
the covenant set forth in Article IX of the Credit Agreement as of the above
Financial Statement Date. The statements, amounts, and calculations in
Schedule 2 are true and correct in all material respects.

5. No change in GAAP or in the application thereof has occurred since the date
of the unaudited financial statements referred to in Section 6.4 of the Credit
Agreement (or, if more recent, the audited or unaudited financial statements
most recently delivered pursuant to Section 7.1(a) or (b) of the Credit
Agreement), except as set forth below.

Described below are the exceptions, if any, to paragraph 5 by listing, in
detail, the nature of the change, the period during which it has existed and the
effect of such change on the financial statements attached hereto as Schedule 1:

 

                               

    6. Attached hereto as Schedule 3 is a complete and accurate list of all
Subsidiaries of Borrower as of the date hereof, including whether each such
Subsidiary is or is not a Material Subsidiary as of the date hereof.

    7. Attached hereto as Schedule 4 is a complete and accurate list or summary
of (a) all dividends, distributions or other monies received by Borrower from
its Subsidiaries during the Fiscal Quarter ending on the above Financial
Statement Date (identified separately by Subsidiary) and (b) all dividends or
distributions made by Borrower to its Equity holders pursuant to Section 8.3(c)
of the Credit Agreement during the Fiscal Quarter ending on the above Financial
Statement Date.

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of [month, day] [year].

 

4



--------------------------------------------------------------------------------

Clean Coal Solutions, LLC By:   /s/ Charles S. McNeil Name:   Charles S. McNeil
Title:   Manager

 

5



--------------------------------------------------------------------------------

SCHEDULE 1

Disclosure Schedule

Section 6.5: Subsidiaries of Borrower

 

Existing Subsidiary

   Material Subsidiary as of
Closing Date?

AEC-NM, LLC, a Colorado limited liability company

   YES

AEC-TH, LLC, a Colorado limited liability company

   YES

AEP-CC, LLC, a Colorado limited liability company

   NO

AEP-TC, LLC, a Colorado limited liability company

   NO

AEP-KC, LLC, a Colorado limited liability company

   NO

AEP-Kam, LLC, a Colorado limited liability company

   NO

Am-C, LLC, a Colorado limited liability company

   NO

Am-S, LLC, a Colorado limited liability company

   NO

Aq-S, LLC, a Colorado limited liability company

   NO

Con-C, LLC, a Colorado limited liability company

   NO

Dy-B, LLC, a Colorado limited liability company

   NO

Dom-K, LLC, a Colorado limited liability company

   NO

Dom-S, LLC, a Colorado limited liability company

   NO

KCP-La, LLC, a Colorado limited liability company

   NO

MWG-J, LLC, a Colorado limited liability company

   NO

MWG-P, LLC, a Colorado limited liability company

   NO

MWG-WC, LLC, a Colorado limited liability company

   NO

NIP-MC, LLC, a Colorado limited liability company

   NO

NIP-S, LLC, a Colorado limited liability company

   NO

TVA-A, LLC, a Colorado limited liability company

   NO

X-K, LLC, a Colorado limited liability company

   NO

 

Schedule 1 - 1



--------------------------------------------------------------------------------

Section 6.6: Litigation

None.

Section 6.7: ERISA Matters

None.

Section 6.13: Environmental Disclosure

None.

 

Schedule 1- 2